             Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 1 of 138




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
                            1
    BELK, INC., et al.,                                             ) Case No. 21-30630 (MI)
                                                                    )
                                Debtors.                            ) (Jointly Administered)
                                                                    )

                             DECLARATION OF WILLIAM LANGLEY,
                            CHIEF FINANCIAL OFFICER OF BELK, INC.,
                  IN SUPPORT OF CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS

                   I, William Langley, hereby declare under penalty of perjury:

                                                     Introduction

             1.       It would be far from provocative to say retail has changed dramatically over the last

several years. In this multi-screen world where consumers spend more money on personalized

experiences rather than goods, adapting to the new normal has been critical for retailers to survive.

And then COVID-19 wreaked havoc on all retailers, literally resulting in a complete pause of all

in-person shopping.             For Belk—the nation’s largest private department store chain, with

approximately 17,000 employees across 291 stores

primarily in the southeastern United States, which itself

was in the process of a turnaround and adapting to the

omnichannel world—the COVID-19 pandemic directly

resulted in drastic declines in sales, revenue, and

liquidity. Sales were down 32% year-over-year for the period commencing the third week of




1
      A complete list of each of the Debtors in these Chapter 11 Cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://cases.primeclerk.com/belk. The location of the Debtors’ service
      address is 2801 West Tyvola Road, Charlotte, North Carolina 28217.
        Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 2 of 138




March 2020 through December 2020 and Belk’s liquidity in April 2020 had declined

approximately 70% year-over-year.         Despite proactive steps taken by Belk’s board and

management team before and during the COVID-19 pandemic to adapt to an evolving retail

environment and manage its balance sheet, the massive and ongoing revenue and liquidity declines

necessitate a realignment of the capital structure and immediate liquidity infusion.

       2.        Appreciating the fate of so many similarly situated retailers that have failed to

survive, Belk has focused on consensus and speed. Belk succeeded. Belk stands here today with

an actionable and comprehensive solution to its capital structure and liquidity issues. The

restructuring support agreement attached hereto as Exhibit C (the “Restructuring Support

Agreement”) provides for a realignment of the capital structure through a deleveraging of $450

million of First and Second Lien Term Loan debt and the infusion of $225 million in new money

to fund the business going forward. The Restructuring Support Agreement is supported by holders

of approximately 99% of the Debtors’ First Lien Term Loans and holders of 100% of the Second

Lien Term Loans. It is also supported by the Debtors’ Sponsor – the investment fund managed

by, and other Affiliates (excluding any of the Debtors or Reorganized Debtors) of Sycamore

Partners Management L.P. in their capacity as indirect holders of interests (collectively,

(“Sycamore”), whose retention of majority ownership of reorganized Belk was important to the

other parties due to Sycamore’s valuable multi-channel retail experience and expertise. The

Restructuring Support Agreement allows Belk to satisfy all trade, customer, and other non-funded

debt obligations in full, maintain its approximately 17,000 workforce, and keep open all 291 stores.

Importantly, the Restructuring Support Agreement requires confirmation of the Plan on the

Petition Date.

       3.        Before executing the Restructuring Support Agreement, the Debtors, with the

assistance of their advisors, explored a number of alternatives, including whether it was practicable

                                                 2
         Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 3 of 138




or feasible to effectuate an out of-court restructuring transaction.                 Ultimately, the Debtors

determined that their liquidity runway necessitated the selection of a definitive implementation

path. Because the Debtors had the support of 75% of the First Lien Term Loan Claims upon

execution of the Restructuring Support Agreement (the remaining 24% have signed on through

joinders), the Debtors and the other parties agreed to implement the restructuring through this

chapter 11 process. Following an appropriate notice period, the Debtors commenced these

Chapter 11 Cases to implement this restructuring through their joint prepackaged plan of

reorganization (the “Plan”).2 If the Plan is not confirmed on February 24, 2021, the Debtors’ lack

of material cash or committed interim financing, combined with the resulting termination rights

under the Restructuring Support Agreement, would lead to significant disruption and uncertainty,

and could potentially result in a liquidation. Because the Plan (a) has been accepted by Holders of

approximately 99% of First Lien Term Loan Claims (Class 4), 100% of Second Lien Term Loan

Claims (Class 5), and 100% of the equity interests in Debtor Fashion Holdings Intermediate LLC

(Class 9) – the voting Class under the Plan, and (b) pays all other non-funded debt claims in full

in the ordinary course, a stop in chapter 11 for anything more than 24 hours will serve not one

stakeholder’s interest. On the contrary, absent confirmation today, the entire enterprise will be at

risk, threatening severe damage to the business, the loss of approximately 17,000 jobs, the closing

of 291 stores, and the disappearance of a value maximizing—and fully consensual—restructuring.

        4.       Belk has provided sufficient notice to obtain confirmation of the Plan today.

On January 26, 2021—29 days ago—Belk commenced solicitation of votes on the Plan and

provided actual notice of the Plan and the disclosure statement in support of the Plan (including

all exhibits and schedules thereto, the “Disclosure Statement”). I understand that the Plan has been


2
    Capitalized terms used but not immediately defined in this declaration shall have the meanings assigned to them
    elsewhere in this declaration, the Plan, or the Restructuring Support Agreement, as applicable.

                                                        3
        Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 4 of 138




accepted by 100% of creditors and shareholders that cast ballots, that no creditor or shareholder

has voted to reject the Plan, and that holders of over 99% of claims (by amount) cast ballots. Also

on January 26, 2021, Belk mailed the confirmation hearing notice (the “Confirmation Hearing

Notice”) to more than 90,000 creditors and potential interested parties and posted the Plan,

Disclosure Statement, and Confirmation Hearing Notice to Belk’s proposed notice and claims

agent’s website at: https://cases.primeclerk.com/belkballots. The Confirmation Hearing Notice

explicitly stated that Belk would request that the Court confirm its Plan at the first day hearing, on

February 24, 2021 before either Judge Marvin Isgur or Judge David R. Jones and that the proposed

objection deadline for the Plan and Disclosure Statement was February 23, 2021 at 4:00 p.m.

prevailing Central Time. Notice was also published in the New York Times (national edition) and

the Charlotte Observer on January 29, 2021.

       5.      Notably, the Plan does not impair any creditors, other than the parties that have

overwhelmingly voted in favor of the Plan. As a result, all general unsecured claims will be paid

in the ordinary course of business. All contracts and leases will be assumed. The Debtors have

also provided the ability for all Releasing Parties under the Plan to opt out of the releases under

the Plan by checking the opt-out box on their applicable ballot or opt-out form.

       6.      The Debtors received two objections to the Plan, one of which the Debtors have

consensually resolved with the inclusion of language in the proposed Confirmation Order. The

Debtors expect to resolve the one remaining objection, asserted by the Louisiana Department of

Revenue, prior to the Confirmation Hearing. The Debtors have received informal comments to

the Plan from various parties and have resolved these comments through the inclusion of clarifying

language in the Plan or the proposed confirmation order.

       7.      As further described in Exhibit A herein, on the date hereof (the “Petition Date”)

the Debtors have filed certain motions and pleadings seeking various types of “first-day” relief

                                                  4
        Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 5 of 138




(collectively, the “First Day Motions”) requesting necessary operational and procedural relief to

allow the Debtors to continue to operate their business in the ordinary course. Although the

Debtors anticipate emerging from these Chapter 11 Cases on February 24, 2021 or as soon as

possible thereafter, the Debtors have requested approval of certain First Day Motions out of an

abundance of caution in the event confirmation or consummation of the Plan is delayed.

       8.      Therefore, the Debtors respectfully request that the Court grant the relief requested

in the First Day Motions, approve the Disclosure Statement, and confirm the Plan, allowing the

Debtors to emerge from these cases in record speed.

                                               Background

       9.      I am the Chief Financial Officer of Belk, Inc. (“Belk” and together with its affiliated

debtors and debtors in possession, the “Debtors”). I joined Belk in 2005 and have served as Belk’s

Chief Financial Officer since April 2020. Before serving as Belk’s Chief Financial Officer, I

served in various roles in Belk’s accounting department, strategic sourcing department, financial

planning and analysis department, and risk management department, ultimately becoming Belk’s

Treasurer in 2016. I received bachelor’s degrees in accounting and finance and a master’s degree

in accounting from Appalachian State University.

       10.     To effectuate a restructuring, on the Petition Date, the Debtors filed voluntary

petitions for relief under chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101–1532

(the “Bankruptcy Code”), with the United States Bankruptcy Court for the Southern District of

Texas (the “Court”). To minimize the adverse effects on their businesses, the Debtors have filed

the First Day Motions. I submit this declaration to assist the Court and parties in interest in

understanding the circumstances compelling the commencement of these Chapter 11 Cases and in

support of the Debtors’ chapter 11 petitions and First Day Motions filed contemporaneously

herewith.


                                                 5
          Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 6 of 138




          11.   In my capacity as Chief Financial Officer, I am familiar with the Debtors’ day-to-

day operations, business and financial affairs, and books and records. Except as otherwise

indicated herein, all facts set forth in this declaration are based upon my personal knowledge of

the Debtors’ operations and finances, information learned from my review of relevant documents,

information supplied to me by other members of the Debtors’ management and their advisors, or

my opinion based on my experience, knowledge, and information concerning the Debtors’

operations and financial condition. I am authorized to submit this declaration on behalf of the

Debtors, and, if called upon to testify, I could and would testify competently to the facts set forth

herein.

          12.   To familiarize the Court with the Debtors’ businesses, this declaration has been

organized into four sections.     The first provides background information on the Debtors’

businesses and operations. The second offers detailed information on the Debtors’ corporate and

capital structure. The third details the events leading to the filing of these Chapter 11 Cases and

the Debtors’ prepetition restructuring efforts, including the relevant terms of the Debtors’

Restructuring Support Agreement. The fourth, together with Exhibit A, summarizes the relief

requested in, and the legal and factual basis supporting, the First Day Motions.




                                                 6
        Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 7 of 138




                                                Discussion

I.      Background of the Debtors’ Businesses and Operations.

        A.         Belk’s History.

        13.        In 1888, William Henry Belk opened a small bargain store named “The New York

Racket” in Monroe, North Carolina. Three years

later, in 1891, William Henry Belk persuaded his

brother, Dr. John M. Belk, to become a partner in

the renamed business, Belk Brothers, beginning

a business association focused on providing

customers with quality products at great prices.

By 1923, the Belk brothers and their partners                       Belk Brothers Store


operated 20 stores that generated $10 million in total annual sales and by 1943, Belk had opened

its 195th store.

        14.        In 1955, William Henry Belk’s sons took on leadership positions at Belk, leading

strategic changes that transformed Belk from downtown bargain stores to modern fashion

destinations located in shopping centers and malls throughout the Southern United States. In the

following years, Belk grew from a small bargain store to the nation’s largest privately-owned

department store offering quality products, unparalleled service and an unbreakable connection to

its community. In 1998, a new generation of Belk brothers emerged and under their leadership,

Belk consolidated its legal and organizational structure to centralize logistics, merchandising, and

other operational functions. The new structure merged 112 Belk stores into one company–Belk,

Inc. Over the next several years, Belk experienced significant growth, both organically and

through the acquisition of several well-known department stores, including over 90 Proffitt’s,

McRae’s, and Parisian department stores. In 2008, Belk re-launched its e-commerce platform,


                                                   7
         Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 8 of 138




belk.com, and began offering a significantly expanded assortment of national brands and private

label fashion apparel, shoes, accessories, and cosmetics, and home merchandise, as highlighted

below.




         15.   On December 10, 2015, after a series of corporate transactions, Sycamore acquired

Belk, Inc. and its subsidiaries for approximately $3 billion, or approximately $68 per share for

Belk’s then-existing shareholders.

         B.    Belk’s Business Operations.

         16.   Belk’s vision is to reimagine the department

store experience for its customers. Over the past several

years, Belk has focused on maximizing its sales

opportunities by providing quality merchandise assortments,

including a large and exclusive offering of private brands

that differentiate its stores from competitors.     Belk’s

marketing and sales promotional strategies seek to attract

customers to shop at Belk by keeping them informed of the

latest fashion trends, merchandise offerings, and sales
                                               8
        Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 9 of 138




promotions through a combination of advertising and interactive media, including direct mail,

circulars, broadcast media, digital media, social media (including email, Facebook, Instagram,

Twitter, Pinterest and YouTube) and in-store and online special events. Belk uses its proprietary

database to communicate directly to key customer constituencies with special offers designed to

appeal to those specific audiences.

       17.     To ensure Belk is addressing its customers’ rapidly changing shopping preferences,

Belk has invested in its technology to create an omnichannel offering for its customers. Following

multiple years of focused investments and initiatives, Belk has built a strong omnichannel

foundation that includes “Buy Online, Pick Up In-Store,” ship-from-store, and curbside pickup

capabilities in all stores, a new clienteling system, single use coupons, stackable coupons,

subscription replenishment services, and same day delivery. Investment in these omnichannel

tools ensures that Belk is prepared to meet its customers’ evolving shopping preferences. Belk has

also improved the customer experience and increased operational efficiencies by making it easier

for customers to find and purchase products on belk.com and in the Belk mobile app, enhanced

the experience for Belk credit card holders, displayed more store product on belk.com and the Belk

mobile app, enhanced fulfillment technology, and deployed a new allocation system.

       18.     Belk is a valuable and iconic brand with a large and loyal customer base. Belk has

a longstanding heritage of providing the highest level of service to its customers and Belk has

enjoyed excellent long-term relationships with many top apparel and cosmetics suppliers. Belk

stores, belk.com, and the Belk mobile app also offer exclusive private brands that are uniquely

tailored to its customer and are valued for their styling, quality and value. These offerings set Belk

apart from its peers, and make Belk less susceptible to competitive threats, while also delivering

higher gross margins than third-party brands. Belk’s private brands include Crown & Ivy, New

Directions, Kim Rogers, Kaari Blue, Ocean & Coast, Saddlebred, Saddlebred 1888, Belk

                                                  9
        Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 10 of 138




Silverworks, Biltmore, Cook’s Tools, Madison, True Craft, Wonderly, ZELOS, Lightning Bug,

The Limited3, Belk & Co Fine Jewelry, and Goodness & Grace.

         C.       Critical Components of the Debtors’ Cost Structure

                          (a)      Supply Chain

        19.      Belk’s integrated supply chain, which ensures the uninterrupted flow of

merchandise to its brick-and-mortar locations and the fulfillment of orders from its e-commerce

platform, is a critical component of Belk’s business structure. Belk currently operates three

distribution facilities located in Blythewood, South Carolina, Jonesville, South Carolina, and

Jackson, Mississippi that receive and process merchandise to support direct to consumer

fulfillment and merchandise replenishment to Belk’s stores. Belk’s distribution facilities are

linked electronically to its various merchandising teams to facilitate the seamless distribution of

goods to Belk’s stores.

                          (b)      Employee Compensation and Benefits

        20.      The Debtors currently employ approximately 17,000 associates, including

approximately 8,000 full time associates and approximately 9,000 part-time associates

(collectively, the “Employees”). Because of the seasonal nature of the retail business, the number

of Employees fluctuates from time to time and is the highest during the holiday shopping period

in November and December.              The Employees serve in many capacities supporting Belk’s

operations at the corporate office, Belk’s’ distribution centers, or at the retail store level. In

addition to the Employees, the Debtors also retain, from time-to-time, independent contractors to

complete discrete projects, as well as temporary workers to fulfill certain duties, including

additional store-level staffing during peak sales seasons. The Debtors offer their Employees the


3
    Debtor Belk Merchandising LLC is party to a license agreement with The Limited LLC (“The Limited”), a
    Sycamore Partners portfolio company, which permits the Debtors to sell apparel, shoes, accessories, and related
    products bearing or incorporating The Limited’s trademarks.

                                                       10
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 11 of 138




ability to participate in a number of insurance and benefits programs, including medical insurance

programs, workers’ compensation benefits, short and long-term disability coverage, time-off and

vacation policies, and certain other benefits that the Debtors have historically provided in the

ordinary course.

                      (c)       Real Estate Obligations

       21.     The Debtors currently own 64 retail stores in fee simple, 76 ground leases, and two

distribution centers. The Debtors lease all other retail store locations and office space. The

Debtors’ estimate that the aggregate occupancy cost for the Debtors’ go-forward operations will

be approximately $166 million in fiscal year 2021.

II.    Debtors’ Prepetition Corporate and Capital Structure.

       22.     The chart below depicts the Debtors’ current corporate structure, which is also

attached hereto as Exhibit B:




                                                11
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 12 of 138




       23.     As of January 25, 2021, the Debtors have approximately $1.91 billion of

consolidated funded debt obligations, as well as approximately $83.83 million of outstanding

capital lease obligations. The following table depicts the Debtors’ prepetition capital structure,

exclusive of accrued and unpaid interest and fees:




                                               12
           Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 13 of 138




                                                                                 Outstanding Principal
                     Funded Debt                                   Maturity          Amount as of
                                                                                   January 25, 2021
                     ABL Facility                             August 29, 2024       $357.5 million4
      First Lien Term Loan (Non-Extended)                    December 10, 2022       $101.5 million
         First Lien Term Loan (Extended)                         July 31, 2025       $897.9 million
    Second Lien Term Loan (Non-Extended)                         June 10, 2023       $25.0 million
        Second Lien Term Loan (Extended)                      October 29, 2025       $525.0 million
                                                            Total Funded Debt         $1.9 billion

                         1. The ABL Facility

           24.      Bear Parent Inc., as holdings, Belk, as borrower, Bank of America, N.A., as

administrative agent and collateral agent, Wells Fargo Bank, National Association, as syndication

agent, and the lenders from time to time party thereto, are each party to the ABL Credit Agreement,

dated as of December 10, 2015. The ABL Facility is guaranteed by each of the Debtors (with the

exception of Belk Sourcing LLC, The Belk Center, Inc., Fashion Holdings Intermediate LLC, and

Fashion Intermediate Inc.) and is secured by first priority liens (subject to certain permitted liens)

on the Debtors’ accounts receivable, inventory, and cash (the “ABL Priority Collateral”). The

ABL Credit Agreement allows Belk to access up to $900 million in revolving credit commitments

depending on the then-applicable borrowing base. As of the date hereof, approximately $357.5

million remains outstanding under the ABL Facility and approximately $25.5 million is

outstanding in letters of credit. On August 29, 2019, the ABL Credit Agreement was amended to

extend the maturity of the ABL Credit Facility from December 10, 2020 to August 29, 2024.

                         2. The First Lien Term Loan Facility

           25.      Bear Parent Inc., as holdings, Belk, as borrower, Morgan Stanley Senior Funding,

Inc., as administrative agent and collateral agent, and the lenders from time to time party thereto,


4
    Exclusive of approximately $25.5 million of outstanding letters of credit.

                                                            13
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 14 of 138




are each party to the First Lien Term Loan Credit Agreement, dated as of December 10, 2015. The

First Lien Term Loan Facility is guaranteed by each of the Debtors (with the exception of Belk

Sourcing LLC, The Belk Center, Inc., Fashion Holdings Intermediate LLC, and Fashion

Intermediate Inc.) and is secured by (a) first priority liens (subject to certain permitted liens) on

substantially all assets of such Debtors other than the assets securing the ABL Facility, and (b)

second priority liens (subject to certain permitted liens) on the ABL Priority Collateral. As of the

date hereof, approximately $999.4 million remains outstanding under the First Lien Term Loan

Facility. On October 29, 2019, the First Lien Term Loan Credit Agreement was amended to extend

the maturity of a substantial portion of the First Lien Term Loan Credit Facility from December 10,

2022 to July 31, 2025.

                   3. The Second Lien Term Loan Facility

       26.     Bear Parent Inc., as holdings, Belk, as borrower, Wilmington Trust, National

Association., as administrative agent and collateral agent, and the lenders from time to time party

thereto, are each party to the Second Lien Term Loan Credit Agreement, dated as of December 10,

2015. The Second Lien Term Loan Facility is guaranteed by each of the Debtors (with the

exception of Belk Sourcing LLC, The Belk Center, Inc., Fashion Holdings Intermediate LLC, and

Fashion Intermediate Inc.) and is secured by (a) second priority liens (subject to certain permitted

liens) on substantially all assets of such Debtors other than the assets securing the ABL Facility,

and (b) third priority liens (subject to certain permitted liens) on the ABL Priority Collateral. As

of the date hereof, approximately $550 million remains outstanding under the Second Lien Term

Loan Facility. On May 7, 2019, the Second Lien Term Loan Credit Agreement was amended to

extend the maturity of $525 million in aggregate principal amount of Second Lien Term Loans

from June 12, 2023 to June 12, 2025, with the maturity of the residual $25 million in aggregate

principal amount of Second Lien Term Loans remaining unchanged. On October 29, 2019, the


                                                 14
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 15 of 138




Second Lien Term Loan Credit Agreement was amended again to extend the maturity of the

$525 million tranche of Second Lien Term Loans from June 12, 2025 to October 29, 2025.

III.   Events Leading to the Chapter 11 Filing.

       A.      The Unprecedented Spread of COVID-19 and Declining Store Traffic

       27.     Belk, along with many other retail companies, has faced a challenging commercial

environment in recent years brought on by increased competition among retailers and an ongoing

shift away from in-store shopping. Given Belk’s                       Belk’s Store Footprint

sizable store portfolio—with approximately 291

stores across 16 states—and its associated

operating expenses, Belk has relied heavily on

physical consumer traffic, and resulting sales

conversion, to meet sales and profitability goals.

Amid these macroeconomic headwinds, Belk has

taken proactive measures to remain competitive, including expanding its e-commerce platform,

closing underperforming stores, and streamlining its workforce.

       28.     Before the COVID-19 pandemic, Belk had a manageable liquidity cushion and was

proactively taking steps to right-size its operations and further improve the long-term health of its

balance sheet, which included an extension of the maturity dates of a substantial portion of the

funded debt obligations under the ABL Credit Agreement, First Lien Term Loan Credit

Agreement, and Second Lien Term Loan Credit Agreement. However, on March 11, 2020, the

World Health Organization officially declared COVID-19 a pandemic, and national, state, and

local governments in the United States and around the world began imposing shelter-in-place and

stay at home orders, as well as strict social distancing protocols.




                                                 15
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 16 of 138




        29.     On March 17, 2020, the Debtors temporarily closed all 291 stores to protect the

health and safety of Belk’s customers and associates. Belk continued to serve its customers through

its mobile app and online at belk.com and utilized its fulfilment center and all its stores to fulfill

online orders. Belk began a phased reopening of stores on May 1, 2020, including curbside pick-

up, with substantially all its stores reopening by May 22, 2020, and has been operating under

reduced hours with appropriate precautions in place as it continues to follow CDC guidelines.

Upon reopening its stores, Belk began to bring back its furloughed employees in a phased

approach. In late June 2020, Belk was forced to eliminate a number of positions at its corporate

office and its stores.

        30.     The restrictions resulting from legally imposed measures, combined with radically

altered behavior by consumers, precipitated an unprecedented decline in economic activity.

Demand for discretionary retail products has plummeted during the COVID-19 pandemic as

consumers prioritize—with good reason—their health and maintaining a source of income. In this

environment, most discretionary retail products are an unnecessary luxury for many consumers.

Additionally, online sales are not as profitable as store sales due to the cost of shipping. The result

is that the Debtors’ sales have materially declined from forecasts. The Debtors’ top-line sales were

down 32% year-over-year for the period commencing the third week of March 2020 through

December 2020. This pandemic has undoubtedly been the primary catalyst for Belk’s declining

liquidity position and its current inability to satisfy upcoming debt service obligations.

        B.      Prepetition Restructuring Initiatives

                (i)      The Restructuring Negotiations and Restructuring Support Agreement

        31.     Against the backdrop of COVID-19 and market related challenges, significant cash

interest obligations, and declining liquidity, Belk viewed a debt restructuring as the necessary next

step to best position Belk for long-term success. To assist the Debtors’ in their restructuring


                                                  16
        Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 17 of 138




efforts, the Debtors retained Kirkland & Ellis LLP (“Kirkland”) as restructuring counsel, Lazard

Frères & Co. LLC (“Lazard”) as investment banker, and Alvarez and Marsal Holdings, Inc.

(“A&M”) as restructuring advisor.

        32.    Beginning in November 2020, the Debtors entered into restructuring discussions

with Sycamore and two ad hoc groups of term loan lenders separately represented by (a) Willkie

Farr & Gallagher LLP and PJT Partners Inc. (the “Ad Hoc Crossover Lender Group”), and

(b) O’Melveny and Myers LLP and Evercore Group L.L.C. (the “Ad Hoc First Lien Lender

Group” and collectively with the Ad Hoc Crossover Lender Group, the “Ad Hoc Groups”). As

discussions amongst the parties continued, it became clear that any viable path forward would need

to satisfy the Debtors’ immediate cash needs. Ultimately, the Debtors and their key stakeholders

all had the same goal: to provide Belk with fresh capital while simultaneously deleveraging Belk

in an efficient manner to preserve the company as a going concern and maximize value for the

benefit of all parties in interest. All parties agreed that a long, drawn-out process in chapter 11

would be highly problematic. The Debtors, Sycamore, and the Ad Hoc Groups continued to

negotiate a comprehensive restructuring solution based on these objectives through mid-January

2021.

        33.    The Debtors’ efforts bore fruit. On January 13, 2021, the Debtors, Sycamore,

Holders of approximately 75% of First Lien Term Loan Claims, and Holders of 100% of Second

Lien Term Loan Claims reached an agreement-in-principle on the terms of the restructuring

transactions, which were formalized in the Restructuring Support Agreement, Plan, and the New

Credit Facilities Term Sheet attached as Exhibit 1 to the Restructuring Term Sheet on January 26,

2021. Since the execution of the Restructuring Support Agreement on January 26, 2021, holders

of an additional 24% of First Lien Term Loan Claims have executed joinders to the Restructuring

Support Agreement, taking the total support percentage to over 99% of the First Lien Term Loan

                                                17
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 18 of 138




Claims and 100% of the Second Lien Term Loan Claims. The level of consensus for this

restructuring transaction reflects the efforts undertaken by the Debtors and the parties to the

Restructuring Support Agreement and their belief in the Debtors’ prospects as a reorganized

enterprise. Importantly, the Plan proposes to pay all Allowed General Unsecured Claims in full in

the ordinary course or reinstate such Claims, and to refinance the ABL Facility, leaving Holders

of Allowed ABL Facility Claims Unimpaired. Sycamore will maintain a majority ownership

interest in the reorganized company, which is important to the other parties due to Sycamore’s

valuable multi-channel retail experience and expertise. The Plan is intended to minimize any

potential adverse effects to the Debtors’ business, customers, trade partners, employees, and

retirees as a result of the restructuring, and to position the Debtors for a prompt emergence from

bankruptcy with the entirety of their 17,000 employee base and 291 store footprint intact.

        34.     As described in the Scheduling Motion (as defined in Exhibit A attached hereto),

the Debtors request that the Court schedule the hearing to approve the adequacy of the Disclosure

Statement and confirm the Plan for February 24, 2021, at 8:00 a.m., prevailing Central Time. The

Debtors respectfully submit that the proposed confirmation schedule is appropriate—and, indeed,

necessary—in light of the unique circumstances of these Chapter 11 Cases, where nearly all funded

debt holders have already agreed to support the Plan and the Allowed Claims of all other creditors

will ride through the bankruptcy unimpaired. In light of the consensus forged to date, the Debtors’

extremely fragile liquidity state, and their lack of committed postpetition financing, any delay

would disrupt and jeopardize the proposed value-maximizing transaction and the Debtors’

business to the detriment of all parties in interest.

                (ii)    Appointment of Disinterested Directors

        35.     In anticipation of the consideration of strategic restructuring alternatives, the board

of directors of Belk, Inc. and the board of directors of Bear Parent Inc. (collectively, the “Boards”)


                                                   18
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 19 of 138




established special committees (the “Special Committees”) of independent and disinterested

directors on December 17, 2020, and delegated to those special committees sole decision-making

authority with respect to potential conflict matters. The two independent and disinterested

directors, Jill Frizzley and Steve Panagos (together, the “Special Committee Members”) engaged

Quinn Emanuel Urquhart & Sullivan, LLP, as legal counsel, and M-III Partners, as financial

advisor, to assist in the discharge of the Special Committee Members’ duties.

       36.     The Special Committee Members and the professionals acting at their sole direction

commenced an independent investigation into interested-party issues in connection with a potential

sale, restructuring, reorganization, or other recapitalization transactions and related

financings. The Special Committee Members also conducted inquiries and investigations relating

to agreements between Sycamore and Belk and any conflicts matters as the Special Committee

Members deemed necessary in their business judgment, including a $135 million dividend issued

by Belk to its direct and indirect equity holders in September 2016 (the “Dividend”). Before Belk’s

issuance of the Dividend, Belk and certain of its Debtor and non-Debtor Affiliates engaged a

nationally recognized financial advisory firm (the “Advisory Firm”) to perform a solvency

analysis. The Advisory Firm delivered a solvency opinion in connection with approval of the

Dividend.

       37.     Similarly, the Special Committee Members’ activities included evaluating and

approving or terminating the Restructuring Transactions, participating in consultation with

management and advisors, and if necessary, authorizing approval of such restructuring. The

Special Committees have determined to support the Restructuring Transactions embodied by the

Restructuring Support Agreement and the Plan, including the Debtors’ Release.




                                                19
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 20 of 138




IV.    First Day Motions.

       38.      Contemporaneously herewith, the Debtors have filed a number of First Day

Motions seeking orders granting various forms of relief intended to stabilize the Debtors’ business

operations, facilitate the efficient administration of these Chapter 11 Cases, and execute a swift

and smooth restructuring of the Debtors’ balance sheet. I have reviewed each of the First Day

Motions and I believe that the relief requested in the First Day Motions is necessary to allow the

Debtors to operate with minimal disruption during the pendency of these Chapter 11 Cases. A

description of the relief requested and the facts supporting each of the First Day Motions is detailed

in Exhibit A.




                                                 20
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 21 of 138




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information, and belief.

     Dated: February 23, 2021               /s/ William Langley
                                            William Langley
                                            Chief Financial Officer
                                            Belk, Inc.
           Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 22 of 138




                                                       Exhibit A

                                 Evidentiary Support for First Day Motion5




5
    Capitalized terms used but not defined herein have the meanings ascribed to them in the applicable First Day Motion.
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 23 of 138




I.     Debtors’ Emergency Motion for Entry of an Order Directing Joint Administration of
       Related Chapter 11 Cases (“Joint Administration Motion”).

       1.      Pursuant to the Joint Administration Motion, the Debtors request entry of an order

directing procedural consolidation and joint administration of these Chapter 11 Cases. Given the

integrated nature of the Debtors’ operations, joint administration of these Chapter 11 Cases will

provide significant administrative convenience without harming the substantive rights of any party

in interest. Many of the motions, hearings, and orders in these Chapter 11 Cases will affect each

of the Debtor entities. The entry of an order directing joint administration of these Chapter 11

Cases will reduce fees and costs by avoiding duplicative filings and objections.                Joint

administration also will allow the Office of the United States Trustee for the Southern District of

Texas and all parties in interest to monitor these chapter 11 cases with greater ease and efficiency.

       2.      I believe that the relief requested in the Joint Administration Motion is necessary

to avoid immediate and irreparable harm to the Debtors and their Estates. If the relief requested

in the Joint Administration Motion is not granted, the Debtors’ smooth transition into chapter 11

could be jeopardized by increasing the fees and costs associated with duplicative filings and

objections. Accordingly, on behalf of the Debtors, I respectfully submit that the relief requested

in the Joint Administration Motion should be approved by the Court.

II.    Debtors’ Emergency Application for Entry of an Order Authorizing the Employment
       and Retention of Prime Clerk LLC as Claims, Noticing, and Solicitation Agent
       (“Claims and Noticing Agent Application”).

       3.      Pursuant to the Claims and Noticing Agent Application, the Debtors seek entry of

an order appointing Prime Clerk LLC as the Claims and Noticing Agent for the Debtors in their

Chapter 11 Cases to: (a) serve as the noticing agent to mail notices to the estates’ creditors, equity

security holders, and other parties in interest; (b) provide claims, objection, solicitation, and
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 24 of 138




balloting-related services; and (c) provide expertise, consultation, and assistance in claim and

ballot processing and other administrative services with respect to these Chapter 11 Cases.

       4.      I believe that the appointment of Prime Clerk LLC will provide the most effective

and efficient means of ensuring creditors receive sufficient notice and have their claims

adjudicated properly. The relief requested in the Claims and Noticing Agent Application is

necessary to avoid immediate and irreparable harm to the Debtors and their Estates. I understand

that the Debtors’ creditor matrix contains more than 90,000 creditors and potential interested

parties. If the relief requested in the Claims and Noticing Agent Application is not granted, I

believe that the Debtors may be unable to ensure that their creditors receive sufficient notice and

have their claims adjudicated properly. The appointment of Prime Clerk LLC is in the best

interests of both the Debtors’ Estates and their creditors. Accordingly, on behalf of the Debtors, I

respectfully submit that the relief requested in the Claims and Noticing Agent Application should

be approved by the Court.

III.   Debtors’ Emergency Motion for Entry of an Order Authorizing the Debtors to File a
       Consolidated List of Creditors and a Consolidated List of the 30 Largest Unsecured
       Creditors (“Creditor Matrix Motion”).

       5.      Pursuant to the Creditor Matrix Motion, the Debtors intend to file (a) a consolidated

creditor matrix on the docket of these jointly administered cases, and (b) a consolidated list of the

30 largest unsecured creditors in these Chapter 11 Cases in compliance with Part C of the Complex

Procedures for Chapter 11 Cases in the Southern District of Texas. By the Creditors Matrix

Motion, the Debtors seek entry of an order authorizing the Debtors to redact certain personal

identification information. The relief requested in the Creditor Matrix Motion is necessary to avoid

immediate and irreparable harm to the Debtors and their estates. If the relief requested in the

Creditor Matrix Motion is not granted, the Debtors (a) would be in violation of applicable data

privacy law, thereby exposing them to severe monetary penalties that could threaten the Debtors’


                                                 24
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 25 of 138




operations during this sensitive stage of their restructuring, (b) would unnecessarily render

individuals more susceptible to identity theft, and (c) could jeopardize the safety of employees,

contract workers, and other individual creditors who, unbeknownst to the Debtors, are survivors

of domestic violence, harassment, or stalking by publishing their home addresses without any

advance notice or opportunity to opt out or take protective measures.. Accordingly, on behalf of

the Debtors, I respectfully submit that the relief requested in the Creditor Matrix Motion should

be approved by the Court.

IV.    Debtors’ Emergency Motion for Entry of an Order (I) Scheduling a Combined
       Disclosure Statement Approval and Plan Confirmation Hearing, (II) Establishing a
       Plan and Disclosure Statement Objection Deadline and Related Procedures,
       (III) Approving the Solicitation Procedures, (IV) Approving the Confirmation
       Hearing Notice, and (V) Waiving the Requirements that the U.S. Trustee Convene a
       Meeting of Creditors and the Debtors File Schedules and SOFAs (“Scheduling
       Motion”).

       6.      Pursuant to the Scheduling Motion, the Debtors request entry of an order:

(a) scheduling a combined hearing on confirmation of the Debtors’ Plan and the adequacy of the

Debtors’ Disclosure Statement; (b) establishing the Objection Deadline for filing objections to the

adequacy of the Disclosure Statement and confirmation of the Plan and approving related

procedures; (c) approving the Solicitation Procedures regarding votes to accept or reject the Plan;

(d) approving the form and manner of notice of commencement of these Chapter 11 Cases and the

Confirmation Hearing and the form and manner of the notice of the Publication Notice;

(e) conditionally directing that the U.S. Trustee not convene the Creditors Meeting under section

341 of the Bankruptcy Code, provided that the Plan is confirmed within sixty (60) days of the

Petition Date; (f) waiving the requirement that the Debtors file statements of financial affairs and

schedules of assets and liabilities, provided that the Plan is confirmed within sixty (60) days of the

Petition Date; and (g) allowing the notice period for the Disclosure Statement and Confirmation

Hearing to run simultaneously.


                                                 25
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 26 of 138




       7.        In connection with the relief requested in the Scheduling Motion, the Debtors

request that the Court approve the following Confirmation Schedule:

                   Event                                            Date
 Voting Record Date                        January 21, 2021
 Solicitation Launch                       January 26, 2021
 Mailing Date                              January 26, 2021
                                           February 5, 2021, at 4:00 p.m., prevailing Central
 Voting Deadline
                                           Time
                                           February 23, 2021, at 4:00 p.m., prevailing Central
 Opt-Out Deadline
                                           Time
                                           February 23, 2021, at 4:00 p.m., prevailing Central
 Objection Deadline
                                           Time
 Petition Date                             February 23, 2021
                                           February 24, 2021, at 8:00 a.m., prevailing Central
 Confirmation Hearing
                                           Time

       8.        As set forth in the Scheduling Motion, the Debtors have provided full notice of the

Plan to all known parties in interest, consistent with the Bankruptcy Code, the Bankruptcy Rules,

and the Bankruptcy Local Rules. On January 26, 2021, I understand that the Debtors distributed

the Confirmation Hearing Notice to more than 90,000 creditors and potential interested parties,

setting forth the Debtors’ intention to proceed with confirmation at the first-day hearing on

February 24, 2021. The Confirmation Hearing Notice provided notice of the Objection Deadline

(set 28 days after mailing) and provided detailed instructions as to how parties could object to the

Plan or Disclosure Statement. The Plan and Disclosure Statement were simultaneously posted to

the voting creditors on the public data site maintained by the First Lien Term Loan Agent and on

the Claims and Noticing Agent’s public website. The Debtors published the Confirmation Hearing

Notice in the New York Times (national edition) and the Charlotte Observer on January 29, 2021.

In addition, the Debtors posted the Plan Supplement to the public website on February 18, 2021,




                                                 26
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 27 of 138




and served a notice of the Plan Supplement on parties in interest. Finally, on February 22, 2021,

the Debtors served a notice on parties in interest directing them to review the confirmation

pleadings posted to the public website. All parties in interest have been provided a full and fair

opportunity to participate in these Chapter 11 Cases.

       9.      As of the Petition Date, the Debtors have approximately $7 million in unrestricted

cash on hand and no committed debtor-in-possession financing. I believe that the relief requested

in the Scheduling Motion is necessary to avoid immediate and irreparable harm to the Debtors and

their Estates. If the relief requested in the Scheduling Motion is not granted, it will result in

significantly increased administrative costs and decreased confidence among Belk’s customers,

employees, and other key stakeholder groups. I further believe that the relief requested in the

Scheduling Motion is in the best interests of the Debtors’ Estates, their creditors, and all other

parties in interest, and will enable the Debtors to minimize any potential adverse effects to the

Debtors’ businesses as a result of the restructuring, and position the Debtors for a prompt

emergence from bankruptcy. Specifically, the Confirmation Schedule reflects milestones that

were heavily negotiated as part of the Restructuring Support Agreement and a key inducement

factor for creditors’ support of these Chapter 11 Cases (which is nearly unanimous). Given the

robust noticing procedures described in the Scheduling Motion, I believe that the proposed

Confirmation Schedule provides ample time for any interested party to participate in these

Chapter 11 Cases and will preserve significant value for the Debtors’ estates and their

stakeholders, as more fully set forth in the Scheduling Motion. Accordingly, on behalf of the

Debtors, I respectfully submit that the Court should approve the Scheduling Motion.




                                               27
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 28 of 138




V.     Debtors’ Emergency Motion for Entry of an Order (I) Authorizing the Debtors to
       (A) Continue to Operate their Cash Management System, (B) Maintain Existing Bank
       Accounts, and (C) Continue to Perform Intercompany Transactions, and (II)
       Maintain Existing Business Forms (“Cash Management Motion”).

       10.       Pursuant to the Cash Management Motion, the Debtors seek entry of an order

(a) authorizing the Debtors to (i) continue to operate their Cash Management System, (ii) maintain

their existing bank accounts, including honoring certain prepetition obligations related thereto,

(iii) continue Intercompany Transactions and funding consistent with the Debtors’ historical

practices (subject to the terms described in the Cash Management Motion), (iv) maintain existing

business forms in the ordinary course of business; and (b) granting related relief.

       11.       To facilitate the efficient operation of their business, the Debtors operate a complex

Cash Management System. The Debtors use the Cash Management System to collect, transfer,

and disburse funds generated from their operations and to facilitate cash monitoring, forecasting,

and reporting.     The Debtors’ treasury department maintains daily oversight over the Cash

Management System and implements cash management controls for entering, processing, and

releasing funds, including in connection with certain Intercompany Transactions, as described in

more detail below.       Additionally, the Debtors’ corporate accounting and cash forecasting

departments regularly reconcile the Debtors’ books and records to ensure that all transfers are

accounted for properly. The Cash Management System is typical of multi-store retail operations

of a similar size and is used to manage the cash flow of operating retail operations in a

cost-effective, efficient manner.

       A.        Description of Funds Processing.

       12.       The bulk of the Debtors’ cash on hand consists of proceeds from the Debtors’

ongoing business operations and the Debtors’ $900 million prepetition ABL Facility. Cash and

check revenue from retail operations at the Debtors’ physical store locations is collected into



                                                  28
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 29 of 138




(a) the Store Depository Accounts maintained at Regions, TD, and U.S. Bank, and (b) the Store

Concentration Accounts maintained at Wells Fargo and Fifth Third. Store managers typically

deposit cash and checks into the corresponding Store Depository Account or Store Concentration

Account one or more times per week. Funds from the Store Depository Accounts are automatically

swept daily into the Store Concentration Account maintained at the corresponding Cash

Management Bank. Funds in the Store Concentration Account maintained at Wells Fargo are

automatically swept daily into the Master Concentration Account. Funds in the other Store

Concentration Accounts are generally swept into the Draft Account on a weekly basis via manual

ACH transfer and are thereafter automatically swept into the Master Concentration Account.

       13.     Credit card sales made at the Debtors’ physical store locations or through the

Debtors’ e-commerce platform are processed by a third-party processor, and the proceeds are

deposited, net of fees, chargebacks, and returns, into the Master Concentration Account, the Draft

Account, or the A/R Account, depending on the credit card used in the transaction. Proceeds from

credit card sales made using third-party credit cards other than American Express credit cards are

deposited directly into the Master Concentration Account. Proceeds from credit card sales made

using American Express credit cards are deposited into the Draft Account, which also receives

proceeds from debit card sales and sales settled through online money transfers. Finally, proceeds

from credit card sales made using the Debtors’ private-label credit card are deposited into the A/R

Account. Funds in the Draft Account and the A/R Account, respectively, are automatically swept

into the Master Concentration Account on a daily basis.

       14.     The Debtors request periodic draws on the ABL Facility to fund daily operations

and satisfy ordinary-course obligations, as necessary. The amount that the Debtors are able to

draw on the ABL Facility is determined by reference to the then-applicable borrowing base. The




                                                29
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 30 of 138




funded amounts are then transferred directly into the Master Concentration Account. The Master

Concentration Account funds all of the Debtors’ Disbursement Accounts, which in turn fund

disbursements related to the Debtors’ ordinary course operations, such as accounts payable, payroll

(including benefits), and tax payments.

       B.      Intercompany Transactions.

       15.     The Debtors maintain business relationships and have entered into certain

agreements with each other resulting in intercompany receivables and payables in the ordinary

course of business (collectively, “Intercompany Claims,” and the transactions giving rise to

Intercompany Claims, “Intercompany Transactions”). The Intercompany Transactions generally

do not involve the transfer of funds through direct deposits, but instead include inventory transfers

and other non-cash transfers between the Debtor entities. Accordingly, at any given time there

may be Intercompany Claims owed by one Debtor to another Debtor. Such Intercompany

Transactions typically are conducted pursuant to written agreements between certain of the

Debtors as well as informal intercompany arrangement.

       16.     Among the Debtors, Intercompany Claims arise regularly as a result of Belk’s

payment of other Debtors’ obligations or receipt of funds payable to other Debtors. These

Intercompany Claims are reflected as journal entry receivables and payables, as applicable, in the

applicable Debtors’ accounting systems. Additionally, certain of the Debtors are party to the

Intercompany Agreements, which include services agreements, management agreements, and

intellectual property licensing agreements. Intercompany Claims on account of the Intercompany

Agreements accrue in the ordinary course of business, subject to adjustments for subsequent

Intercompany Transactions.




                                                 30
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 31 of 138




       17.      The Debtors track all fund transfers in their respective accounting system and can

ascertain, trace, and account for all Intercompany Transactions. If the Intercompany Transactions

were to be discontinued, the Cash Management System and the Debtors’ operations would be

disrupted unnecessarily to the detriment of the Debtors, their creditors, and other stakeholders.

       C.       Bank Accounts and Bank Fees.

       18.      As of the Petition Date, the Cash Management System includes a total of 128 Bank

Accounts, which are held at eight Cash Management Banks: Wells Fargo, Fifth Third, Regions,

T D Bank, U.S. Bank, JP Morgan, PNC Bank, and M&F.

       19.      The Debtors incur periodic service charges and other fees in connection with their

maintenance of the Cash Management System.              On a quarterly basis, the Debtors pay

approximately $228,084 in bank fees to the Cash Management Banks. The Debtors estimate that

approximately $60,822 in prepetition bank fees remain outstanding as of the Petition Date.

       D.       Commercial Card Program.

       20.      In the ordinary course of business, the Debtors provide certain of their employees

with purchase cards issued by U.S. Bank to be used for approved purchases and business expenses

(the “Commercial Cards”). The Commercial Cards are used to purchase goods necessary for the

ordinary-course operations of the Debtors’ physical store locations. As of the Petition Date, the

Debtors maintain approximately 1,156 Commercial Cards. Obligations arising from use of the

Commercial Cards are paid from the Vendor Payables Account ending in 5379 on a monthly basis.

During the twelve-month period ending on December 31, 2020, the Debtors’ average monthly

spend on account of the Commercial Cards was approximately $1,096,000. As of the Petition

Date, the Debtors estimate that they owe approximately $300,000 on account of the Commercial

Card Program.




                                                31
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 32 of 138




       21.     I believe that the continuation of the Commercial Card Program is essential to the

continued operation of the Debtors’ business, as the Commercial Cards are used to purchase goods

necessary for the ordinary-course operations of the Debtors’ physical store locations.

       E.      Business Forms

       22.     As part of the Cash Management System, the Debtors use a variety of preprinted

business forms (including checks, letterhead, correspondence forms, invoices, and other business

forms) in the ordinary course of business. The Debtors also maintain books and records to

document their financial results and a wide array of operating information. To avoid a significant

disruption to their business operations and to minimize administrative expense to their estates and

avoid confusion on the part of employees, customers, vendors, and suppliers during the pendency

of these Chapter 11 Cases, the Debtors request authorization to continue using all of the Business

Forms and Books and Records in a manner consistent with prepetition practice, without reference

to the Debtors’ status as chapter 11 debtors in possession.

       23.     I believe that the continuation of the Debtors’ Cash Management System is

essential to the Debtors’ business. The Cash Management System provides the Debtors with the

ability to quickly create status reports on the location and amount of funds, which, in turn, allows

management to track and control such funds, ensure cash availability, and reduce administrative

costs through a centralized method of coordinating the collection and movement of funds.

Requiring the Debtors to implement changes to the Cash Management System during these

Chapter 11 Cases would be expensive, burdensome, and unnecessarily disruptive to the Debtors’

operations. I believe the continuation of the Debtors’ Cash Management System is necessary to

avoid immediate and irreparable harm to the Debtors and their restructuring efforts. Accordingly,




                                                32
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 33 of 138




on behalf of the Debtors, I respectfully submit that the relief requested in the Cash Management

Motion should be approved by the Court.

VI.    Debtors’ Emergency Motion Seeking Entry of an Order Authorizing, but not
       directing, the Debtors to Continue their Prepetition Business Operations, Policies,
       and Practices and Pay Related Claims in the Ordinary Course of Business on a
       Postpetition Basis (“Ordinary Course Payments Motion”).

       24.     Pursuant to the Ordinary Course Payments Motion, the Debtors request

(a) authorization to continue their prepetition business operations, policies, and programs and to

pay Ordinary Course Claims, on a postpetition basis in the ordinary course of business and

(b) authorization of other related relief. Here, the Plan—which has garnered virtually unanimous

support from creditors entitled to vote on the Plan—proposes to pay all non-funded debt claims in

full in the ordinary course of business. Accordingly, I believe that authorizing the Debtors to pay

undisputed prepetition Ordinary Course Claims of the Ordinary Course Creditors as such claims

become due and payable in the ordinary course of business will minimize any disruption to the

Debtors’ business, allow for a smooth and expeditious reorganization in these Chapter 11 Cases,

and lay the groundwork for an essential element of the Plan, which leaves such claims unimpaired.

       A.      Trade Claims.

       25.     The Debtors incur a variety of trade obligations in the ordinary course of business,

including expenses related to inventory, insurance, surety bonds, and taxes and fees payable to

certain Trade Creditors to ensure the continued operation of the Debtors’ business. I understand

that certain general unsecured creditors and creditors whose Trade Claims may give rise to liens

under certain state and federal laws provide the Debtors with inventory, machinery and other basic

business necessities for the operation of the Debtors’ businesses. I further believe that failing to

pay certain Trade Claims on account of taxes and fees could materially disrupt the Debtors’

business operations. The taxing authorities could initiate audits, suspend operations, file liens, or



                                                 33
         Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 34 of 138




seek to lift the automatic stay, which would unnecessarily divert the Debtors’ attention from the

reorganization process. Further, unpaid taxes and fees may result in penalties, the accrual of

interest, or both, which could negatively affect the Debtors’ business.


         B.    Employee Compensation and Benefit Claims.

         26.   As of the Petition Date, the Debtors employ approximately 17,000 Employees on a

full-time basis or part-time basis, including approximately 1,600 seasonal Employees.

Approximately 14,600 Employees are paid on an hourly basis and approximately 2,100 Employees

earn a salary. In addition to the Employees, the Debtors periodically retain specialized individuals

as independent contractors, some of whom are sourced from Staffing Agencies to fulfill certain

duties on a short-term basis. The Independent Contractors are an important supplement to the

efforts of the Debtors’ Employees. Typically, at any given time, the Debtors retain approximately

300 Independent Contractors, although these numbers fluctuate based on the Debtors’ specific

needs.

         27.   The Employees and Independent Contractors perform a wide variety of functions

critical to the Debtors’ operations. In many instances, these individuals are highly trained and

have an essential working knowledge of the Debtors’ business that cannot be easily replaced.

Without the continued, uninterrupted services of their Employees and Independent Contractors,

the Debtors’ reorganization efforts will be threatened. I believe a significant portion of the value

of the Debtors’ businesses is tied to their workforce, which cannot be replaced without significant

efforts. Enterprise value may be materially impaired to the detriment of all stakeholders in such

a scenario. I therefore believe payment of the prepetition obligations with respect to the Employee

Compensation and Benefits Claims is a necessary and critical element of the Debtors’ efforts to

preserve value and will give the Debtors the greatest likelihood of retention of their Employees.



                                                34
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 35 of 138




       28.     Accordingly, as described in the Ordinary Course Payments Motion, I believe that

payment of the Ordinary Course Claims is necessary to avoid the immediate and irreparable harm

that would result from either (i) the Ordinary Course Creditors taking adverse action that prevents

the Debtors from operating in the normal course or (ii) by not providing Employees with

compensation and benefits. Accordingly, on behalf of the Debtors, I respectfully submit that the

Bankruptcy Court should approve the Ordinary Course Payments Motion.


VII.   Debtors’ Emergency Motion for Entry of an Order (I) Authorizing the Debtors to
       Maintain and Administer Their Customer Programs and (II) Granting Related Relief
       (the “Customer Programs Motion”)

       29.     Pursuant to the Customer Programs Motion, the Debtors seek entry of an order

(a) authorizing the Debtors to maintain, administer, and honor prepetition obligations related to

their customer-related programs, policies, and practices (collectively, the “Customer Programs”);

and (b) granting related relief. In connection with the Customer Programs, the Debtors provide

certain incentives, discounts, promotions, accommodations, and related programs to attract

customers and maintain positive customer relationships. As of the Petition Date, the Debtors

estimate that there are approximately $148 million of prepetition obligations outstanding related

to Customer Programs. These obligations include rewards earned through the Debtors’ Loyalty

Program, accrued credits, adjustments, discounts, prepayments, service fees, or other similar

obligations owing to customers and certain third parties. The vast majority of these obligations,

however, do not entail the expenditure of cash.

       30.     The Customer Programs promote customer satisfaction and inure to the goodwill

of the Debtors’ business and the value of their brand. Indeed, the Debtors’ customers expect and

rely on the Customer Programs. Accordingly, I believe that the Debtors’ maintenance and

uninterrupted administration of the Customer Programs during the pendency of these Chapter 11



                                                  35
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 36 of 138




Cases is critical to the Debtors’ successful reorganization and is necessary to maximize value for

the benefit of all of the Debtors’ stakeholders. If the Debtors are unable to continue the Customer

Programs postpetition and pay related obligations, the Debtors risk losing customer loyalty and

goodwill, which would destroy estate value and harm the go-forward business. In light of the

foregoing, I believe that the relief requested in the Customer Programs Motion is warranted under

the circumstances and should be granted.




                                                36
Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 37 of 138




                             Exhibit B

                 Corporate Organizational Structure




                                37
                                                Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 38 of 138




                                                                   Fashion Holdings
                                                                   Intermediate LLC
                    LEGEND                                               (DE)

               ABL Borrower                                                  100%

               1L Term Loan Borrower                                    Fashion
                                                                   Intermediate Inc.
               2L Term Loan Borrower                                      (DE)

               ABL Guarantors                                                100%

               1L Term Loan Guarantors
                                                                    Bear Parent Inc.
                                                                          (DE)
               2L Term Loan Guarantors

                                                                             100%


                                                                        Belk, Inc.
                                                                          (DE)




                            Belk-Simpson
                                                         Belk Stores                 Belk Gift Card                  Belk
                         Company, Greenville,
                                                        Services, LLC                Company LLC                 Ecommerce LLC
                           South Carolina
                                                            (NC)                          (NC)                       (NC)
                                 (SC)




                               Belk Stores                 Belk                      Belk Accounts                 Belk Texas               Belk
                              of Virginia LLC        Administration, LLC             Receivable LLC               Holdings LLC           Sourcing LLC
                                   (NC)                    (NC)                           (NC)                        (NC)                  (DE)


                                                                                                                                      99% LP

 The Belk
                                                                                               Belk Stores                   Belk Department            1% GP
Center, Inc.
                                                                                            of Mississippi LLC                   Stores LP
    (NC)
                                                                                                  (MS)                             (NC)
 (Inactive)



                        Belk
                 International, Inc.
                        (NC)



                      Belk
                Merchandising LLC
                      (NC)
Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 39 of 138




                             Exhibit C

                  Restructuring Support Agreement
  Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 40 of 138
                                                          Execution Version



                             BELK, INC., ET AL.,

                    RESTRUCTURING SUPPORT AGREEMENT

                             January 26, 2021

THIS RESTRUCTURING SUPPORT AGREEMENT AND THE DOCUMENTS
ATTACHED    HERETO    COLLECTIVELY      DESCRIBE   A  PROPOSED
RESTRUCTURING OF THE COMPANY PARTIES THAT WILL BE EFFECTUATED
THROUGH FILING CHAPTER 11 CASES IN THE BANKRUPTCY COURT.

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR A
SOLICITATION WITH RESPECT TO ANY SECURITIES OF THE COMPANY
PARTIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN
WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY
SUCH OFFER OR SOLICITATION SHALL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE.

THIS RESTRUCTURING SUPPORT AGREEMENT IS THE PRODUCT OF
SETTLEMENT DISCUSSIONS AMONG THE PARTIES HERETO. ACCORDINGLY,
THIS RESTRUCTURING SUPPORT AGREEMENT IS PROTECTED BY RULE 408 OF
THE FEDERAL RULES OF EVIDENCE AND ANY OTHER APPLICABLE STATUTES
OR DOCTRINES PROTECTING THE USE OR DISCLOSURE OF CONFIDENTIAL
SETTLEMENT DISCUSSIONS.

THIS RESTRUCTURING SUPPORT AGREEMENT DOES NOT PURPORT TO
SUMMARIZE ALL OF THE TERMS, CONDITIONS, REPRESENTATIONS,
WARRANTIES, AND OTHER PROVISIONS WITH RESPECT TO THE
TRANSACTIONS DESCRIBED HEREIN, WHICH TRANSACTIONS WILL BE
SUBJECT   TO    THE   COMPLETION     OF   DEFINITIVE   DOCUMENTS
INCORPORATING THE TERMS SET FORTH HEREIN AND THE CLOSING OF ANY
TRANSACTION SHALL BE SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH IN SUCH DEFINITIVE DOCUMENTS AND THE APPROVAL RIGHTS OF
THE PARTIES SET FORTH HEREIN AND IN SUCH DEFINITIVE DOCUMENTS.
        Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 41 of 138




         This RESTRUCTURING SUPPORT AGREEMENT (as may be amended, supplemented,
or otherwise modified from time to time in accordance with the terms hereof, and including all
exhibits, annexes, and schedules hereto in accordance with Section 14.02, this “Agreement”) is
made and entered into as of January 26, 2021 (the “Execution Date”), by and among the following
parties (each of the following described in sub-clauses (i) through (iv) of this preamble,
collectively, the “Parties”):1

        i.       Belk, Inc., a Delaware corporation (“Belk”), and each of its affiliates listed on
                 Exhibit A to this Agreement that have executed and delivered counterpart signature
                 pages to this Agreement to counsel to the Consenting Stakeholders (the Entities in
                 this clause (i), collectively, the “Company Parties”);

        ii.      the undersigned holders of, or investment advisors, sub-advisors, or managers of
                 funds or accounts that hold, First Lien Term Loan Claims that have executed and
                 delivered counterpart signature pages to this Agreement, a Joinder, or a Transfer
                 Agreement to counsel to the Company Parties and counsel to the Consenting
                 Stakeholders (the Entities in this clause (ii), collectively, the “Consenting Firs t
                 Lien Term Lenders”);

        iii.     the undersigned holders of, or investment advisors, sub-advisors, or managers of
                 funds or accounts that hold Second Lien Term Loan Claims that have executed and
                 delivered counterpart signature pages to this Agreement, a Joinder, or a Transfer
                 Agreement to counsel to the Company Parties and counsel to the Consenting
                 Stakeholders (the Entities in this clause (iii) collectively, the “Consenting Second
                 Lien Term Lenders” and, together with the Consenting First Lien Term Lenders,
                 collectively, the “Consenting Lenders”); and

        iv.      the undersigned funds or Affiliates of Sycamore that directly or indirectly hold, or
                 are investment advisors, sub-advisors, or managers of discretionary accounts that
                 hold, Equity Interests, that have executed and delivered counterpart signature pages
                 to this Agreement in their capacities as such, a Joinder, or a Transfer Agreement to
                 counsel to the Company Parties (the “Consenting Sponsors” and together with the
                 Consenting Lenders, the “Consenting Stakeholders”).

                                                  RECITALS

        WHEREAS, the Company Parties and the Consenting Stakeholders have in good
faith and at arm’s length negotiated or been apprised of certain restructuring and
recapitalization transactions with respect to the Company Parties’ capital structure on the terms set
forth in this Agreement and as specified in the restructuring term sheet attached as Exhibit B
hereto (the “Restructuring Term Sheet”) and the equity term sheet attached as Exhibit C hereto
(the “Equity Term Sheet” and, such transactions as described in this Agreement, the
Restructuring Term Sheet, and the Equity Term Sheet, the “Restructuring Transactions”);


1   Capitalized terms used but not defined in the preamble and recitals to this Agreement have the meanings ascribed
    to them in Section 1 of this Agreement.



                                                         2
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 42 of 138




        WHEREAS, the Restructuring Transactions shall be implemented in accordance with the
terms set forth in this Agreement through voluntary prepackaged cases commenced under chapter
11 of the Bankruptcy Code in the Bankruptcy Court (the “Chapter 11 Cases”); and

       WHEREAS, the Parties have agreed to take certain actions in support of the Restructur ing
Transactions on the terms and conditions set forth in this Agreement and the Restructuring Term
Sheet.

        NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Party, intending to be legally bound hereby, agrees as follows:

                                         AGREEMENT

Section 1.     Definitions and Interpretation.Definitions.    The following terms shall have the
following definitions:

      “Ad Hoc Crossover Lender Group” means the ad hoc group of Consenting First Lien
Term Lenders and Consenting Second Lien Term Lenders represented by Willkie Farr & Gallagher
LLP.

       “Ad Hoc First Lien Term Lender Group” means the ad hoc group of Consenting First
Lien Term Lenders represented by O’Melveny & Myers LLP.

       “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code as if such
Entity were a debtor in a case under the Bankruptcy Code.

       “Agents” means, collectively, each of the First Lien Agent and the Second Lien Agent.

       “Agreement” has the meaning set forth in the preamble to this Agreement and, for the
avoidance of doubt, includes all the exhibits, annexes, and schedules hereto in accordance with
Section 14.02 (including the Restructuring Term Sheet).

         “Agreement Effective Date” means the date on which the conditions set forth in Section
2 of this Agreement have been satisfied or waived by the appropriate Party or Parties in accordance
with this Agreement.

      “Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date to the Termination Date applicable to that Party.

         “Alternative Restructuring Proposal” means any inquiry, proposal, offer, bid, term
sheet, discussion, or agreement with respect to a sale, disposition, new-money investme nt,
restructuring, reorganization, merger, amalgamation, acquisition, consolidation, dissolution, debt
investment, equity investment, liquidation, tender offer, recapitalization, plan of reorganizatio n,
share exchange, business combination, or similar transaction involving any one or more Company
Parties or the debt, equity, or other interests in any one or more Company Parties that is an
alternative to one or more of the Restructuring Transactions.



                                                 3
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 43 of 138




        “Backstop Commitment Letter” means the backstop commitment letter (as may be
amended or modified from time to time in accordance with the terms thereof) pursuant to which
the Backstop Commitment Parties have agreed to backstop the New FLFO New Money Loans (as
defined in the Restructuring Term Sheet).

        “Backstop Commitment Parties” means, collectively, each of the Lender Backstop
Parties and the Sponsor Backstop Parties (each as defined in the Restructuring Term Sheet).

       “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532,
as amended.

       “Bankruptcy Court” means the United States Bankruptcy Court in which the Chapter 11
Cases are commenced or another United States Bankruptcy Court with jurisdiction over the
Chapter 11 Cases.

       “Bear Parent” means Bear Parent Inc., a Delaware corporation.

      “Business Day” means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to close under the Laws of, or are in fact closed in, the state of
New York.

        “Causes of Action” means any claims, cross claims, third-party claims, interests, damages,
judgments, remedies, causes of action, controversies, debts, demands, rights, actions, suits,
obligations, liabilities, accounts, defenses, offsets, powers, privileges, licenses, liens, indemnities,
guaranties and franchises of any kind or character whatsoever, whether known or unknown,
foreseen or unforeseen, existing or hereinafter arising, contingent or non-contingent, liquidated or
unliquidated, secured or unsecured, asserted or assertable directly or derivatively, matured or
unmatured, suspected or unsuspected, disputed or undisputed, whether arising before, on, or after
the Petition Date, in contract, tort, law, equity, pursuant to any other theory of law or otherwise.
Causes of Action also include: (a) all rights of setoff, counterclaim, or recoupment and claims
under contracts or for breaches of duties imposed by law or in equity; (b) the right to object to or
otherwise contest Claims or Equity Interests; (c) claims pursuant to section 362 or chapter 5 of the
Bankruptcy Code; (d) such claims and defenses, including fraud, mistake, duress, and usury, and
any other defenses set forth in section 558 of the Bankruptcy Code; (e) any state or foreign law
preferential or fraudulent transfer or similar claim, and (f) any avoidance action.

       “Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

       “Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.

         “Commencement Date” means the date on which the Company Parties commence the
Solicitation.

        “Company Claims/Interests” means any Claim against, or Equity Interest in, a Company
Party, including the First Lien Term Loan Claims, the Second Lien Term Loan Claims, and the
Equity Interests.

       “Company Parties” has the meaning set forth in the preamble to this Agreement.


                                                   4
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 44 of 138




        “Confidentiality Agreement” means an executed confidentiality agreement, includ ing
with respect to the issuance of a “cleansing letter” or other public disclosure of material non-public
information agreement, in connection with any proposed Restructuring Transactions.

        “Confirmation Order” means the confirmation order with respect to the Plan pursuant to,
inter alia, section 1129 of the Bankruptcy Code, which order shall be consistent in all material
respects with this Agreement and the Restructuring Term Sheet.

      “Consenting First Lien Term Lenders” has the meaning set forth in the preamble to this
Agreement.

       “Consenting Lenders” has the meaning set forth in the preamble to this Agreement.

        “Consenting Lender Fees and Expenses” means the reasonable and documented fees and
expenses of the following advisors incurred in connection with the Restructuring Transactions
(including, without limitation, fees and expenses incurred after the Petition Date, to the extent
applicable): (i) Willkie Farr & Gallagher LLP, as counsel to the Ad Hoc Crossover Lender Group ,
(ii) PJT Partners LP, as investment banker to the Ad Hoc Crossover Lender Group, (iii) one local
counsel on behalf of the Ad Hoc Crossover Lender Group, (iv) O’Melveny & Myers LLP, as
counsel to the Ad Hoc First Lien Term Lender Group, (v) Evercore LLC, as investment banker to
the Ad Hoc First Lien Term Lender Group, and (vi) one local counsel on behalf of the Ad Hoc
First Lien Term Lender Group, in each case, consistent with the terms and conditions of their
respective engagement letters or other contractual arrangements with the Company Parties.

        “Consenting Second Lien Term Lenders” has the meaning set forth in the preamble to
this Agreement.

         “Consenting Sponsor Fees and Expenses” means the reasonable and documented fees
and expenses of Latham & Watkins, LLP, as counsel to the Consenting Sponsors, incurred in
connection with the Restructuring Transactions (including, without limitation, fees and expenses
incurred after the Petition Date, to the extent applicable), consistent with the terms and conditions
of its engagement letter or other contractual arrangement with the Consenting Sponsors.

       “Consenting Sponsors” has the meaning set forth in the preamble to this Agreement.

       “Consenting Stakeholders” has the meaning set forth in the preamble to this Agreement.

       “Debtors” means the Company Parties that commence Chapter 11 Cases.

       “Definitive Documents” means the documents listed in Section 3.01.

       “Disclosure Statement” means the related disclosure statement with respect to the Plan,
which shall be reasonably acceptable to the Required Consenting Stakeholders.

       “Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

        “Equity Interests” means, collectively, the shares (or any class thereof) of common stock,
preferred stock, limited liability company interests, and any other equity, ownership, or profits


                                                  5
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 45 of 138




interests of any Company Party (regardless of whether such interests are held directly or
indirectly), and options, warrants, rights, or other securities or agreements to acquire or subscribe
for, or which are convertible into the shares (or any class thereof) of, common stock, preferred
stock, limited liability company interests, or other equity, ownership, or profits interests of any
Company Party (in each case whether or not arising under or in connection with any employme nt
agreement and regardless of whether such interests are held directly or indirectly).

       “Equity Term Sheet” has the meaning set forth in the recitals to this Agreement.

       “Execution Date” has the meaning set forth in the preamble to this Agreement.

        “Final Order” means, as applicable, an order or judgment of the Bankruptcy Court or
other court of competent jurisdiction with respect to the relevant subject matter that has not been
reversed, stayed, modified, or amended, and as to which the time to appeal or seek certiorari has
expired and no appeal or petition for certiorari has been timely taken, or as to which any appeal
that has been taken or any petition for certiorari that has been or may be filed has been resolved
by the highest court to which the order or judgment could be appealed or from which certiorari
could be sought or the new trial, reargument, or rehearing shall have been denied, resulted in no
modification of such order, or has otherwise been dismissed with prejudice.

       “First Day Pleadings” means the first day pleadings that the Company Parties determine
are necessary or desirable to file, which shall be in form and substance reasonably acceptable to
the Required Consenting Stakeholders.

        “First Lien Agent” means any administrative agent, collateral agent, or similar Entity
under the First Lien Term Loan Documents, including any successors thereto.

       “First Lien Term Loan” means any loan outstanding under the First Lien Term Loan
Credit Agreement.

       “First Lien Term Loan Claim” means any Claim on account of a First Lien Term Loan.

        “First Lien Term Loan Credit Agreement” means that certain first lien credit agreement,
dated as of December 10, 2015, by and among Bear Parent, as holdings, Belk, as borrower, certain
subsidiaries of Belk, as guarantors, the administrative agent thereunder, and the lenders party
thereto, as amended, restated, supplemented, or otherwise modified from time to time.

       “First Lien Term Loan Documents” means, collectively, the First Lien Term Loan Credit
Agreement and all other agreements, documents, and instruments with respect to the First Lien
Term Loans, including any security agreements, pledge and collateral agreements, guaranty
agreements, and intercreditor agreements.

      “Joinder” means a joinder to this Agreement substantially in the form attached to this
Agreement as Exhibit E.

       “Law” means any federal, state, local, or foreign law (including common law), statute,
code, ordinance, rule, regulation, order, ruling, or judgment, in each case, that is validly adopted,



                                                 6
        Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 46 of 138




promulgated, issued, or entered by a governmental authority of competent jurisdiction (includ ing
the Bankruptcy Court).

        “Milestones” means the milestones set forth in Section 4 of this Agreement.

        “New First Lien Credit Agreement” means that certain first lien credit agreement
evidencing the New First Lien Credit Facility (including all ancillary documents), which may be
documented through an amendment or amendment and restatement of the First Lien Term Loan
Credit Agreement, and which shall be in form and substance reasonably acceptable to the
Company Parties and the Required Consenting Stakeholders.

        “New First Lien Credit Facility” means the up to $1,122,000,000 super priority first lien
credit facility to be provided to the Company Parties in accordance with the terms, and subject to
the conditions, set forth in the New First Lien Credit Agreement.

        “New Second Lien Credit Agreement” means that certain second lien credit agreement
evidencing the New Second Lien Credit Facility (including all ancillary documents), which may
be documented through an amendment or amendment and restatement of the Second Lien Term
Loan Credit Agreement, and which shall be in form and substance reasonably acceptable to the
Company Parties and the Required Consenting Stakeholders.

         “New Second Lien Credit Facility” means the $110,000,000 second lien credit facility to
be provided to the Company Parties in accordance with the terms, and subject to the conditions,
set forth in the New Second Lien Credit Agreement.

      “New Term Loan” means any loan outstanding under the New First Lien Credit
Agreement or the New Second Lien Credit Agreement.

        “Parties” has the meaning set forth in the preamble to this Agreement.

        “Participating Claims” means any Company Claims/Interests now owned or hereafter
acquired, in each case that are subject to the terms of this Agreement.

       “Permitted Transferee” means each transferee of any Company Claims/Interests who
meets the requirements of Section 9.01.

        “Petition Date” means the first date any of the Company Parties commences a Chapter 11
Case.

        “Plan” means the joint plan of reorganization filed by the Debtors under chapter 11 of the
Bankruptcy Code that embodies the Restructuring Transactions, which shall be on substantia lly
the same terms set forth in this Agreement and the Restructuring Term Sheet and otherwise shall
be in form and substance reasonably acceptable to the Required Consenting Stakeholders.

        “Plan Effective Date” means the occurrence of the effective date of the Plan according to
its terms.




                                                7
        Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 47 of 138




       “Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan that will be filed by the Debtors with the Bankruptcy Court,
which shall be in form and substance reasonably acceptable to the Required Consenting
Stakeholders.

        “Qualified Marketmaker” means an entity that (a) holds itself out to the public or the
applicable private markets as standing ready in the ordinary course of business to purchase from
customers and sell to customers Company Claims/Interests (or enter with customers into long and
short positions in Company Claims/Interests), in its capacity as a dealer or market maker in
Company Claims/Interests and (b) is, in fact, regularly in the business of making a market in claims
against issuers or borrowers (including debt securities or other debt).

       “Required Consenting First Lien Term Lenders” means, as of the relevant date,
Consenting First Lien Term Lenders holding at least 50.1% of the aggregate outstanding principa l
amount of First Lien Term Loans that are held by Consenting First Lien Term Lenders, which, for
the avoidance of doubt, shall include (a) Consenting First Lien Term Lenders holding at least
50.1% of the aggregate principal amount of First Lien Term Loans held by Consenting First Lien
Term Lenders represented by Willkie Farr & Gallagher LLP and also (b) Consenting First Lien
Term Lenders holding at least 50.1% of the aggregate principal amount of First Lien Term Loans
held by Consenting First Lien Term Lenders represented by O’Melveny & Myers LLP.

       “Required Consenting Lenders” means each of the Required Consenting First Lien Term
Lenders and the Required Consenting Second Lien Term Lenders.

        “Required Consenting Second Lien Term Lenders” means, as of the relevant date,
Consenting Second Lien Term Lenders holding at least 50.1% of the aggregate outstanding
principal amount of Second Lien Term Loans that are held by Consenting Second Lien Term
Lenders.

        “Required Consenting Stakeholders” means each of the Required Consenting Lenders
and the Consenting Sponsors.

        “Restructuring” has the meaning set forth in the recitals to this Agreement.

        “Restructuring Term Sheet” has the meaning set forth in the recitals to this Agreement.

        “Restructuring Transactions” has the meaning set forth in the recitals to this Agreement.

        “Rules” means Rule 501(a)(1), (2), (3), and (7) of the Securities Act.

        “Second Lien Agent” means any administrative agent, collateral agent, or similar Entity
under the Second Lien Term Loan Documents, including any successors thereto.

       “Second Lien Term Loan” means any loan outstanding under the Second Lien Term Loan
Credit Agreement.

        “Second Lien Term Loan Claim” means any Claim on account of a Second Lien Term
Loan.


                                                 8
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 48 of 138




        “Second Lien Term Loan Credit Agreement” means that certain second lien credit
agreement, dated as of December 10, 2015, by and among Bear Parent, as holdings, Belk, as
borrower, certain subsidiaries of Belk, as guarantors, the administrative agent and collateral agent
thereunder, and the lenders party thereto, as amended, restated, supplemented, or otherwise
modified from time to time.

       “Second Lien Term Loan Documents” means, collectively, the Second Lien Term Loan
Credit Agreement and all other agreements, documents, and instruments with respect to the Second
Lien Term Loans, including any security agreements, pledge and collateral agreements, guaranty
agreements, and intercreditor agreements.

       “Securities Act” means the Securities Act of 1933, as amended.

       “Solicitation” means solicitation of votes in favor of the Plan.

       “Solicitation Materials” means all solicitation materials in respect of the Plan together
with the Disclosure Statement, which Solicitation Materials shall be in accordance with this
Agreement, the Restructuring Term Sheet, and the Definitive Documents and shall be in form and
substance reasonably acceptable to the Company Parties and the Required Consenting
Stakeholders.

       “Sycamore” means each investment fund managed by, or other Affiliates (excluding
Fashion Holdings Intermediate LLC or any of its direct or indirect subsidiaries, including any of
the Company Parties) of, Sycamore Partners Management, L.P.

         “Termination Date” means the date on which termination of this Agreement as to a Party
is effective in accordance with Sections 12.01, 12.02, 12.03, or 12.04.

        “Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer, hypothecate,
participate, donate or otherwise encumber or dispose of, directly or indirectly (including through
derivatives, options, swaps, pledges, forward sales or other transactions).

        “Transfer Agreement” means an executed form of the transfer agreement providing,
among other things, that a transferee is bound by the terms of this Agreement and substantially in
the form attached hereto as Exhibit D.

       1.02.   Interpretation. For purposes of this Agreement:

        (a)    in the appropriate context, each term, whether stated in the singular or the plural,
shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or
neuter gender shall include the masculine, feminine, and the neuter gender;

        (b)    capitalized terms defined only in the plural or singular form shall nonetheless have
their defined meanings when used in the opposite form;

        (c)     unless otherwise specified, any reference herein to a contract, lease, instrume nt,
release, indenture, or other agreement or document being in a particular form or on particular terms



                                                 9
         Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 49 of 138




and conditions means that such document shall be substantially in such form or substantially on
such terms and conditions;

        (d)      unless otherwise specified, any reference herein to an existing document, schedule,
or exhibit shall mean such document, schedule, or exhibit, as it may have been or may be amended,
restated, supplemented, or otherwise modified from time to time; provided that any capitalized
terms herein which are defined with reference to another agreement, are defined with reference to
such other agreement as of the date of this Agreement, without giving effect to any termination of
such other agreement or amendments to such capitalized terms in any such other agreement
following the date hereof;

       (e)      unless otherwise specified, all references herein to “Sections” are references to
Sections of this Agreement;

        (f)     the words “herein,” “hereof,” and “hereto” refer to this Agreement in its entirety
rather than to any particular portion of this Agreement;

       (g)      captions and headings to Sections are inserted for convenience of reference only
and are not intended to be a part of or to affect the interpretation of this Agreement;

        (h)      references to “shareholders,” “directors,” and/or “officers” shall also include
“members” and/or “managers,” as applicable, as such terms are defined under the applicable
limited liability company Laws;

         (i)   the use of “include” or “including” is without limitation, whether stated or not;

       (j)    the phrase “counsel to the Consenting Stakeholders” refers in this Agreement to
each counsel specified in Section 14.10 other than counsel to the Company Parties; and

         (k)   any references to dates and times shall be prevailing Eastern Time, unless otherwise
noted.

Section 2.     Effectiveness of this Agreement. This Agreement shall become effective and
binding upon each of the Parties at 12:00 a.m., prevailing Eastern Standard Time, on the
Agreement Effective Date, which is the date on which all of the following conditions have been
satisfied or waived in accordance with this Agreement:each of the Company Parties and the
Consenting Sponsors shall have executed and delivered counterpart signature pages of this
Agreement to counsel to each of the Parties;

      (b)      the following shall have executed and delivered counterpart signature pages of this
Agreement:

               (i)    holders of at least 66.7% of the aggregate outstanding principal amount of
First Lien Term Loans; and

             (ii)   holders of at least 66.7% of the aggregate outstanding principal amount of
Second Lien Term Loans; and



                                                10
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 50 of 138




       (c)     counsel to the Company Parties shall have given notice to counsel to each
Consenting Stakeholder’s respective counsel in the manner set forth in Section 14.10 hereof
(by email or otherwise) that the other conditions to the Agreement Effective Date set forth in this
Section 2 have occurred.

Section 3.     Definitive Documents.The Definitive Documents governing the Restructur ing
Transactions and any modifications, amendments or supplements thereto shall each be in form and
substance reasonably acceptable to the Company Parties and the Required Consenting
Stakeholders, including, but not limited to: (a) the Plan; (b) the Confirmation Order; (c) the
Disclosure Statement; (d) the order of the Bankruptcy Court approving the Disclosure Statement
and                 the                other               Solicitation               Materials;
(e) the First Day Pleadings and all orders sought pursuant thereto; (f) the Plan Supplement;
(g) the New First Lien Credit Agreement, (h) the New Second Lien Credit Agreement; and (i) the
Backstop Commitment Letter.

        3.02. The Definitive Documents not executed or in a form attached to this Agreement as
of the Execution Date remain subject to negotiation and completion. Upon completion, the
Definitive Documents and every other document, deed, agreement, filing, notification, letter or
instrument related to the Restructuring Transactions shall contain terms, conditions,
representations, warranties, and covenants consistent with the terms of this Agreement, as they
may be modified, amended, or supplemented in accordance with Section 13. Further, the
Definitive Documents not executed or in a form attached to this Agreement as of the Executio n
Date and any modifications, amendments or supplements thereto shall otherwise be in form and
substance reasonably acceptable to the Company Parties and the Required Consenting
Stakeholders. Notwithstanding any provision in this Agreement to the contrary, each of the Parties
to this Agreement acknowledges and agrees that the Restructuring Transactions shall be
implemented in accordance with the terms set forth in this Agreement solely through the
Chapter 11 Cases.

Section 4.    Milestones. The following Milestones shall apply to this Agreement unless
extended or waived in writing by the Company Parties and the Required Consenting Stakeholders:

         (a)    no later than January 26, 2021, the Company Parties shall commence the
Solicitation, and shall not, without the prior written consent of the Required Consenting
Stakeholders, withdraw or modify the Solicitation prior to 11:59 p.m. on February 5, 2021
(the “Expiration Date”);

       (b)     no later than February 24, 2021, the Petition Date shall have occurred;

       (c)    no later than February 24, 2021, the Bankruptcy Court shall have entered the
Confirmation Order and an order approving the Disclosure Statement; and

       (a)     no later than February 26, 2021 (the “Outside Date”), the Plan Effective Date shall
have occurred.




                                                11
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 51 of 138




Section 5.    Commitments of the Consenting Stakeholders. Affirmative Commitme nts.
During the Agreement Effective Period, each Consenting Stakeholder agrees, in respect of all of
its Company Claims/Interests, subject to the terms and conditions of this Agreement, to:

        (a)     subject to its actual receipt of the Solicitation Materials, vote to accept the Plan with
respect to each of its Company Claims/Interests by delivering its duly executed and completed
ballot by the Expiration Date; provided that upon the occurrence of the Termination Date with
respect to any respective Consenting Stakeholder in accordance with the terms hereof, no such
Consenting Stakeholder shall be obligated to vote in favor of the Plan (and their respective
treatment thereunder), and each such Consenting Stakeholder may, acting individually, withdraw
or revoke its tender, consent, election, or vote with respect to the Plan (and upon such revocation,
deemed void ab initio);

        (b)     support and cooperate with the Company Parties to take all commercia lly
reasonable actions necessary to consummate the Restructuring Transactions in accordance with
the Plan, subject in all respects to the proviso in clause (a) above;

        (c)     support the Restructuring Transactions and promptly vote and exercise any powers
or rights available to it (including in any board, shareholders’, or creditors’ meeting or in any
process requiring voting or approval to which they are legally entitled to participate) in each case
in favor of any matter requiring approval to the extent necessary to implement the Restructur ing
Transactions;

        (d)    agree to the amendments to the existing First Lien Term Loan Credit Agreement
and Second Lien Term Loan Credit Agreement (including the priority thereof) on the terms
described in the Restructuring Term Sheet, and execute and deliver such documents as may be
reasonably requested by the Company Parties to evidence such consent;

        (e)      temporarily forbear from exercising any remedies with respect to, any breach,
default, or event of default by any Company Party under the First Lien Term Loan Credit
Agreement or and Second Lien Term Loan Credit Agreement, as applicable, which shall or may
arise as a result of or is related to, directly or indirectly, (i) the commencement of any Chapter 11
Cases or any of the steps, actions or transactions required by, specified or contemplated in and/or
implemented by or undertaken pursuant to this Agreement or (ii) the Company Parties’ failure to
make any payment of principal, amortization, interest, or other amounts due under the First Lien
Term Loan Credit Agreement and/or Second Lien Term Loan Credit Agreement, as applicable, to
any Agent or Consenting Lender; provided, that all accrued and unpaid (A) interest and
amortization on the principal amount of First Lien Term Loan Claims through the Plan Effective
Date and (B) interest on the principal amount of Second Lien Term Loan Claims through the Plan
Effective Date, shall, in each case, be paid in full in cash on the Plan Effective Date, as set forth
in the Restructuring Term Sheet;

        (f)     use commercially reasonable efforts to cooperate with and assist the Company
Parties in obtaining additional support for the Restructuring Transactions from the Company
Parties’ other stakeholders;




                                                   12
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 52 of 138




         (g)    give any notice, order, instruction, or direction to the First Lien Agent or Second
Lien Agent, as applicable, necessary to give effect to the Restructuring Transactions, provided,
however, that nothing in this Agreement shall require the Consenting Lenders to commence
litigation against the Agents or provide the Agents with any indemnity or incur any similar
reimbursement obligation;

        (h)     support the Restructuring Transactions and to act in good faith and take any and all
actions necessary to consummate the Restructuring Transactions in a timely manner, including by
(x) negotiating and consulting in good faith with the Company Parties regarding the terms and
conditions of the Definitive Documents to which it is a party, (y) entering into and performing
under the terms of each of the Definitive Documents, and (z) agreeing to support any and all
release, exculpation,       and/or indemnity provision contained within any of the
Definitive Documents, including those set forth in the Plan, which shall be substantially consistent
with those set forth in the Restructuring Term Sheet; and

        (i)    negotiate in good faith and use commercially reasonable efforts to execute and
implement the Definitive Documents that are consistent with this Agreement to which it is required
to be a party.

        5.02. Negative Commitments. During the Agreement Effective Period, each Consenting
Stakeholder agrees, in respect of all of its Company Claims/Interests, subject to the terms and
conditions of this Agreement, that it shall not directly or indirectly:

       (a)    object to, delay, impede, or take any other action to interfere with acceptance,
implementation, or consummation of the Restructuring Transactions;

        (b)     propose, file, support, or vote for any Alternative Restructuring Proposal that is
inconsistent in any material respect with the Restructuring Transactions;

        (c)    file with any court (including the Bankruptcy Court) any motion, pleading, or other
document (including any modifications or amendments thereto) that, in whole or in part, is not
materially consistent with this Agreement (or, if applicable, the Plan);

       (d)    initiate, or have initiated on its behalf, any litigation or proceeding of any kind with
respect to the Chapter 11 Cases, this Agreement or the other Restructuring Transactions
contemplated herein against the Company Parties or the other Parties other than to enforce this
Agreement or any Definitive Document or as otherwise permitted under this Agreement;

         (e)  exercise, or direct any other person to exercise, any right or remedy for the
enforcement, collection, or recovery of any of Claims against or Equity Interests in the Company
Parties;

         (f)    object to, delay, impede, or take any other action to interfere with the Company
Parties’ ownership and possession of their assets, wherever located, or interfere with the automatic
stay arising under section 362 of the Bankruptcy Code; or

       (g)     encourage or facilitate any person or entity to do any of the foregoing.



                                                 13
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 53 of 138




       5.03.   Commitments with Respect to the Chapter 11 Cases.

        (a)     During the Agreement Effective Period, each Consenting Stakeholder that is
entitled to vote to accept or reject the Plan pursuant to its terms agrees that it shall, subject to
receipt by such Consenting Stakeholder of the Solicitation Materials and subject to the terms and
conditions of this Agreement:

               (i)    agree to provide, and to not opt out of or object to, the releases set forth in
the Plan, which shall be substantially consistent with those set forth in the Restructuring Term
Sheet;

                (ii)    support all of the debtor and third-party releases, injunctions, discharge,
indemnity, and exculpation provisions provided in the Plan, which shall be substantially consistent
with those set forth in the Restructuring Term Sheet;

               (iii)    not change, withdraw, amend, or revoke (or cause to be changed,
withdrawn, amended, or revoked) any consent or election referred to in clauses 5.01(a) and (ii)
above, subject in all respects to the proviso in clause 5.01(a);

                (iv)    not directly or indirectly, through any person, seek, solicit, propose, support,
assist, engage in negotiations in connection with or participate in the formulation, preparation,
filing, or prosecution of any Alternative Restructuring Proposal that is inconsistent in any material
respect with the Restructuring Transactions or object to or take any other action that would
reasonably be expected to prevent, interfere with, delay, or impede the solicitation, approval of the
Disclosure Statement, or the confirmation and consummation of the Plan and the Restructur ing
Transactions; and

                (v)    support and take all actions reasonably requested by the Company Parties
to facilitate the solicitation, approval of the Disclosure Statement, and confirmation and
consummation of the Plan within the timeframes contemplated by this Agreement.

         (b)   During the Agreement Effective Period, subject to the terms and conditions of this
Agreement, each Consenting Stakeholder, in respect of each of its Company Claims/Interests, will
support, and will not directly or indirectly object to, delay, impede, or take any other action to
interfere with any motion or other pleading or document filed by a Company Party in the
Bankruptcy Court that is consistent with this Agreement.

Section 6.      Additional Provisions Regarding the Consenting Stakeholders’ Commitments.
Notwithstanding anything contained in this Agreement, nothing in this Agreement shall:
(a) prevent any Consenting Stakeholder from appearing as a party in interest in any matter arising
in the Chapter 11 Cases (to the extent not inconsistent with this Agreement); (b) prohibit any
Consenting Lender from taking or directing any action to be taken relating to maintena nce,
protection, or preservation of any collateral (to the extent not inconsistent with this Agreement);
(c) affect the ability of any Consenting Stakeholder to consult with any other Consenting
Stakeholder or the Company Parties, or, if applicable, any other party in interest in the Chapter 11
Cases (including any official committee appointed in the Chapter 11 Cases and the United States
Trustee); (d) impair or waive the rights of any Consenting Stakeholder to assert or raise any
objection permitted under this Agreement in connection with the Restructuring Transactio ns;


                                                  14
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 54 of 138




(e) prevent any Consenting Stakeholder from enforcing this Agreement or any Definitive
Document entered into in connection with the Restructuring Transactions, or contesting whether
any matter, fact, or thing is a breach of, or is inconsistent with, this Agreement; and (f) except as
otherwise provided in this Agreement, require any Consenting Stakeholder to incur any non-
reimbursable expenses, liabilities, or other obligations, or to agree to any commitme nts,
undertakings, concessions, indemnities, or other arrangements that could result in expenses,
liabilities, or other obligations.

Section 7.      Commitments of the Company Parties. Affirmative Commitments. Except as set
forth in Section 8, during the Agreement Effective Period, the Company Parties agree to:

       (a)     commence the Solicitation by 11:59 p.m. on the Commencement Date;

       (b)    not withdraw or modify the Solicitation prior to 11:59 p.m. on the Expiration Date
without the prior written consent of the Required Consenting Lenders and the Consenting
Sponsors;

      (c)    consummate the Restructuring Transactions in accordance with the Definitive
Documents by 11:59 p.m. on the Outside Date;

        (d)    take all actions necessary to consummate the Restructuring Transactions in
accordance with the Definitive Documents, and, to the extent any legal or structural impedime nt
arises that would prevent, hinder, or delay the consummation of the Restructuring Transactions
contemplated herein, take all steps reasonably necessary and desirable to address any such
impediment;

         (e)    use commercially reasonable efforts to obtain any and all required governmenta l,
regulatory, licensing, Bankruptcy Court, and/or other third-party approvals (including, without
limitation, any necessary third-party consents) necessary to implement and/or consummate the
Restructuring Transactions;

       (f)    negotiate in good faith to execute and deliver the Definitive Documents
(which shall be consistent with the requirements contained herein) and any other required
agreements to effectuate and consummate the Restructuring Transactions as contemplated by this
Agreement;

       (g)     use commercially reasonable efforts to seek additional support for the Restructur ing
Transactions from their other material stakeholders to the extent reasonably prudent;

        (h)     consult in good faith with counsel for the Consenting First Lien Term Lenders, the
Consenting Second Lien Term Lenders, and the Consenting Sponsors, respectively, prior to the
Company Parties’ entry into, termination of, or modification of any material operational contracts,
leases or other arrangements;

       (i)    act in good faith to respond to the reasonable diligence requests of counsel for the
Consenting First Lien Term Lenders, the Consenting Second Lien Term Lenders, and the
Consenting Sponsors, respectively, during the Agreement Effective Period, and shall cause their



                                                 15
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 55 of 138




management and advisors to meet with the Consenting Stakeholders and their respective counsel
at reasonable times upon request of the Consenting Stakeholders;

        (j)     provide counsel for the Consenting First Lien Term Lenders, the Consenting
Second Lien Term Lenders, and the Consenting Sponsors, respectively, a review period of (a) at
least two (2) Business Days prior to the date when the Company Parties intend to file all First Day
Pleadings and all other documents (but excluding monthly or quarterly operating reports, retention
applications, fee applications, fee statements, and any declarations in support thereof or related
thereto) that the Company Parties intend to file with the Bankruptcy Court, and (b) at least 72
hours (or such shorter review period as is necessary under the circumstances) prior to the date
when the Company Parties intend to file all declarations and affidavits in support of approval of
the Disclosure Statement or confirmation of the Plan, which declarations and/or affidavits provided
to counsel for the Consenting First Lien Term Lenders, the Consenting Second Lien Term Lenders,
and the Consenting Sponsors, respectively, shall, for the avoidance of doubt, disclose the identity
of the declarant or affiant;

       (k)     pay the Consenting Lender Fees and Expenses;

       (l)     pay the Consenting Sponsor Fees and Expenses;

         (m)      from the date hereof until the Plan Effective Date, (i) operate their business in the
ordinary course in a manner that is consistent with past practice and this Agreement, and use
commercially reasonable efforts to preserve intact the Company Parties’ business organization and
relationships with third parties and employees (which shall not prohibit the Company Parties from
taking actions outside of the ordinary course of business with the consent of the Required
Consenting Stakeholders), taking into account the Restructuring; and (ii) operate the business in
the ordinary course, in a manner consistent with applicable law and actions taken by similar ly
situated companies in the industry in which the Company Parties operate, and maintain good
standing (or equivalent status under the laws of its incorporation or organization) under the laws
of the jurisdiction in which the Company Parties are incorporated or organized, taking into account
the Restructuring;

        (n)     notify counsel to the Consenting Stakeholders within one (1) calendar day after
obtaining actual knowledge thereof of the happening or existence of any event that shall have made
any part of the Restructuring Transactions (including the Restructuring Term Sheet) incapable of
being consummated on or prior to the Outside Date;

        (o)     as promptly as practicable notify or update counsel to the Consenting First Lien
Term Lenders and the Consenting Second Lien Term Lenders, respectively, upon becoming aware
of any person or entity challenging the validity or priority of, or seeking to avoid, any lien securing
the First Lien Term Loan Claims and/or the Second Lien Term Loan Claims pursuant to a pleading
filed with the Bankruptcy Court.

        7.02. Negative Commitments. Except as set forth in Section 8, during the Agreement
Effective Period, each of the Company Parties shall not directly or indirectly:

       (a)    object to, delay, impede, or take any other action to interfere with acceptance,
implementation, or consummation of the Restructuring Transactions;


                                                  16
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 56 of 138




        (b)    enter into any other transaction support agreement related to a partial or total
restructuring of the Company Parties’ obligations unless such support agreement is not
inconsistent with this Agreement and is in form and substance reasonably acceptable to the
Required Consenting Stakeholders;

         (c)  take any action that is inconsistent in any material respect with, or is intended to
frustrate or impede approval, implementation and/or consummation of the Restructur ing
Transactions described in, this Agreement or the Plan;

      (d)     modify the Plan, in whole or in part, in a manner that is not consistent with this
Agreement in all material respects;

         (e)    file with any court (including the Bankruptcy Court) any motion, pleading, or
Definitive Documents (including any modifications or amendments thereto) that, in whole or in
part, is not materially consistent with this Agreement or the Plan;

        (f)    enter into, terminate, or modify any material operational contracts, leases or other
arrangements that would, individually or in the aggregate, reasonably be expected to have a
material and adverse effect on the Company Parties, taken as a whole, without the prior consent of
the Required Consenting Stakeholders; or

       (g)     encourage or facilitate any person or entity to do any of the foregoing.

Section 8.     Additional Provisions Regarding Company Parties’ Commitments.

         8.01. Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall require a Company Party or the board of directors, board of managers, or similar
governing body of a Company Party, upon advice of external counsel, to take any action or to
refrain from taking any action with respect to the Restructuring Transactions to the extent taking
or failing to take such action would be inconsistent with applicable Law or its fiduciary obligatio ns
under applicable Law, and any such action or inaction shall not be deemed to constitute a breach
of this Agreement; provided that the Company Parties shall promptly provide written notice to the
Consenting Stakeholders’ respective counsel (and, in any case, within two (2) calendar days) after
receiving advice of counsel that termination of this Agreement is reasonably required to comply
with applicable law, including its fiduciary duties. To the extent the Required Consenting Lenders
or the Consenting Sponsors determine that such action or failure to take such action with respect
to the Restructuring Transactions constitutes a breach of this Agreement (without giving effect to
the preceding sentence), the Required Consenting Lenders or the Consenting Sponsors, as
applicable, shall have the right to terminate this Agreement immediately upon written notice to
counsel to the Company Parties.

        8.02. Notwithstanding anything to the contrary in this Agreement (but subject to
Section 8.01), each Company Party and their respective directors, officers, employees, investme nt
bankers, attorneys, accountants, consultants, and other advisors or representatives shall have the
rights to: (a) consider, respond to, and facilitate, but not solicit or encourage, Alternative
Restructuring Proposals; provided, that the Company Parties must provide copies of any such
Alternative Restructuring Proposal received to the financial and legal advisors to the Ad Hoc
Crossover Lender Group, the Ad Hoc First Lien Term Lender Group, and the Consenting


                                                 17
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 57 of 138




Sponsors, respectively, no later than two (2) calendar days following receipt thereof; (b) provide
access to non-public information concerning any Company Party to any Entity or enter into
Confidentiality Agreements or nondisclosure agreements with any Entity for the purpose of
facilitating such Entity’s participation in the Restructuring Transactions or such Entity’s
Alternative Restructuring Proposal; and (c) enter into or continue discussions or negotiations with
holders of Claims against or Equity Interests in a Company Party (including any Consenting
Stakeholder), any other party in interest in the Chapter 11 Cases (including any official committee
appointed in the Chapter 11 Cases and the United States Trustee), or any other Entity regarding
the Restructuring Transactions.

        8.03. Nothing in this Agreement shall: (a) impair or waive the rights of any Company
Party to assert or raise any objection permitted under this Agreement in connection with the
Restructuring Transactions; or (b) prevent any Company Party from enforcing this Agreement or
contesting whether any matter, fact, or thing is a breach of, or is inconsistent with, this Agreement .

Section 9.     Transfer of Interests and Securities.

         9.01. During the Agreement Effective Period, no Consenting Stakeholder shall Transfer
any ownership (including any beneficial ownership as defined in the Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) in any Participating Claims to any affiliated or
unaffiliated party, including any party in which it may hold a direct or indirect beneficial interest,
unless:

         (a)     in the case of any Participating Claims, the authorized transferee is either (i) a
qualified institutional buyer as defined in Rule 144A of the Securities Act; (ii) a non-U.S. person
in an offshore transaction as defined under Regulatio n S under the Securities Act; (iii) an
institutional accredited investor (as defined in the Rules); or (iv) a Consenting Stakeholder; and

        (b)    either (i) the transferee executes and delivers to counsel to the Company Parties and
counsel to the Consenting Stakeholders, respectively, at or before the time of the proposed
Transfer, a Transfer Agreement; or (ii) the transferee is a Consenting Stakeholder and the
transferee provides notice of such Transfer (including the amount and type of Participating Claims
Transferred) to counsel to the Company Parties at or before the time of the proposed Transfer.

        9.02. Upon compliance with the requirements of this Section 9.01, the transferor shall be
deemed to relinquish its rights (and be released from its obligations) under this Agreement to the
extent of the rights and obligations in respect of such Transferred Participating Claims. Any
Transfer in violation of this Section 9.01 shall be void ab initio.

         9.03. This Agreement shall in no way be construed to preclude the Consenting
Stakeholders from acquiring additional Company Claims/Interests; provided, however, that
(a) such additional Company Claims/Interests shall automatically and immediately upon
acquisition by a Consenting Stakeholder be deemed Participating Claims subject to the terms of
this Agreement (regardless of when or whether notice of such acquisition is given to counsel to
the Company Parties or counsel to the Consenting Stakeholders); and (b) such Consenting
Stakeholder must provide notice of such acquisition (including the amount and type of Company




                                                  18
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 58 of 138




Claim/Interest acquired) to counsel to the Company Parties within five Business Days of such
acquisition.

        9.04. This Section 9 shall not impose any obligation on any Company Party to issue any
“cleansing letter” or otherwise publicly disclose information for the purpose of enabling a
Consenting Stakeholder to Transfer any of its Participating Claims. Notwithstanding anything to
the contrary herein, to the extent a Company Party and another Party have entered into a
Confidentiality Agreement, the terms of such Confidentiality Agreement shall continue to apply
and remain in full force and effect according to its terms, and this Agreement does not supersede
any rights or obligations otherwise arising under such Confidentiality Agreements.

        9.05. Notwithstanding Section 9.01, a Qualified Marketmaker that acquires any
Participating Claims with the purpose and intent of acting as a Qualified Marketmaker for such
Participating Claims shall not be required to execute and deliver a Transfer Agreement in respect
of such Participating Claims if (a) such Qualified Marketmaker subsequently transfers such
Participating Claims (by purchase, sale assignment, participation, or otherwise) within five (5)
calendar days of its acquisition to a transferee that is an entity that is not an Affiliate, affiliated
fund, or affiliated entity with a common investment advisor; (b) the transferee otherwise is a
Permitted Transferee under Section 9.01; and (c) the Transfer otherwise is a permitted Transfer
under Section 9.01. To the extent that a Consenting Stakeholder is acting in its capacity as a
Qualified Marketmaker, it may Transfer (by purchase, sale, assignment, participation, or
otherwise) any right, title or interests in Company Claims/Interests that the Qualified Marketmaker
acquires from a holder of the Company Claims/Interests who is not a Consenting Stakeholder
without the requirement that the transferee be a Permitted Transferee.

        9.06. Notwithstanding Section 9.01, any Consenting Stakeholder may Transfer any of its
Participating Claims to an affiliate of such Consenting Stakeholder or one or more of its affiliated
funds or an affiliated entity or entities with a common investment advisor or investment manager
(in each case, other than portfolio companies); provided that (a) for the avoidance of doubt, any
transferee under this Section 9.06 shall be deemed a Consenting Stakeholder for purposes of this
Agreement, effective as of the date of the Transfer, (b) any transferor under this Section 9.06 shall
remain liable in all respects for any breach of this Agreement by such transferee, and (c) such
transferor must provide notice of such Transfer to counsel to the Company Parties within five
Business Days of such Transfer.

        9.07. Notwithstanding anything to the contrary in this Section 9, the restrictions on
Transfer set forth in this Section 9 shall not apply to the grant of any liens or encumbrances on any
claims and interests in favor of a bank or broker-dealer holding custody of such claims and interests
in the ordinary course of business and which lien or encumbrance is released upon the Transfer of
such claims and interests.

Section 10. Representations and Warranties of Consenting Stakeholders. Each Consenting
Stakeholder severally, and not jointly, represents and warrants that, as of the date such Consenting
Stakeholder executes and delivers this Agreement and as of the Plan Effective Date:

        (a)     it is the beneficial or record owner of the face amount of the Company
Claims/Interests or is the nominee, investment manager, or advisor for beneficial holders of the


                                                  19
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 59 of 138




Company Claims/Interests reflected in, and, having made reasonable inquiry, is not the
beneficial or record owner of any Company Claims/Interests other than those reflected in, such
Consenting Stakeholder’s signature page to this Agreement or a Transfer Agreement, as applicable
(as may be updated pursuant to Section 9);

       (b)     it has the full power and authority to act on behalf of, vote and consent to matters
concerning, such Company Claims/Interests;

         (c)    such Company Claims/Interests are free and clear of any pledge, lien, security
interest, charge, claim, equity, option, proxy, voting restriction, right of first refusal, or other
limitation on disposition, transfer, or encumbrances of any kind, that would adversely affect in any
way such Consenting Stakeholder’s ability to perform any of its obligations under this Agreement
at the time such obligations are required to be performed;

        (d)     it has the full power to vote, approve changes to, and transfer all of its Company
Claims/Interests referable to it as contemplated by this Agreement subject to applicable Law;

         (e)     solely with respect to holders of Company Claims/Interests, (i) it is either (A) a
qualified institutional buyer as defined in Rule 144A of the Securities Act, (B) not a U.S. person
(as defined in Regulation S of the Securities Act), or (C) an institutional accredited investor
(as defined in the Rules), and (ii) any securities acquired by the Consenting Stakeholder (or that
may be assigned to any of its Affiliates) in connection with the Restructuring Transactions will
have been acquired for investment and not with a view to distribution or resale in violation of the
Securities Act;

Section 11. Mutual Representations, Warranties, and Covenants. Each of the Parties
represents, warrants, and covenants to each other Party, as of the date such Party executed and
delivers this Agreement and as of the Plan Effective Date:

        (a)     it is validly existing and in good standing under the Laws of the state of its
organization, and this Agreement is a legal, valid, and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may be limited by
applicable Laws relating to or limiting creditors’ rights generally or by equitable principles relating
to enforceability;

        (b)   except as expressly provided in this Agreement, the Plan, and the Bankruptcy Code,
no consent or approval is required by any other person or entity in order for it to effectuate the
Restructuring Transactions contemplated by, and perform its respective obligations under, this
Agreement;

        (c)     the entry into and performance by it of, and the transactions contemplated by, this
Agreement do not, and will not, conflict in any material respect with any Law or regulatio n
applicable to it or with any of its articles of association, memorandum of association or other
constitutional documents;

        (d)     except as expressly provided in this Agreement, it has (or will have, at the relevant
time) all requisite corporate or other power and authority to enter into, execute, and deliver this



                                                  20
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 60 of 138




Agreement and to effectuate the Restructuring Transactions contemplated by, and perform its
respective obligations under, this Agreement; and

         (e)    except as expressly provided by this Agreement, it is not party to any restructur ing
or similar agreements or arrangements with the other Parties to this Agreement that have not been
disclosed to all Parties to this Agreement.

Section 12.    Termination Events.

        12.01. Consenting Stakeholder Termination Events. This Agreement may be terminated
(a) with respect to the Consenting First Lien Term Lenders, by the Required Consenting First Lien
Term Lenders, (b) with respect to the Consenting Second Lien Term Lenders, by the Required
Consenting Second Lien Term Lenders, (c) with respect to the Consenting Sponsors, by each
Consenting Sponsor, and (d) with respect to each Consenting Stakeholder, by any affected
Consenting Stakeholder described in paragraph (d) of this Section 12.01 below, in each case, by
the delivery to the Company Parties of a written notice in accordance with Section 14.10 hereof
upon the occurrence of the following events:

        (a)     the breach in any material respect by a Company Party of any of the representatio ns,
warranties, or covenants of the Company Parties set forth in this Agreement that (i) is adverse to
the Consenting Stakeholders seeking termination pursuant to this provision and (ii) remains
uncured for five (5) Business Days after such terminating Consenting Stakeholders transmit a
written notice in accordance with Section 14.10 hereof detailing any such breach;

         (b)    the issuance, promulgation, or enactment by any governmental authority, includ ing
any regulatory authority, licensing authority, or court of competent jurisdiction (including, without
limitation, an order of the Bankruptcy Court that has not been stayed), of any statute, regulatio n,
or final, non-appealable ruling or order that (i) enjoins the consummation of a material portion of
the Restructuring Transactions and (ii) remains in effect for thirty (30) Business Days after such
terminating Consenting Stakeholders transmit a written notice in accordance with Section 14.10
hereof detailing any such issuance; provided, that this termination right may not be exercised by
any Party that sought or requested such ruling or order in contravention of any obligation set out
in this Agreement;

        (c)    the failure to meet a Milestone that has not been waived or extended in a manner
consistent with this Agreement, which failure remains unsatisfied for five (5) Business Days,
unless such failure is the result of any act, omission, or delay on the part of the termina ting
Consenting Stakeholder in violation of its obligations under this Agreement;

        (d)    the Restructuring Term Sheet or any Definitive Document is amended, modified,
or supplemented in a manner that materially and adversely affects the rights or treatment of any
Consenting Stakeholder; provided, that this Section 12.01(d) shall only apply to a Consenting
Stakeholder whose rights or treatment are materially and adversely affected by such amendment,
modification, or supplement, and, if a Consenting Stakeholder terminates this Agreement in
accordance with this Section 12.01 hereof, such Agreement shall otherwise remain in full force
and effect with respect to all other Parties;




                                                 21
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 61 of 138




        (e)     any court of competent jurisdiction or other competent governmental or regulator y
authority issues a final, non-appealable order, or ten (10) Business Days after there is a change in
law, making illegal or otherwise preventing or prohibiting the consummation of the Restructur ing
Transactions in a way that cannot be reasonably remedied by the Company Parties subject to the
reasonable satisfaction of the Required Consenting Stakeholders;

         (f)    solely with respect to the Consenting Lenders, the breach in any material respect
by any of the Consenting Sponsors of any of the representations, warranties, or covenants of the
Consenting Sponsors set forth in this Agreement (to the extent not otherwise cured or waived
within five (5) Business Days after notice of such breach is provided in accordance with the terms
hereof);

        (g)    solely with respect to the Sponsor, the breach in any material respect by any of the
Consenting Lenders of any of the representations, warranties, or covenants of such Consenting
Lenders set forth in this Agreement (to the extent not otherwise cured or waived within five (5)
Business Days after notice of such breach is provided in accordance with the terms hereof) such
that the non-breaching Consenting Lenders hold (i) less than 66.7%% of the principal amount of
outstanding First Lien Term Loans and (ii) less than 66.7%% of the principal amount of
outstanding Second Lien Term Loans;

        (h)     the withdrawal of the Plan or Disclosure Statement or the amendment or
modification of, or the filing of a motion or pleading by the Company Parties, in each case without
the prior written consent of the Required Consenting Stakeholders, that seeks to amend or modify
the Plan or the Disclosure Statement or any Definitive Documents, which amendment,
modification or filing is (i) inconsistent with this Agreement or the Plan, as applicable or (ii)
adverse to any of the Consenting Stakeholders; and such amendment or modification has not been
reversed and/or such motion or pleading has not been withdrawn prior to the earlier of (x) five (5)
Business Days after the Company Parties receive written notice from the applicable Required
Consenting Stakeholders that such amendment, modification, motion or pleading is
(i) inconsistent with this Agreement and/or the Plan and (ii) adverse to such Consenting
Stakeholders, and (y) entry of an order of the Bankruptcy Court approving such motion or
pleading;

        (i)    the Company Parties (A) withdraw the Plan, (B) execute a definitive written
agreement with respect to an Alternative Restructuring Proposal, (C) file, propound or otherwise
support any plan of reorganization other than the Plan, or (D) publicly announce their intention to
do either of (A), (B) or (C);

       (j)     the Company Parties file with the Bankruptcy Court any motion or applicatio n
seeking authority to sell any material assets without the prior written consent of the Required
Consenting Stakeholders;

        (k)    the Bankruptcy Court shall enter an order terminating, annulling, modifying or
conditioning the automatic stay with respect to any material assets of the Company Parties with a
value in excess of $15,000,000 in the aggregate without the prior written consent of the Required
Consenting Stakeholders;




                                                22
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 62 of 138




        (l)    the entry of a Final Order by the Bankruptcy Court, or the filing of a motion or
application by any Company Party seeking an order terminating exclusivity under Bankruptcy
Code section 1121;

        (m)     any Company Party files, joins, or supports through a pleading filed with the
Bankruptcy Court any motion, application, adversary proceeding or cause of action
(A) challenging the validity, enforceability or priority of, or seeking to avoid, disallow, subordinate
or otherwise limit the liens on any asset or assets comprising any portion of the collateral securing
the First Lien Term Loan Claims or the Second Lien Term Loan Claims, as applicable, (B) seeking
to impose liability upon or enjoin the holders of First Lien Term Loan Claims or the holders of
Second Lien Term Loan Claims, in their capacity as such, or (C) seeking to restrict the rights of
holders of First Lien Term Loan Claims or Second Lien Term Loan Claims, in their capacity as
such, in each case without the prior written consent of the Required Consenting Lenders, and in
each case to the extent inconsistent with this Agreement;

        (n)     any Company Party files, joins, or supports through a pleading filed with the
Bankruptcy Court any motion, application, adversary proceeding or cause of action seeking to
impose liability upon or enjoin any Consenting Sponsor, in its capacity as such, without the prior
written consent of the Consenting Sponsors, and in each case to the extent inconsistent with this
Agreement;

        (o)     the Company Parties fail to timely make any adequate protection payments (if any)
required by order of the Bankruptcy Court to any of the Consenting Lenders which remains
uncured for five calendar days;

        (p)    the Bankruptcy Court enters an order denying confirmation of the Plan and such
order remains in effect for fifteen (15) Business Days after entry of such order; or

        (q)    the entry of an order by the Bankruptcy Court, or the filing of a motion or
application by any Company Party seeking an order (without the prior written consent of the
Required Consenting Stakeholders), (i) converting one or more of the Chapter 11 Cases of a
Company Party to a case under chapter 7 of the Bankruptcy Code, (ii) appointing an examiner with
expanded powers beyond those set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code or
a trustee in one or more of the Chapter 11 Cases of a Company Party, or (iii) rejecting this
Agreement.

       12.02. Company Party Termination Events. Any Company Party may terminate this
Agreement as to all Parties upon prior written notice to all Parties in accordance with Section 14.10
hereof upon the occurrence of any of the following events:

         (a)     the breach in any material respect by any of the Consenting Lenders of any of the
representations, warranties, or covenants of such Consenting Lenders set forth in this Agreement
(to the extent not otherwise cured or waived within five (5) Business Days after notice of such
breach is provided in accordance with the terms hereof) such that the non-breaching Consenting
Lenders hold (i) less than 66.7% of the principal amount of outstanding First Lien Term Loans and
(ii) less than 66.7% of the principal amount of outstanding Second Lien Term Loans;




                                                  23
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 63 of 138




        (b)   the board of directors, board of managers, or such similar governing body of any
Company Party determines, after consulting with counsel, (i) that proceeding with any of the
Restructuring Transactions would be inconsistent with the exercise of its fiduciary duties or
applicable Law; or (ii) in the exercise of its fiduciary duties, to pursue an Alternative Restructur ing
Proposal;

         (c)     the issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, of any final, non-appealable ruling or order that (i) enjoins the
consummation of a material portion of the Restructuring Transactions; and (ii) remains in effect
for thirty Business Days after such terminating Company Party transmits a written notice in
accordance with Section 14.10 hereof detailing any such issuance; provided, that this termina tio n
right shall not apply to or be exercised by any Company Party that sought or requested such ruling
or order in contravention of any obligation or restriction set out in this Agreement; or

        (d)     the Bankruptcy Court enters a Final Order denying confirmation of the Plan.

       12.03. Mutual Termination. This Agreement, and the obligations of all Parties hereunder,
may be terminated by mutual written agreement among all of the following: the Required
Consenting Lenders, the Consenting Sponsors, and each Company Party.

        12.04. Automatic Termination. This Agreement shall terminate automatically without any
further required action or notice immediately after the Plan Effective Date.

        12.05. Termination Limitation. Notwithstanding anything to the contrary herein, no Party
may terminate this Agreement based on any event that was directly or indirectly caused by or
arises out of such Party’s breach of this Agreement.

         12.06. Effect of Termination. Upon the occurrence of a Termination Date as to a Party,
this Agreement shall be of no further force and effect as to such Party and each Party subject to
such termination shall be released from its commitments, undertakings, and agreements under or
related to this Agreement and shall have the rights and remedies that it would have had, had it not
entered into this Agreement, and shall be entitled to take all actions, whether with respect to the
Restructuring Transactions or otherwise, that it would have been entitled to take had it not entered
into this Agreement, including with respect to any and all Claims or Causes of Action. Upon the
occurrence of a Termination Date prior to the Confirmation Order being entered by the Bankruptcy
Court, any and all consents or ballots tendered by the Parties subject to such termination before a
Termination Date shall be deemed, for all purposes, to be null and void from the first instance and
shall not be considered or otherwise used in any manner by the Parties in connection with the
Restructuring Transactions and this Agreement or otherwise; provided, however, any Consenting
Stakeholder withdrawing or changing its vote pursuant to this Section 12.06 shall promptly provide
written notice of such withdrawal or change to counsel for each other Party to this Agreement and,
if such withdrawal or change occurs on or after the Petition Date, file notice of such withdrawa l
or change with the Bankruptcy Court. Nothing in this Agreement shall be construed as prohibiting
a Company Party or any of the Consenting Stakeholders from contesting whether any such
termination is in accordance with its terms or to seek enforcement of any rights under this
Agreement that arose or existed before a Terminatio n Date. Except as expressly provided in this
Agreement, nothing herein is intended to, or does, in any manner waive, limit, impair, or restrict


                                                  24
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 64 of 138




(a) any right of any Company Party or the ability of any Company Party to protect and reserve its
rights (including rights under this Agreement), remedies, and interests, including its claims against
any Consenting Stakeholder; and (b) any right of any Consenting Stakeholder, or the ability of any
Consenting Stakeholder, to protect and preserve its rights (including rights under this Agreement),
remedies, and interests, including its claims against any Company Party or Consenting
Stakeholder. No purported termination of this Agreement shall be effective under this
Section 12.06 or otherwise if the Party seeking to terminate this Agreement is in material breach
of this Agreement, except a termination pursuant to Section 12.02(b) or Section 12.02(d). Nothing
in this Section 12.06 shall restrict any Company Party’s right to terminate this Agreement in
accordance with Section 12.02(b).

Section 13.    Amendments and Waivers.

        13.01. This Agreement may not be modified, amended, or supplemented, and no condition
or requirement of this Agreement may be waived, in any manner except in accordance with this
Section 13.

        13.02. This Agreement may be modified, amended, or supplemented, or a condition or
requirement of this Agreement may be waived, in a writing signed by: (a) each Company Party,
(b) the Required Consenting Lenders, and (c) the Consenting Sponsors; provided, however, that if
the proposed modification, amendment, waiver, or supplement has a material, disproportionate,
and adverse effect on any of the Company Claims/Interests held by a Consenting Stakeholder, or
to the treatment of such Company Claims/Interests, then the consent of each such affected
Consenting Stakeholder shall also be required to effectuate such modification, amendment, waiver
or supplement; provided, further, however, that any amendment to this Agreement to the definitio n
of “Required Consenting Lenders,” “Consenting Stakeholders,” or to this Section 13 shall require
the consent of each Consenting Stakeholder and each Company Party.

      13.03. Any proposed modification, amendment, waiver or supplement that does not
comply with this Section 13 shall be ineffective and void ab initio.

        13.04. The waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a waiver of any other
or subsequent breach. No failure on the part of any Party to exercise, and no delay in exercising,
any right, power or remedy under this Agreement shall operate as a waiver of any such right, power
or remedy or any provision of this Agreement, nor shall any single or partial exercise of such right,
power or remedy by such Party preclude any other or further exercise of such right, power or
remedy or the exercise of any other right, power or remedy. All remedies under this Agree ment
are cumulative and are not exclusive of any other remedies provided by Law.

Section 14.    Miscellaneous

       14.01. Acknowledgement. Notwithstanding any other provision herein, this Agreement is
not and shall not be deemed to be an offer with respect to any securities or solicitation of votes for
the acceptance of a plan of reorganization for purposes of sections 1125 and 1126 of the
Bankruptcy Code or otherwise. Any such offer or solicitation will be made only in compliance




                                                 25
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 65 of 138




with all applicable securities Laws, provisions of the Bankruptcy Code, and/or other applicable
Law.

         14.02. Exhibits Incorporated by Reference; Conflicts. Each of the exhibits, annexes,
signatures pages, and schedules attached hereto is expressly incorporated herein and made a part
of this Agreement, and all references to this Agreement shall include such exhibits, annexes, and
schedules. In the event of any inconsistency between this Agreement (without reference to the
exhibits, annexes, and schedules hereto) and the exhibits, annexes, and schedules hereto, this
Agreement (without reference to the exhibits, annexes, and schedules thereto) shall govern.

        14.03. Further Assurances. Subject to the other terms of this Agreement, the Parties agree
to execute and deliver such other instruments and perform such acts, in addition to the matters
herein specified, as may be reasonably appropriate or necessary, or as may be required by order of
the Bankruptcy Court, from time to time, to effectuate the Restructuring Transactions, as
applicable.

        14.04. Complete Agreement. Except as otherwise explicitly provided herein, this
Agreement constitutes the entire agreement among the Parties with respect to the subject matter
hereof and supersedes all prior agreements, oral or written, among the Parties with respect thereto,
other than any Confidentiality Agreement.

         14.05. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF
FORUM. THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH (A) THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE, WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF; AND (B) IF THE
CHAPTER 11 CASES ARE FILED, THE BANKRUPTCY CODE. Each Party hereto agrees that
it shall bring any action or proceeding in respect of any claim arising out of or related to this
Agreement, in courts of (a) if the Chapter 11 Cases are not filed, the State of New York and the
United States District Court, in each case, located in the borough of Manhattan in the City of New
York (the “Chosen Courts”), or (b) if the Chapter 11 Cases are filed, to the extent possible, the
Bankruptcy Court, and solely in connection with claims arising under this Agreement:
(a) irrevocably submits to the exclusive jurisdiction of the Chosen Courts and the Bankruptcy
Court, as applicable; (b) waives any objection to laying venue in any such action or proceeding in
the Chosen Courts and the Bankruptcy Court, as applicable; and (c) waives any objection that any
Chosen Court and the Bankruptcy Court, as applicable, is an inconvenient forum or does not have
jurisdiction over any Party hereto.

      14.06. TRIAL BY JURY WAIVER. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

       14.07. Execution of Agreement. This Agreement may be executed and delivered in any
number of counterparts and by way of electronic signature and delivery, each such counterpart,
when executed and delivered, shall be deemed an original, and all of which together shall constitute
the same agreement. Except as expressly provided in this Agreement, each individual executing


                                                26
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 66 of 138




this Agreement on behalf of a Party has been duly authorized and empowered to execute and
deliver this Agreement on behalf of said Party.

        14.08. Rules of Construction. This Agreement is the product of negotiations among the
Company Parties and the Consenting Stakeholders, and in the enforcement or interpretation hereof,
is to be interpreted in a neutral manner, and any presumption with regard to interpretation for or
against any Party by reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation hereof. The Company
Parties and the Consenting Stakeholders were each represented by counsel during the negotiatio ns
and drafting of this Agreement and continue to be represented by counsel.

        14.09. Successors and Assigns; Third Parties. This Agreement is intended to bind and
inure to the benefit of the Parties and their respective successors and permitted assigns, as
applicable. There are no third party beneficiaries under this Agreement, and the rights or
obligations of any Party under this Agreement may not be assigned, delegated, or transferred to
any other person or entity, except as otherwise explicitly provided herein.

        14.10. Notices. All notices hereunder shall be deemed given if in writing and delivered,
by electronic mail, courier, or registered or certified mail (return receipt requested), to the
following addresses (or at such other addresses as shall be specified by like notice):

       (a)     if to a Company Party, to:

               Belk, Inc.
               2801 West Tyvola Road
               Charlotte, North Carolina 28217
               Attention:       Stacy S. Gray, Senior Vice President and General Counsel
               E-mail address: Stacy_Gray@belk.com

               with a copy (which shall not constitute notice) to:

               Kirkland & Ellis LLP
               601 Lexington Avenue
               New York, New York 10022
               Attention:       Joshua A. Sussberg, P.C.
                                Steven N. Serajeddini, P.C.
                                Judson A. Oswald, P.C.
                                Matthew Fagen
                                Yuli Wang
                                Rachael Bazinski
               E-mail address: joshua.sussberg@kirkland.com
                                steven.serajeddini@kirkland.com;
                                judson.oswald@kirkland.com;
                                matthew.fagen@kirkland.com;
                                yuli.wang@kirkland.com;
                                rachael.bazinski@kirkland.com



                                                27
Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 67 of 138




(b)   if to the Ad Hoc First Lien Term Lender Group:

      To each member of the Ad Hoc First Lien Term Lender Group at the addresses or
      e-mail addresses set forth in such member’s signature page to this Agreement or to
      a Joinder, as the case may be.

      With a copy (which shall not constitute notice) to:

      O’Melveny & Myers LLP
      Times Square Tower
      7 Times Square
      New York, New York 10036
      Attention:      Joseph Zujkowski
                      Daniel Shamah
                      Adam P. Haberkorn
      E-mail address: jzujkowski@omm.com
                      dshamah@omm.com
                      ahaberkorn@omm.com

      And with a copy (which shall not constitute notice) to:

      O’Melveny & Myers LLP
      1999 Avenue of the Stars, 7th Floor
      Los Angeles, California 90067
      Attention:      David J. Johnson Jr.
      E-mail address: djohnson@omm.com

(c)   if to the Ad Hoc Crossover Lender Group:

      To each member of the Ad Hoc Crossover Lender Group at the addresses or e-mail
      addresses set forth in such member’s signature page to this Agreement or to a
      Joinder, as the case may be.

      With a copy (which shall not constitute notice) to:

      Willkie Farr & Gallagher LLP
      787 Seventh Avenue
      New York, New York 10019
      Attention:      Matthew Feldman
                      Weston T. Eguchi
                      Debra Sinclair
      E-mail address: mfeldman@willkie.com
                      weguchi@willkie.com
                      dsinclair@willkie.com




                                       28
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 68 of 138




       (d)     if to the Consenting Sponsors, to:

               To each Consenting Sponsor at the addresses or e-mail addresses set forth in such
               Consenting Sponsor’s signature page to this Agreement or to a Joinder, as the case
               may be.

               With a copy (which shall not constitute notice) to:

               Latham & Watkins, LLP
               885 3rd Ave
               New York, New York 10022
               Attention:      George A. Davis
                               Michael W. Benjamin
                               Joshua A. Tinkelman
                               Ted A. Dillman
                               Ebba Gebisa
               E-mail address: george.davis@lw.com
                               michael.benjamin@lw.com
                               joshua.tinkelman@lw.com
                               ted.dillman@lw.com
                               ebba.gebisa@lw.com

Any notice given by delivery, mail, or courier shall be effective when received.

        14.11. Independent Due Diligence and Decision Making. Each Consenting Stakeholder
hereby confirms that its decision to execute this Agreement has been based upon its independent
investigation of the operations, businesses, financial and other conditions, and prospects of the
Company Parties.

        14.12. Enforceability of Agreement. Each of the Parties to the extent enforceable waives
any right to assert that the exercise of termination rights under this Agreement is subject to the
automatic stay provisions of the Bankruptcy Code, and expressly stipulates and consents hereunder
to the prospective modification of the automatic stay provisions of the Bankruptcy Code for
purposes of exercising termination rights under this Agreement, to the extent the Bankruptcy Court
determines that such relief is required.

       14.13. No Waiver of Participation and Preservation of Rights.

         (a)    Except as expressly provided in this Agreement, nothing herein is intended to, does,
or shall be deemed in any manner to waive, limit, impair or restrict the ability of each of the Parties
to protect and preserve its rights, remedies, and interests, includ ing its full participation in the
Chapter 11 Cases, so long as, in each case, such actions are not inconsistent with the Party’s
obligations under this Agreement, the Plan, or the other Definitive Documents, respectively.
Furthermore, nothing in this Agreement shall be construed to prohibit any Party from appearing
as a party in interest in any matter to be adjudicated in the Chapter 11 Cases, so long as such
appearance and the positions advocated in connection therewith are consistent with this Agreement



                                                  29
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 69 of 138




and are not for the purpose of, and could not reasonably be expected to have the effect of,
hindering, delaying, or preventing the timely consummation of the Plan.

        (b)    If the Restructuring Transactions are not consummated, or if this Agreement is
terminated for any reason, the Parties fully reserve any and all of their respective rights, remedies,
claims, and defenses.

        (c)      This Agreement is part of a proposed settlement of matters that could otherwise be
subject to litigation among the Parties hereto. Nothing herein shall be deemed an admission of
any kind. Pursuant to Federal Rule of Evidence 408 and any other applicable rules of evidence,
this Agreement and all negotiations relating hereto shall not be admissible into evidence in any
proceeding other than a proceeding to enforce its terms or the payment of damages to which a
Party may be entitled under this Agreement.

         14.14. Specific Performance. It is understood and agreed by the Parties that, without
limiting any other remedies available at law or in equity, money damages would be an insuffic ie nt
remedy for any breach of this Agreement by any Party, and each non-breaching Party shall be
entitled to specific performance and injunctive or other equitable relief (without the posting of any
bond and without proof of actual damages) as a remedy of any such breach, including, without
limitation, an order of the Bankruptcy Court or other court of competent jurisdiction requiring any
Party to comply promptly with any of its obligations hereunder.

        14.15. No Commitment. No Consenting Stakeholder shall be obligated to fund or
otherwise committed to provide funding in connection with the Restructuring Transactions, except
pursuant to a separate commitment letter or definitive documentation relating specifically to such
funding, if any, that has been (i) executed by such Consenting Stakeholder and (ii) approved by
the Bankruptcy Court, as necessary, along with the satisfaction of any conditions precedent to such
funding requirements.

        14.16. Several, Not Joint, Claims. Except where otherwise specified, the agreements,
representations, warranties, and obligations of the Parties under this Agreement are, in all respects,
several and not joint.

        14.17. Severability and Construction. If any provision of this Agreement shall be held by
a court of competent jurisdiction to be illegal, invalid, or unenforceable, the remaining provisions
shall remain in full force and effect if essential terms and conditions of this Agreement for each
Party remain valid, binding, and enforceable.

        14.18. Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at Law or in equity shall be cumulative and
not alternative, and the exercise of any right, power, or remedy thereof by any Party shall not
preclude the simultaneous or later exercise of any other such right, power, or remedy by such Party.

         14.19. Capacities of Consenting Stakeholders. Each Consenting Stakeholder has entered
into this agreement on account of all Company Claims/Interests that it holds (directly or through
discretionary accounts that it manages or advises) and, except where otherwise specified in this
Agreement, shall take or refrain from taking all actions that it is obligated to take or refrain from
taking under this Agreement with respect to all such Company Claims/Interests.


                                                 30
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 70 of 138




        14.20. Survival. Notwithstanding (a) any Transfer of any Company Claims/Interests in
accordance with this Agreement or (b) the termination of this Agreement in accordance with its
terms, the agreements and obligations of the Parties in Section 7.01(k), Section 7.01(l), Section 14,
and the Confidentiality Agreements shall survive such Transfer and/or termination and shall
continue in full force and effect for the benefit of the Parties in accordance with the terms hereof
and thereof.

         14.21. Publicity. Except as may be required by law, none of the Parties, or any individ ua l
or entity acting on their behalf, prior to the Petition Date, as applicable, shall issue any press release
or make any public statement regarding the Restructuring Transactions, including the existence or
contents of this Agreement, other than in a form mutually agreed to by the Parties.

         14.22. Email Consents. Where a written consent, acceptance, approval, or waiver is
required pursuant to or contemplated by this Agreement, pursuant to Section 3.02, Section 13, or
otherwise, including a written approval by the Company Parties, the Required Consenting First
Lien Term Lenders, the Required Consenting Second Lien Term Lenders, or the Consenting
Sponsors, such written consent, acceptance, approval, or waiver shall be deemed to have occurred
if, by agreement between counsel to the Parties submitting and receiving such consent, acceptance,
approval, or waiver, it is conveyed in writing (including electronic mail) between each such
counsel without representations or warranties of any kind on behalf of such counsel.

        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.

                                       [Signature pages follow]




                                                   31
    Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 71 of 138




                               EXHIBIT A

                             Company Parties

FASHION HOLDINGS INTERMEDIATE LLC
FASHION INTERMEDIATE INC.
BEAR PARENT INC.
BELK, INC.
BELK-SIMPSON COMPANY, GREENVILLE, SOUTH CAROLINA
BELK INTERNATIONAL, INC.
BELK STORES SERVICES, INC.
BELK ADMINISTRATION COMPANY
BELK STORES OF VIRGINIA LLC
BELK ACCOUNTS RECEIVABLE LLC
BELK GIFT CARD COMPANY LLC
BELK MERCHANDISING LLC
BELK TEXAS HOLDINGS LLC
BELK SOURCING LLC
BELK DEPARTMENT STORES LP
THE BELK CENTER, INC.
BELK ECOMMERCE LLC
BELK STORES OF MISSISSIPPI LLC
Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 72 of 138




                           EXHIBIT B

                     Restructuring Term Sheet
     Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 73 of 138




                                 BELK, INC.

                       RESTRUCTURING TERM SHEET

                              JANUARY 26, 2021

THIS TERM SHEET (TOGETHER WITH ALL ANNEXES, SCHEDULES AND EXHIBITS HERETO,
THIS “TERM SHEET”) DESCRIBES THE PRINCIPAL TERMS AND CONDITIONS OF A
RESTRUCTURING TRANSACTION FOR BELK, INC. (“BELK”) AND CERTAIN OF ITS
AFFILIATES THAT WILL BE EFFECTUATED THROUGH VOLUNTARY PREPACKAGED CASES
UNDER CHAPTER 11 OF THE BANKRUPTCY CODE (THE “CHAPTER 11 CASES”) IN THE
BANKRUPTCY COURT, ON THE TERMS, AND SUBJECT TO THE CONDITIONS, SET FORTH IN
THE RESTRUCTURING SUPPORT AGREEMENT (TOGETHER WITH THE EXHIBITS AND
SCHEDULES ATTACHED TO SUCH AGREEMENT, INCLUDING THIS TERM SHEET, EACH AS
MAY BE AMENDED, RESTATED, SUPPLEMENTED, OR OTHERWISE MODIFIED FROM TIME
TO TIME IN ACCORDANCE WITH THE TERMS THEREOF, THE “RSA”).

THIS TERM SHEET IS NOT AN OFFER OR A SOLICITATION WITH RESPECT TO ANY
SECURITIES OF THE COMPANY OR A SOLICITATION OF ACCEPTANCES OR REJECTIONS AS
TO ANY CHAPTER 11 PLAN, IT BEING UNDERSTOOD THAT SUCH A SOLICITATION, IF ANY,
SHALL COMPLY WITH ALL APPLICABLE PROVISIONS OF SECURITIES, BANKRUPTCY,
AND/OR OTHER APPLICABLE LAWS.

CAPITALIZED TERMS USED BUT NOT INITIALLY DEFINED IN THIS TERM SHEET SHALL
HAVE THE MEANING HEREINAFTER ASCRIBED TO SUCH TERMS, OR IF NOT DEFINED IN
THIS TERM SHEET, SUCH TERMS SHALL HAVE THE MEANING ASCRIBED TO SUCH TERMS
IN THE RSA OR THE PLAN.

THIS TERM SHEET IS FOR DISCUSSION PURPOSES ONLY AND DOES NOT PURPORT TO
SUMMARIZE ALL OF THE TERMS, CONDITIONS AND OTHER PROVISIONS WITH RESPECT
TO THE TRANSACTIONS DESCRIBED HEREIN, WHICH TRANSACTIONS WILL BE SUBJECT
TO THE COMPLETION OF DEFINITIVE DOCUMENTS INCORPORATING THE TERMS SET
FORTH HEREIN, AND THE CLOSING OF ANY TRANSACTION SHALL BE SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH IN SUCH DEFINITIVE DOCUMENTS.
     Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 74 of 138




                                        OVERVIEW

Restructuring      The Restructuring Transactions shall be implemented through the filing of the
Summary            Chapter 11 Cases in the Bankruptcy Court.

                   As reorganized pursuant to the Restructuring Transactions, the Company Parties
                   shall be referred to herein, collectively, as the “Reorganized Debtors.”

Existing Capital   ABL Facility: consisting of the $900 million revolving credit facility pursuant
Structure          to that certain ABL Credit Agreement (as amended, restated, or otherwise
                   modified from time to time, the “ABL Credit Agreement,” and the loans
                   thereunder, the “ABL Loans”), dated as of December 10, 2015, by and among
                   Bear Parent Inc. as holdings, and Belk, Inc. as borrower, the guarantors party
                   thereto from time to time, Bank of America, N.A. as the administrative and
                   collateral agent, and the lender parties thereto from time to time.

                   First Lien Term Loans: consisting of approximately $999 million in outstanding
                   principal, plus interest, fees and other expenses, pursuant to that certain First
                   Lien Credit Agreement, dated as of December 10, 2015, by and among Bear
                   Parent Inc. as holdings, and Belk, Inc. as borrower, the guarantors party thereto
                   from time to time, Morgan Stanley Senior Funding, Inc. as the administrative
                   and collateral agent, and the lender parties thereto from time to time.

                   Second Lien Term Loans: consisting of approximately $550 million in
                   outstanding principal, plus interest, fees and other expenses, pursuant to that
                   certain Second Lien Credit Agreement, dated as of December 10, 2015, by and
                   among Bear Parent Inc. as holdings, and Belk, Inc. as borrower, the guarantors
                   party thereto from time to time, Wilmington Trust, National Association as the
                   administrative and collateral agent, and the lender parties thereto from time to
                   time.

Reorganized        The capital structure of the Reorganized Debtors upon the Plan Effective Date
Debtors Capital    shall consist of the following:
Structure
                   (i) a first lien term loan credit facility (the “New First Lien Credit Facility”),
                       which shall be available to be drawn or otherwise made available to the
                       Borrower (as defined in Exhibit 1 hereto) on the Plan Effective Date and
                       shall be comprised of:

                       (a) a $300 million term loan tranche, consisting of (A) $225 million of new
                           money term loans (the “New FLFO New Money Loans”) and (B) $75
                           million of new term loans rolled up from the First Lien Term Loans
                           (the “New FLFO Roll-Up Loans”, and together with the New FLFO
                           New Money Loans, the “New FLFO Loans”); and

                       (b) up to $822 million (or to be reduced to $815 million after giving effect
                           to any amortization payments on or prior to the the Plan Effective Date)
                           exchange term loan tranche, secured by a first-priority lien on a
                           “second-out” priority basis (“New FLSO Loans”);

                                            -2-
     Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 75 of 138




                   (ii) a second lien term loan credit facility (the “New Second Lien Credit
                        Facility”, together with the New First Lien Credit Facility, the “New Credit
                        Facilities”), which shall be available to be drawn or otherwise made
                        available to the Borrower on the Plan Effective Date and shall be comprised
                        of a $110 million exchange term loans, secured by a second-priority lien
                        (“New Second Lien Term Loans”, together with the New First Lien Term
                        Loans, the “New Term Loans”);

                   (iii) the ABL Facility; and

                   (iv) new common stock issued by the parent entity of the Reorganized Debtors
                        on the Plan Effective Date, after giving effect to the Restructuring
                        Transactions, which for the avoidance of doubt may be Fashion Holdings
                        Intermediate LLC or a new entity formed to acquire, directly or indirectly,
                        substantially all of the assets of the Company Parties (“Reorganized Belk
                        Holdings”, and the new common stock or comparable equity interests issued
                        by Reorganized Belk Holdings, the “New Common Stock”), resulting in the
                        following pro forma ownership percentages: (a) 50.1% held by Fashion
                        Holdings LLC, following the issuance of the New Common Stock to be
                        issued pursuant to clauses (b) and (c) below, (b) 34.9% held by holders of
                        Second Lien Term Loan Claims, and (c) 15% held by Existing Lenders that
                        elect to fund their pro rata share of $125 million of the New FLFO New
                        Money Loans.


                           NEW FLFO NEW MONEY LOANS

Participation in   All existing First Lien Term Lenders (the “Existing First Lien Term Lenders”)
New FLFO New       and all existing Second Lien Term Lenders (the “Existing Second Lien Term
Money Loans        Lenders” and together with Existing First Lien Term Lenders, the “Existing
                   Lenders”) will be offered the opportunity to participate in the funding of the
                   New FLFO New Money Loans directly as new money loans (“New Money
                   Commitments”) on the Plan Effective Date as follows: (i) 1/3 of the Lender
                   Backstop Commitments will be offered to the Existing Second Lien Term
                   Lenders to participate on a pro rata basis based on the Second Lien Term Loans
                   held by such Existing Lender as of the date the Company Parties commence
                   solicitation of votes on the Plan (such date, the “Record Date”) and (ii) 2/3 of
                   the Lender Backstop Commitments will be offered to the Existing First Lien
                   Term Lenders to participate on a pro rata basis on the First Lien Term Loans
                   held by such Existing Lender as of the Record Date; provided, that any Existing
                   Lender that wishes to participate in the New FLFO New Money Loans must
                   subscribe to at least its pro rata share of $125 million of the New FLFO New
                   Money Loans.
                   All Existing Lenders will also be offered the opportunity to subscribe for more
                   than their pro rata share of the New Money Commitments as described above.
                   To the extent the total subscriptions by the Existing First Lien Term Lenders
                   and/or the Existing Second Lien Term Lenders exceed the applicable New
                   Money Commitments allocated to such group of Existing Lenders, the excess


                                            -3-
    Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 76 of 138




                   amount would first reduce the New Money Commitments not subscribed by
                   their respective First Lien or Second Lien group of Existing Lenders on a dollar
                   for dollar basis (if any), with the remaining excess amount to reduce the New
                   Money Commitments that are backstopped by the Sponsor Backstop
                   Commitment (as defined below) on a dollar for dollar basis; provided, that such
                   oversubscription by Existing Lenders and corresponding reduction of New
                   Money Commitments will be limited (on a ratable basis) such that the Sponsor
                   Backstop Commitments shall in no event be below $65 million of New FLFO
                   New Money Loans; provided, further that Existing Lenders may elect to limit
                   any such oversubscription to reduction of the Lender Backstop Commitments.
                   Each Existing Lender may participate in the New Money Commitments on
                   behalf of its Related Funds (as defined below) in its sole discretion, and may
                   allocate its New Money Commitment and any related fees or other consideration
                   among itself and any Permitted Assignees (as defined below) in its sole
                   discretion.
                   Each Existing First Lien Lender (including, for the avoidance of doubt, any
                   Lender Backstop Party) that (x) commits to fund its pro rata share of 2/3 of the
                   $125 million of New FLFO New Money Loans by executing the New FLFO
                   New Money Commitment Letter attached hereto as Exhibit 2 and (y) executes
                   a joinder to the RSA, in each case by February 2, 2021 (which date may be
                   extended with the prior written consent of the Company Parties, Required
                   Consenting Lenders, and Consenting Sponsors), shall receive an additional
                   amount equal to 25% of the principal amount of First Lien Term Loan Claims
                   held by such First Lien Term Loan Lender on the Record Date in the form of
                   New FLSO Loans.

                   After giving effect to the subscriptions from the Existing Lenders, to the extent
                   any New Money Commitments have not been subscribed for or to the extent
                   any Existing Lender with a New Money Commitment fails to fund its portion
                   of the New FLFO New Money Loans, the applicable backstop party shall fund
                   its relevant portion of the New FLFO New Money Loans.
Backstop for New   Certain Consenting First Lien Term Lenders and Consenting Second Lien Term
FLFO New Money     Lenders have executed the Backstop Commitment Letter (collectively, the
Loans              “Lender Backstop Parties” and the commitments thereof, the “Lender Backstop
                   Commitments”) and thereby committed, on a several and not joint basis, (a) to
                   provide their pro rata share of $125 million in aggregate principal amount of
                   New FLFO New Money Loans and (b) to backstop up to $125 million of New
                   Money Commitments that are not subscribed for by the Existing Lenders or
                   funded at closing, in each case in the amount set forth opposite its name on
                   Schedule 1 to the Backstop Commitment Letter.

                   The investment funds managed by, or other Affiliates (excluding Fashion
                   Holdings Intermediate LLC or any of its direct or indirect subsidiaries, including
                   any of the Company Parties) of, Sycamore Partners Management, L.P. whose
                   names are as set forth on Schedule 1 to the Backstop Commitment Letter
                   attached hereto as Exhibit 3 (collectively, but such entities on a several and not
                   joint basis, the “Sponsor Backstop Parties” (together with the Lender Backstop
                   Parties, the “Backstop Parties”), and the commitments thereof, “Sponsor
                   Backstop Commitments”) commit to backstop $100 million of New Money

                                            -4-
         Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 77 of 138




                           Commitments, in each case in the amount opposite its name as set forth on
                           Schedule 1 to the Backstop Commitment Letter, which such amount may be
                           reduced on account of any over-subscriptions by the participating Existing
                           Lenders as described above; provided that such oversubscription and
                           corresponding reduction shall in no event reduce the Sponsor Backstop
                           Commitments below $65 million of New FLFO New Money Loans.


                           Notwithstanding the foregoing, each Backstop Party may (1) commit to provide
                           Backstop Commitments on behalf of its Related Funds in its sole discretion and
                           (2) allocate its Backstop Commitment and any related fees or other
                           consideration among itself and/or any Permitted Assignee in its sole discretion. 1

                           As used herein, “Related Funds” means, with respect to any person, any funds
                           or accounts managed or advised by such person or an affiliate of such person,
                           or any funds or accounts managed or advised by the investment manager or
                           advisor of such person or any affiliate of such person.

                           As used herein, “Permitted Assignee” means, with respect to any person,
                           (1) such person’s Related Funds or (2) any other Lender Backstop Party or its
                           Related Funds.

    Backstop               Each Consenting First Lien Term Lender that is also a Lender Backstop Party
    Consideration for      shall receive its pro rata share of $30 million of the New FLFO Roll-Up Loans
    New FLFO New           (based on the amount of Lender Backstop Commitments held by such
    Money Loans            Consenting First Lien Term Lender as a proportion of 2/3 of the $125 million
                           of New FLFO New Money Loans.

                           In exchange for funding their respective Lender Backstop Commitments, each
                           Lender Backstop Party shall receive 10.0% of the amount of the Lender
                           Backstop Commitments held by each such Lender Backstop Party on the date
                           of execution of the Backstop Commitment Letter, payable to such Lender
                           Backstop Party in cash on, and subject to the occurrence of, the Plan Effective
                           Date.2




1
     The Lender Backstop Parties include Apex Credit Partners LLC, Assured, Blackstone Alternative
     Credit Advisors, LP, First Eagle, FS Global Credit Opportunities Fund / Blair Funding LLC, Greywolf,
     Guggenheim Partners Investment Management, LLC, Hein Park Capital Management LP, Jefferies
     Leveraged Credit, KKR Credit Advisors (US) LLC, Katriona Investment Pte Ltd., Davidson Kempner
     Capital Management LP, MJX, Nuveen Asset Management, LLC, SEIX, and Voya.
2
     In addition to the foregoing, (i) $2 million shall be paid to Davidson Kempner Capital Management LP
     in cash on, and subject to the occurrence of, the Plan Effective Date, and (ii) $10 million shall be paid
     to and divided between Hein Park Capital Management LP, Nuveen Asset Management, LLC, Jefferies
     Leveraged Credit Products LLC, Greywolf Loan Management LP, Voya Investment Management Co.
     LLC, and Guggenheim Partners Investment Management, LLC, in cash on, and subject to the
     occurrence of, the Plan Effective Date.


                                                    -5-
     Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 78 of 138




                     To the extent any Lender Backstop Party fails to fund any New FLFO New
                     Money Loans required to be funded by such person, no backstop fee shall be
                     due and payable to such person.
Participation in     Each Existing First Lien Lender (including, for the avoidance of doubt, any
New FLFO             Lender Backstop Party) that (x) commits to fund its pro rata share of 2/3 of the
Roll-Up Loans        $125 million of New FLFO New Money Loans by executing the New FLFO
                     New Money Commitment Letter and (y) executes a joinder to the RSA, in each
                     case by February 2, 2021 (which date may be extended with the prior written
                     consent of the Company Parties, the Required Consenting Lenders, and the
                     Consenting Sponsors), shall receive its pro rata share of $45 million of the New
                     FLFO Roll-Up Loans (based on the amount of the 2/3 of the $125 million of
                     New FLFO New Money Loans funded by such Consenting First Lien Lender as
                     a proportion of the 2/3 of the $125 million of New FLFO New Money Loans).
New Common           Concurrently with the funding of the New FLFO New Money Loans by an
Stock for New        Existing Lender or a Lender Backstop Party, such person (or its Permitted
Money Investors      Assignee) shall receive a pro rata portion of 15% of the New Common Stock
                     (with such pro rata share based on the proportionate amount of the initial $125
                     million of New FLFO New Money Loans funded by such person on the Plan
                     Effective Date).

                      TREATMENT OF CLAIMS AND INTERESTS

                                                                                      Impairment/
  Type of Claim                               Treatment
                                                                                        Voting
Administrative and   On the Plan Effective Date, each holder of an allowed N/A
Priority Tax         administrative claim or priority tax claim shall receive cash
Claims               equal to the full amount of its claim or such other treatment as
                     required by section 1129(a)(9) of the Bankruptcy Code, unless
                     otherwise agreed to by such holder or permitted by the
                     Bankruptcy Code.

Other Secured        On the Plan Effective Date, each holder of an allowed Other Unimpaired;
Claims               Secured Claim, including, but not limited to, secured claims Deemed to
                     of all equipment lessors, shall receive, in full and final Accept.
                     satisfaction of such claims, either (a) payment in full in cash,
                     (b) delivery of the collateral securing such claim,
                     (c) reinstatement of such claim, or (d) such other treatment
                     rendering such claim unimpaired in accordance with section
                     1124 of the Bankruptcy Code, unless otherwise agreed to by
                     such holder.

Other Priority       On the Plan Effective Date, each holder of an allowed Other     Unimpaired;
Claims               Priority Claim shall receive cash in an amount equal to such    Deemed to
                     claim, unless otherwise agreed to by such holder.               Accept.

ABL Facility         On the Plan Effective Date, unless otherwise agreed by a Unimpaired;
Claims               holder of an Allowed ABL Facility Claim, each holder of an Deemed to
                     allowed ABL Facility Claim shall, at the election of such Accept.


                                              -6-
    Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 79 of 138




                    holder, receive (i) payment in Cash of its Allowed ABL
                    Facility Claim and replacement or cash collateralization of all
                    issued and undrawn letters of credit in the amounts specified
                    under the ABL Credit Agreement; or (ii)(x) its pro rata share
                    of refinanced loans under the New ABL Facility in an amount
                    equal to the principal amount of ABL Facility Claims held by
                    such holder as of the Plan Effective Date, and (y) Cash in an
                    amount equal to the accrued but unpaid non-default interest
                    payable to such Holder under the ABL Credit Agreement as
                    of the Plan Effective Date (if any).
First Lien Term     On the Plan Effective Date, each holder of an allowed First
Loan Claims         Lien Term Loan Claim will receive, in full and final
                    satisfaction of such First Lien Term Loan Claim, New FLSO
                    Loans in a principal amount equal to 55% of the aggregate
                    principal amount of such holder’s allowed First Lien Term
                    Loan Claims; provided, that all accrued and unpaid
                                                                                     Impaired;
                    amortization and interest (at the default rate) on the principal
                                                                                     Entitled to
                    amount of such Claim through the Petition Date shall be paid
                                                                                     Vote
                    in full in Cash on the Plan Effective Date.

                    Additionally, the Plan shall incorporate or otherwise give
                    effect to the terms set forth in the “New FLFO New Money
                    Loans” section herein.

Second Lien Term    On the Plan Effective Date, each holder of an allowed Second
Loan Claims         Lien Term Loan Claim will receive, in full and final
                    satisfaction of such Second Lien Term Loan Claim, (i) New
                    FLSO Loans in a principal amount equal to 15% of the
                    aggregate principal amount of such holder’s allowed Second
                    Lien Term Loan Claims, (ii) New Second Lien Term Loans in
                    a principal amount equal to 20% of the aggregate principal
                    amount of such holder’s allowed Second Lien Term Loan
                                                                                   Impaired;
                    Claims, and (iii) its pro rata share of 34.9% of the New
                                                                                   Entitled to
                    Common Stock; provided, that all accrued and unpaid interest
                                                                                   Vote
                    (at the default rate) on the principal amount of such Claim
                    through the Petition Date shall be paid in full in Cash on the
                    Plan Effective Date.

                    Additionally, the Plan shall incorporate or otherwise give
                    effect to the terms set forth in the “New FLFO New Money
                    Loans” section herein.

General Unsecured   On the Plan Effective Date, each holder of an allowed General Unimpaired;
Claims              Unsecured Claim shall receive either: (i) reinstatement of Deemed to
                    such allowed General Unsecured Claim pursuant to section Accept.
                    1124 of the Bankruptcy Code; or (ii) payment in full in cash
                    on (a) the Plan Effective Date, or (b) the date due in the
                    ordinary course of business in accordance with the terms and
                    conditions of the particular transaction giving rise to such


                                             -7-
         Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 80 of 138




                          allowed General Unsecured Claim, unless otherwise agreed to
                          by such holder.

    Intercompany          On the Plan Effective Date, Intercompany Claims3 shall be, at       Unimpaired;
    Claims                the option of the Reorganized Debtors, either: (i) reinstated;      Deemed to
                          or (ii) distributed, contributed, set off, cancelled and released   Accept /
                          without any distribution on account of such Claims, or              Impaired;
                          otherwise addressed at the option of the Reorganized Debtors.       Deemed to
                                                                                              Reject.
    Intercompany          On the Plan Effective Date, Intercompany Interests4 shall be,       Unimpaired;
    Interests             at the option of the Reorganized Debtors, either:                   Deemed to
                          (i) reinstated; or (ii) cancelled and released without any          Accept /
                          distribution on account of such Equity Interests.                   Impaired;
                                                                                              Deemed to
                                                                                              Reject.
    Equity Interests                                                                          Impaired;
                          On the Plan Effective Date, all Equity Interests will be
                                                                                              Entitled to
                          reinstated, subject to dilution on account of the New Common
                                                                                              Vote.
                          Stock, and the legal, equitable, and contractual rights to which
                          holders of Interests are entitled shall otherwise remain
                          unaltered.


              SUMMARY OF TERMS OF THE RESTRUCTURING TRANSACTIONS

    Cancellation of       On the Plan Effective Date, KKR5 , Blackstone Credit6 , and GIC7 shall be
    KKR, Blackstone       deemed to have waived all legal, equitable, and contractual interests in the
    Credit, and GIC       Equity Interests held by KKR, Blackstone Credit, and GIC in Fashion Topco
    Interests             LLC and such Equity Interests shall be cancelled and released without any
                          distribution on account of such Equity Interests.
    Survival of           All indemnification provisions, consistent with applicable law, currently in
    Indemnification       place (whether in the by-laws, certificates of incorporation or formation, limited
    Provisions and        liability company agreements, limited partnership agreements, other
    D&O Insurance         organizational documents, board resolutions, indemnification agreements,
                          employment contracts, or otherwise) for the current and former directors,
                          officers, managers, employees, attorneys, accountants, investment bankers, and

3
     “Intercompany Claim” means any Claim against a Company Party held by another Company Party.
4
     “Intercompany Interest” means an Equity Interest in a Company Party held by another Company
     Party.
5
     “KKR” means, collectively, Polar Bear Fund L.P., CPS Managers Master Fund L.P., KKR TFO
     Partners L.P., FS KKR Capital Corp, and PCOP II Cayman Investors A L.P.
6
     “Blackstone Credit” means, collectively, GSO Beacon Holdings LP, GSO Credit Alpha Fund LP,
     and any Affiliate or transferee of any of the foregoing entities that hold Topco Equity Interests.
7
     “GIC” means Katriona Investment Pte Ltd.


                                                    -8-
     Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 81 of 138




                      other professionals of, or acting on behalf of, the Company Parties, as
                      applicable, shall be reinstated and remain intact, irrevocable, and shall survive
                      the Plan Effective Date on terms no less favorable to such current and former
                      directors, officers, managers, employees, attorneys, accountants, investment
                      bankers, and other professionals of, or acting on behalf of, the Company Parties
                      than the indemnification provisions in place prior to the Plan Effective Date.

                      In addition, after the Plan Effective Date, the Company Parties will not
                      terminate or otherwise reduce the coverage under any directors’ and officers’
                      insurance policies (including any “tail policy”) in effect or purchased as of the
                      the Petition Date, and all members, managers, directors, and officers of the
                      Company Parties who served in such capacity at any time prior to the Plan
                      Effective Date or any other individuals covered by such insurance policies, will
                      be entitled to the full benefits of any such policy for the full term of such policy
                      regardless of whether such members, managers, directors, officers, or other
                      individuals remain in such positions after the Plan Effective Date.

Claims of the         The Reorganized Debtors shall retain all rights to commence and pursue any
Company Parties       Causes of Action, other than any Causes of Action released by the Company
                      Parties pursuant to the release and exculpation provisions outlined in this Term
                      Sheet.
Releases              The Plan and the Confirmation Order will contain the exculpation provisions
                      and releases set forth in Annex 1 to this Term Sheet.
Tax Structure         To the extent practicable, the Restructuring Transactions contemplated by this
                      Term Sheet will be structured so as to obtain the most beneficial tax structure
                      for the Company Parties, as determined by the Company Parties and the
                      Required Consenting Stakeholders.
Exemption from        If the transaction is consummated pursuant to the Plan, the issuance of all
SEC Registration      securities under the Plan will be exempt from registration under the Securities
                      Act and applicable law.
Conditions            It shall be a condition to the Plan Effective Date that the following conditions
Precedent to the      shall have been satisfied or waived:
Plan Effective Date
                      (i)     the RSA and the Backstop Commitment Letter shall remain in full force
                              and effect;

                      (ii)    all fees and premiums payable pursuant to the Backstop Commitment
                              Letter shall have been paid;

                      (iii)   there shall not have been instituted or threatened or be pending any
                              action, proceeding, application, claim, counterclaim or investigation
                              (whether formal or informal) (or there shall not have been any material
                              adverse development to any action, application, claim, counterclaim or
                              proceeding currently instituted, threatened or pending) before or by any
                              court, governmental, regulatory or administrative agency or
                              instrumentality, domestic or foreign, or by any other person, domestic or
                              foreign, in connection with the Restructuring Transactions that, in the
                              reasonable judgment of the Company Parties, the Required Consenting



                                                -9-
Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 82 of 138




                    Lenders, and the Consenting Sponsors would prohibit, prevent, or restrict
                    consummation of the Restructuring Transactions;

            (iv)    an order, statute, rule, regulation, executive order, stay, decree, judgment
                    or injunction shall not have been enacted, entered, issued, promulgated,
                    enforced or deemed applicable by any court or governmental, regulatory
                    or administrative agency or instrumentality, domestic or foreign, that, in
                    the reasonable judgment of the Company Parties, the Consenting
                    Sponsor, and the Required Consenting Lenders, would prohibit, prevent,
                    or restrict consummation of the Restructuring Transactions;

            (v)     each document or agreement constituting the Definitive Documents shall
                    have been executed and/or effectuated and shall be in form and substance
                    consistent with the RSA;

            (vi)    accrued and unpaid interest and amortization in respect of the First Lien
                    Loans and Second Lien Loans as of the Plan Effective Date shall have
                    been paid in full in cash;

            (vii)   to the extent invoiced, the payment of all reasonable and documented fees
                    and expenses of the Company Parties’ professionals, the Consenting
                    Lender Fees and Expenses, and the Consenting Sponsor Fees and
                    Expenses;

            (viii) all professional fees and expenses of retained professionals required to
                   be approved by the Bankruptcy Court shall have been paid in full or
                   amounts sufficient to pay such fees and expenses after the Plan Effective
                   Date have been placed in the professional fee escrow account;

            (ix)    the Bankruptcy Court shall have entered the Confirmation Order and
                    such order shall not have been reversed, stayed, modified, dismissed,
                    vacated, or reconsidered;

            (x)     entry into the New Credit Facilities Documents, and all conditions
                    precedent to the consummation of such New Credit Facilities
                    Documents, shall have been waived or satisfied in accordance with their
                    terms thereof and the closing of such New Credit Facilities Documents
                    shall have occurred;

            (xi)    entry into the New ABL Facility Documents, and all conditions
                    precedent to the consummation of such New ABL Facility Documents,
                    shall have been waived or satisfied in accordance with their terms thereof
                    and the closing of such New ABL Facility Documents shall have
                    occurred;

            (xii)   the New Common Stock shall have been issued by Reorganized Belk
                    Holdings;

            (xiii) the Reorganized Debtors shall have procured or become insured under
                   new D&O tail coverage; and


                                      - 10 -
Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 83 of 138




            (xiv) the Company Parties shall have otherwise substantially consummated the
                  Restructuring Transactions, and all transactions contemplated herein, in
                  a manner consistent in all respects with the RSA and the Plan.




                                   - 11 -
        Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 84 of 138




                                                  ANNEX 1 8


                                    Exculpation and Release Language

         1.      “Exculpated Parties” means, collectively, and in each case in its capacity as such:
(a) the Debtors; (b) each Company Party; (c) each Consenting Stakeholder; (d) any statutory committee
appointed in the Chapter 11 Cases and each of their respective members; and (e) each current and former
Affiliate of each Entity in clause (a) through the following clause (f); and (f) each Related Party of each
Entity in clause (a) through this clause (f).

        2.      “Governing Body” means, in each case in its capacity as such, the board of directors, board
of managers, manager, general partner, investment committee, special committee, or such similar governing
body of any of the Debtors or the Reorganized Debtors, as applicable.

         3.      “Related Party” means, each of, and in each case in its capacity as such, current and former
directors, managers, officers, investment committee members, special committee members, equity holders
(regardless of whether such interests are held directly or indirectly), affiliated investment funds or
investment vehicles, managed accounts or funds, predecessors, assignors, participants, successors, assigns,
subsidiaries, affiliates, partners, limited partners, general partners, principals, members, management
companies, fund advisors or managers, employees, agents, trustees, advisory board members, financial
advisors, attorneys, accountants, investment bankers, consultants, representatives, and other professionals
and advisors. For the avoidance of doubt, the current and former members of each Governing Body (and
their attorneys and other professionals retained by them in their capacity as members of a Governing Body)
are Related Parties of the Debtors.

         4.       “Released Party” means, each of, and in each case in its capacity as such: (a) the Debtors;
(b) the Reorganized Debtors; (c) each Consenting Stakeholder; (d) each member of the Ad Hoc Crossover
Lender Group; (e) each member of the Ad Hoc First Lien Term Lender Group; (f) each Company Party;
(g) each Agent; (h) each ABL Lender; (i) each First Lien Term Lender; (j) each Second Lien Term Lender;
(k) all Holders of Interests; (l) each Backstop Party; (m) each Sponsor; (n) each New Credit Facility Lender;
(o) each New ABL Facility Lender; and (p) each current and former Affiliate of each Entity in
clause (a) through the following clause (q); and (q) each Related Party of each Entity in clause (a) through
this clause (q); provided that in each case, an Entity shall not be a Released Party if it: (x) elects to opt out
of the releases contained in the Plan; or (y) timely objects to the releases contained in the Plan and such
objection is not resolved before Confirmation of the Plan.

         5.       “Releasing Party” means, each of, and in each case in its capacity as such: (a) the Debtors;
(b) the Reorganized Debtors; (c) each Consenting Stakeholder; (d) each member of the Ad Hoc Crossover
Lender Group; (e) each member of the Ad Hoc First Lien Term Lender Group; (f) each Company Party;
(g) each Agent; (h) each ABL Lender; (i) each First Lien Term Lender; (j) each Second Lien Term Lender;
(k) all Holders of Claims; (l) all Holders of Interests; (m) each Sponsor; (n) each Backstop Party; (o) each
New Credit Facility Lender; (p) each New ABL Facility Lender; and (q) each current and former Affiliate
of each Entity in clause (a) through the following clause (r); and (r) each Related Party of each Entity in
clause (a) through this clause (r); provided that in each case, an Entity shall not be a Releasing Party if it:
(x) elects to opt out of the releases contained in the Plan; or (y) timely objects to the releases contained in
the Plan and such objection is not resolved before Confirmation of the Plan.

8
    Capitalized terms used in this Annex A but not otherwise defined shall have the meaning ascribed to
    such terms in the Plan.


                                                     - 12 -
        Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 85 of 138




    A. Releases by the Debtor.
        Notwithstanding anything contained in this Plan to the contrary, pursuant to section 1123(b)
of the Bankruptcy Code, in exchange for good and valuable consideration, the adequacy of which is
hereby confirmed, on and after the Effective Date, each Released Party is , and is deemed to be, hereby
conclusively, absolutely, unconditionally, irrevocably, and forever released and discharged by the
Debtors, the Reorganized Debtors, and their Estates, in each case on behalf of themselves and their
respective successors, assigns, and representatives, and any and all other Entities who may purport
to assert any Cause of Action9 , directly or derivatively, by, through, for, or because of the foregoing
Entities, from any and all Claims and Causes of Action, including any derivative claims , asserted or
assertable on behalf of the Debtors, the Reorganized Debtors, or their Estates, as applicable , whether
known or unknown, foreseen or unforeseen, matured or unmatured, existing or hereafter arising, in
law, equity, contract, tort or otherwise, that the Debtors, the Reorganized Debtors, or their Estates
would have been legally entitled to assert in their own right (whether individually or collectively) or
on behalf of the Holder of any Claim against, or Interest in, a Debtor, a Reorganized Debtor, their
Estates, or other Entity, based on or relating to, or in any manner arising from, in whole or in part,
the Debtors (including the Debtors’ capital structure, management, ownership, or operation thereof),
the purchase, sale, or rescission of any se curity of the Debtors or the Reorganized Debtors, the subject
matter of, or the transactions or events giving rise to, any Claim or Interest that is treated in this
Plan, the business or contractual arrangements between or among any Debtor and any Released
Party, the ownership and/or operation of the Debtors by any Released Party or the distribution of
any Cash or other property of the Debtors to any Released Party, the assertion or enforcement of
rights and remedies against the Debtors, the Debtors’ in- or out-of-court restructuring efforts, any
Avoidance Actions (but excluding Avoidance Actions brought as counterclaims or defenses to Claims
asserted against the Debtors by Released Parties other than the Consenting Stakeholders),
intercompany transactions between or among a Debtor or an Affiliate of a Debtor and another
Debtor or Affiliate of a Debtor, the Chapter 11 Cases, the formulation, preparation, dissemination,
negotiation, or filing of the RSA and related prepetition transactions, the Disclosure Statement, the
New Credit Facilities, the ABL Facility, the New ABL Facility, the Plan (including, for the avoidance
of doubt, the Plan Supplement), any other Definitive Documentation, or any Restructuring
Transaction, contract, instrument, release, or other agreement or document (including any legal
opinion requested by any Entity regarding any transaction, contract, instrument, document or other
agreement contemplated by the Plan or the reliance by any Released Party on the Plan or the

9
    “Causes of Action” means any claims, cross claims, third-party claims, interests, damages, judgments,
    remedies, causes of action, controversies, debts, demands, rights, actions, suits, obligations, liabilit ies,
    accounts, defenses, offsets, powers, privileges, licenses, liens, indemnities, guaranties and franchises
    of any kind or character whatsoever (including those of the Debtors, the Reorganized Debtors, or their
    Estates), whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, contingent
    or non-contingent, liquidated or unliquidated, secured or unsecured, asserted or assertable directly or
    derivatively, matured or unmatured, suspected or unsuspected, disputed or undisputed, whether arising
    before, on, or after the Petition Date, in contract, tort, law, equity, pursuant to any other theory of law
    or otherwise. Causes of Action also include: (a) all rights of setoff, counterclaim, or recoupment and
    claims under contracts or for breaches of duties imposed by law or in equity; (b) the right to object to
    or otherwise contest Claims or Interests; (c) claims pursuant to section 362 or chapter 5 of the
    Bankruptcy Code; (d) such claims and defenses, including fraud, mistake, duress, and usury, and any
    other defenses set forth in section 558 of the Bankruptcy Code; (e) any state or foreign law preferential
    or fraudulent transfer or similar claim, and (f) any Avoidance Action.


                                                    - 13 -
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 86 of 138




Confirmation Order in lieu of such legal opinion) relating to any of the foregoing, created or entered
into in connection with the RSA, the Disclosure Statement, the New Credit Facilities, the ABL
Facility, the New ABL Facility, the Plan, the Plan Supplement, before or during the Chapter 11 Cases,
any preference, fraudulent transfer, or other avoidance claim arising pursuant to chapter 5 of the
Bankruptcy Code or other applicable law, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation of the Plan,
including the issuance or distribution of Securities pursuant to the Plan, or the distribution of
property under the Plan or any other related agreement, or upon any other act or omission,
transaction, agree ment, event, or other occurrence related or relating to any of the foregoing taking
place on or before the Effective Date. Notwithstanding anything to the contrary in the foregoing, the
releases set forth above do not release any post-Effective Date obligations of any party or Entity
under the Plan, the Confirmation Order, any Restructuring Transaction, or any document,
instrument, or agreement (including those set forth in the Plan Supplement) executed to implement
the Plan, including the New Credit Facilities Documents and the New ABL Facility Documents, or
any Claim or obligation arising under the Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
to Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of the related
provisions and definitions contained in the Plan, and further, shall constitute the Bankruptcy Court’s
finding that the Debtor Release is: (a) in exchange for the good and valuable consideration provided
by each of the Released Parties, including, without limitation, the Released Parties’ substantial
contributions to facilitating the Restructuring Transactions and implementing the Plan; (b) a good
faith settlement and compromise of the Claims released by the Debtor Release; (c) in the best interests
of the Debtors and all Holders of Claims and Interests; (d) fair, equitable, and reasonable; (e) given
and made after due notice and opportunity for hearing; and (f) a bar to any of the Debtors, the
Reorganized Debtors, or the Debtors’ Estates asserting any Claim or Cause of Action released
pursuant to the Debtor Release.

    B. Releases by the Holders of Claims and Interests.
        Notwithstanding anything contained in this Plan to the contrary, on and after the Effective
Date, in exchange for good and valuable consideration, the adequacy of which is hereby confirmed,
each Released Party is, and is deemed to be, hereby conclusively, absolutely, unconditionally,
irrevocably and forever, released and dis charged by each Releasing Party from any and all Claims
and Causes of Action, in each case on behalf of themselves and their respective successors, assigns,
and representatives, and any and all Entities who may purport to assert any Claim or Cause of
Action, directly or derivatively, by, through, for, or because of the foregoing Entities, from any and
all Claims and Causes of Action, including any derivative claims, asserted or assertable on behalf of
any of the foregoing Entities, whether known or unknown, foreseen or unforeseen, matured or
unmatured, existing or hereafter arising, in law, equity, contract, tort, or otherwise, including any
derivative claims asserted or assertable on behalf of the Debtors, the Reorganized Debtors, or their
Estates, that such Entity would have been legally entitled to assert (whether individually or
collectively) or on behalf of the Holder of any Claim against, or Intere st in, a Debtor, a Reorganized
Debtor, or their Estates or other Entity, based on or relating to, or in any manner arising from, in
whole or in part, the Debtors (including the capital structure, management, ownership, or operation
thereof), the purchase, sale, or rescission of any security of the Debtors or the Reorganized Debtors,
the subject matter of, or the transactions or events giving rise to, any Claim or Interest that is treated
in this Plan, the business or contractual arrangements between or among any Debtor and any
Released Party, the ownership and/or operation of the Debtors by any Released Party or the
distribution of any Cash or other property of the Debtors to any Released Party, the assertion or
enforcement of rights or remedies against the Debtors, the Debtors’ in- or out-of-court restructuring


                                                 - 14 -
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 87 of 138




efforts, any Avoidance Actions (but excluding Avoidance Actions brought as counterclaims or
defenses to Claims asserted against the Debtors), intercompany transactions between or among a
Debtor or an Affiliate of a Debtor and another Debtor or Affiliate of a Debtor, the Chapter 11 Cases,
the formulation, preparation, dissemination, negotiation, or filing of the RSA and related prepetition
transactions, the Disclosure Statement, the New Credit Facilities, the ABL Facility, the New ABL
Facility, the Plan (including, for the avoidance of doubt, the Plan Supplement), any other Definitive
Documentation, or any Restructuring Transaction, contract, instrument, release, or other agreement
or document (including any legal opinion requested by any Entity regarding any transaction,
contract, instrument, document or other agreement contemplated by the Plan or the reliance by any
Released Party on the Plan or the Confirmation Order in lieu of such legal opinion) relating to any
of the foregoing, created or entered into in connection with the RSA, the New Credit Facilities, the
ABL Facility, the New ABL Facility, the Disclosure Statement, the Plan, the Plan Supplement, before
or during the Chapter 11 Cases, any preference, fraudulent transfer, or other avoidance claim arising
pursuant to chapter 5 of the Bankruptcy Code or other applicable law, the filing of the Chapter 11
Cases, the pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, including the issuance or distribution of Securities pursuant to the Plan,
or the distribution of property under the Plan or any other related agreement, or upon any other act
or omission, transaction, agreement, event, or other occurrence related or relating to any of the
foregoing taking place on or before the Effective Date. Notwithstanding anything to the contrary in
the foregoing, the releases set forth above do not release any post-Effective Date obligations of any
party or Entity under the Plan, the Confirmation Order, any Restructuring Transaction, or any
document, instrument, or agreement (including those set forth in the Plan Supplement) executed to
implement the Plan, including the New Credit Facilities Documents and the New ABL Facility
Documents, or any Claim or obligation arising under the Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
to Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference each of the related
provisions and definitions contained herein, and, further, shall constitute the Bankruptcy Court’s
finding that the Third-Party Release is: (a) consensual; (b) essential to the Confirmation of the Plan;
(c) given in exchange for the good and valuable consideration provided by each of the Released
Parties, including, without limitation, the Released Parties’ substantial contributions to facilitating
the Restructuring Transactions and implementing the Plan; (d) a good faith settlement and
compromise of the Claims released by the Third-Party Release; (e) in the best interests of the Debtors
and their Estates; (f) fair, equitable, and reasonable; (g) given and made after due notice and
opportunity for hearing; and (h) a bar to any of the Releasing Parties asserting any Claim or Cause
of Action released pursuant to the Third-Party Release.

Exculpation.

         Notwithstanding anything contained in this Plan to the contrary, to the fullest extent
permissible under applicable law and without affecting or limiting either the Debtor Release or
Third-Party Release, effective as of the Effective Date, no Exculpated Party shall have or incur
liability or obligation for, and each Exculpated Party is hereby released and exculpated from any
Cause of Action for any claim related to any act or omission in connection with, relating to, or arising
out of, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, filing, or
termination of the RSA and related prepetition transactions, the Disclosure Statement, the New
Credit Facilities, the New ABL Facility, the Plan, the Plan Supplement, or any Restructuring
Transaction, contract, instrument, release or other agreement or document (including any legal
opinion requested by any Entity regarding any transaction, contract, instrument, document or other
agreement contemplated by the Plan or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) relating to any of the foregoing, created or entered

                                                - 15 -
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 88 of 138




into in connection with the RSA, the Disclosure Statement, the New Credit Facilities, the New ABL
Facility, the Plan, the Plan Supplement, before or during the Chapter 11 Cases, any preference,
fraudulent transfer, or other avoidance claim arising pursuant to chapter 5 of the Bankruptcy Code
or other applicable law, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit
of Consummation, the administration and implementation of the Plan, including the issuance or
distribution of Securities pursuant to the Plan, or the distribution of property under the Plan or any
other related agreement, or upon any other related act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Effective Date, except for Claims related to any act or
omission that is determined in a Final Order by a court of competent jurisdiction to have constituted
actual fraud, willful misconduct, or gross negligence, but in all respects such Entities shall be entitled
to reasonably rely upon the advice of counsel with respect to their duties and responsibilities pursuant
to the Plan.

        The Exculpated Parties have, and upon confirmation of the Plan shall be deemed to have,
participated in good faith and in compliance with the applicable laws with regard to the solicitation
of votes and distribution of consideration pursuant to the Plan and, therefore, are not, and on account
of such distributions shall not be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan or such distributions
made pursuant to the Plan.




                                                 - 16 -
Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 89 of 138




                              Exhibit 1

                   New Credit Facilities Term Sheet




                                - 17 -
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 90 of 138




                                              BELK, INC.

                           NEW CREDIT FACILITIES TERM SHEET

                                         JANUARY 26, 2021




                SUMMARY OF TERMS OF THE NEW CREDIT FACILITIES

New Credit Facilities:   (a) A first lien term loan credit facility (the “New First Lien Credit Facility”),
                         which shall be available to be drawn or otherwise made available to the
                         Borrower on the Plan Effective Date and shall be comprised of:
                             (i) a $300 million term loan tranche, consisting of (A) $225 million of new
                                 money term loans (the “New FLFO New Money Loans”) and (B) $75
                                 million of exchange term loans rolled up from the existing First Lien
                                 Term Loans (the “New FLFO Roll-Up Loans”, and together with the
                                 New FLFO New Money Loans, the “New FLFO Loans”), in each case,
                                 secured by a first-priority lien on a “first-out” priority basis; and
                             (ii) up to $822 million (or to be reduced to $815 million after giving effect
                                  to any amortization payments on or prior to the Plan Effective Date)
                                  exchange term loan tranche, secured by a first-priority lien on a
                                  “second-out” priority basis (“New FLSO Loans”, together with the
                                  New FLFO Loans, the “New First Lien Term Loans”).
                         (b) A second lien term loan credit facility (the “New Second Lien Credit
                         Facility”, together with the New First Lien Credit Facility, the “New Credit
                         Facilities”), which shall be made available to the Borrower on the Plan
                         Effective Date and shall be comprised of a $110 million exchange term loans,
                         secured by a second-priority lien (“New Second Lien Term Loans”, together
                         with the New First Lien Term Loans, the “New Term Loans”).

New Credit Facilities    The terms and conditions of the New First Lien Credit Facility shall be set forth
Documents:               in an exit credit agreement and related loan documents, the terms of which shall
                         be based on the First Lien Term Loan Credit Agreement (collectively, the “New
                         First Lien Credit Facility Documents”).

                         The terms and conditions of the New Second Lien Credit Facility shall be set
                         forth in an exit credit agreement and related loan documents, the terms of which
                         shall be based on the Second Lien Term Loan Credit Agreement (collectively,
                         the “New Second Lien Credit Facility Documents”). The New First Lien Credit
                         Facility Documents and the New Second Lien Credit Facility Documents are
                         collectively referred to as the “New Credit Facility Documents”.

                         At the option of the Required Consenting Lenders, the New First Lien Credit
                         Facility Documents shall be documented as amended and restated First Lien
                         Term Loan Credit Agreement and related loan documents and the New Second
                         Lien Credit Facility Documents shall be documented as amended and restated
        Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 91 of 138




                         Second Lien Term Loan Credit Agreement and related loan documents, and the
                         Confirmation Order (as defined in the RSA) shall provide that that the
                         prepetition collateral documents, including any prepetition mortgages, shall
                         remain in full force and effect and continue to secure the applicable New Credit
                         Facilities.

                         The New Credit Facility Documents shall take into account the terms of this
                         Term Sheet, incorporate other terms customary for exit facilities, and be
                         otherwise in form and substance reasonably satisfactory to the Company
                         Parties, the Required Consenting Lenders, and the Consenting Sponsor.

Borrower/Guarantors: Belk, Inc. (the “Borrower”) and, in addition to the same guarantors under the
                     First Lien Term Loan Credit Agreement, Belk Sourcing LLC (collectively,
                     the “Guarantors”).

Administrative Agent:    With respect to the New First Lien Credit Facility: Alter Domus (US) LLC
                         (f/k/a Cortland Capital Market Services LLC) or another agent acceptable to
                         the Required Consenting Lenders and the Borrower.

                         With respect to the New Second Lien Credit Facility: Wilmington Trust, N.A.,
                         the existing agent under the Second Lien Term Loan Agreement, or another
                         agent reasonably acceptable to the holders of the Second Lien Term Loans and
                         the Borrower.

Use of Proceeds:         Net cash proceeds from the New FLFO New Money Loans may be used to pay
                         the transaction expenses and for general corporate purposes, including
                         repayment of the borrowings under the ABL Credit Agreement and accrued
                         and unpaid interest or amortization payments under the First Lien Term Loans
                         and/or Second Lien Term Loans.

Maturity:                With respect to the New First Lien Credit Facility: July 31, 2025.

                         With respect to the New Second Lien Credit Facility: July 31, 2025.

Amortization:              (i)   New FLFO Loans: None.

                          (ii)   New FLSO Loans: as set forth below and payable on a quarterly basis

                                     a. 1.0% for fiscal year ended January 31, 2022

                                     b. 2.0% for fiscal year ended January 31, 2023

                                     c. 2.5% for fiscal year ended January 31, 2024 and thereafter.

                         (iii)   New Second Lien Term Loans: None.

Interest:                  (i)   New FLFO Loans: LIBOR + 7.50%, paid at least quarterly in cash
                                 (with a 1.00% LIBOR floor, LIBOR may be one, two or three months)


                                                 -2-
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 92 of 138




                     (ii)   New FLSO Loans: 10.00% per annum, paid quarterly in cash, subject
                            to adjustment based on the Borrower’s exercise of the PIK Toggle (as
                            defined below).

                                a. PIK Toggle: So long as there is no default or event of default,
                                   the Borrower may, at its option, toggle interest to
                                   payment-in-kind (“PIK,” and, the interest payment option, the
                                   “PIK Toggle”); provided that the PIK Toggle will only be
                                   available for 8 quarters in total over the life of the New FLSO
                                   Loans.
                                          i. In the event the Borrower opts to exercise the PIK
                                             Toggle, the interest rate on the New FLSO Loans will
                                             be 5.00% paid quarterly in cash, 8% paid quarterly in-
                                             kind.
                                         ii. No later than 5 days prior to each Interest Payment
                                             Date, the Borrower shall provide written notice to the
                                             Administrative Agent of whether it is exercising the
                                             PIK Toggle for such Interest Payment Date.
                    (iii)   New Second Lien Term Loans: 10.00% per annum, paid quarterly in-
                            kind.

Security:           In addition to all of the collateral granted under the First Lien Term Loan Credit
                    Agreement, to include: (a) all cash and cash equivalents, deposit accounts and
                    securities accounts subject to exclusions substantially the same as the
                    “excluded accounts” under the ABL Facility (other than deposit accounts
                    consisting solely of Term Priority Collateral proceeds); and (b) pledges of
                    100% of issued and outstanding voting stock of foreign subsidiaries and CFC
                    Holdco (as such term is defined under the First Lien Term Loan Credit
                    Agreement).

                    Within 30 days (or, with respect to leasehold mortgages, within 90 days)
                    following the Plan Effective Date (or such later date as agreed to by the
                    Administrative Agent in its reasonable discretion), the Borrower shall (i)
                    deliver mortgages for each fee-owned real property that is not subject to a
                    mortgage as of the date hereof and (ii) use its commercially reasonable efforts
                    to deliver mortgages for each ground lease that is not subject to a mortgage as
                    of the date hereof, including the use of commercially reasonable efforts to
                    obtain any required consents of applicable landlords.

                    The New First Lien Credit Facility shall be secured by a first-priority lien on
                    all existing Term Priority Collateral (as defined in the ABL Intercreditor
                    Agreement) and a second-priority lien on ABL Priority Collateral (as defined
                    in the ABL Intercreditor Agreement), which shall be junior only to the ABL
                    Lenders’ security interest in ABL Priority Collateral.

                    The New Second Lien Credit Facility shall be secured by a second-priority lien
                    on all existing Term Priority Collateral and a third-priority lien on ABL Priority
                    Collateral.


                                             -3-
        Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 93 of 138




Priority:            New FLFO Loans: New FLFO Loans shall have a first-out payment priority
                     with respect to proceeds of, and distributions on or payments in respect of or
                     arising out of the collateral, senior in right of payment to the New FLSO Loans.

                     New FLSO Loans: New FLSO Loans shall have a second-out payment priority
                     with respect to proceeds of, and distributions on or payments in respect of or
                     arising out of the collateral, junior in right of payment to the New FLSO Loans.

                     New Second Lien Term Loans: New Second Lien Term Loans shall be junior
                     in lien priority to the lien securing the New First Lien Term Loans pursuant to
                     an intercreditor agreement with terms set forth under the heading “Intercreditor
                     Terms” below.

Mandatory            With respect to the New First Lien Term Loans:
Prepayment:
                     Except as set forth below, same as under the First Lien Term Loan Credit
                     Agreement, subject to priority under “Priority”.

                     ECF Sweep:

                     In the event that average Liquidity as of each Friday during the months of
                     January, February and March of each year is greater than $75 million (such
                     amount, the “Liquidity Threshold”), 100% of the Excess Cash Flow for the
                     most recently ended fiscal year in excess of an amount equal to the Liquidity
                     Threshold, shall be used to mandatorily prepay the New FLSO Loans until New
                     FLSO Loans achieve a repayment rate of 4% per annum for the applicable fiscal
                     year generating such Excess Cash Flow (inclusive of the scheduled
                     amortization set forth above and any voluntary prepayments during such fiscal
                     year) and thereafter, only 50% of the Excess Cash Flow shall be subject to
                     sweep. ECF payment in respect of 50% of Excess Cash Flow may be utilized
                     for open market purchases that are consummated prior to the date such
                     mandatory prepayment is required to be made.

                     Any reduction in principal amount of the New FLSO Loans through open
                     market purchases shall not be taken into account to determine the amount of
                     Excess Cash Flow subject to sweep until after the sweep percentage is reduced
                     from 100% to 50%. There shall be no Excess Cash Flow sweep for New FLFO
                     Loans.

                     Asset Sale/Casualty Event Sweep:

                     The proviso set forth in clause (1) of “Net Proceeds” of the First Lien Term
                     Loan Credit Agreement shall be amended as follows:

                     “provided that (a) subject to clause (b) below, no net cash proceeds calculated
                     in accordance with the foregoing realized in a single transaction or series of
                     related transactions shall constitute Net Proceeds unless such net cash proceeds
                     shall exceed $1 million and (b) no such net cash proceeds shall constitute Net
                     Proceeds under this clause (1) in any fiscal year until the aggregate amount of
                     all such net cash proceeds in such fiscal year shall exceed $2 million (and

                                             -4-
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 94 of 138




                      thereafter only net cash proceeds in excess of such amount shall constitute Net
                      Proceeds under this clause (1)); and”.

                      There shall be no re-investment right with respect to any asset sale and in the
                      case of casualty event, such reinvestment right shall be limited to $5 million
                      per fiscal year, with unused amounts permitted to be carried forward to
                      subsequent fiscal years.

                      The (a) Net Proceeds realized or received in connection with any asset sale or
                      casualty event or incurrence of non-permitted indebtedness and (b) Specified
                      Sale-Leaseback Net Proceeds, in each case, shall be applied (i) first, to the
                      outstanding New FLFO Loans until paid in full and (ii) second, to the New
                      FLSO Loans until paid in full.

                      With respect to the New Second Lien Term Loans:

                      The New Second Lien Term Loans shall not have any Excess Cash Flow sweep.
                      The other mandatory prepayment provisions shall be the same as applicable to
                      the New First Lien Term Loans; provided that no such mandatory prepayment
                      shall be required to be made until repayment in full of all New First Lien Term
                      Loans and any other debt secured on a senior lien basis to the New Second Lien
                      Term Loans.

Optional Prepayment   New First Lien Term Loans:
and Prepayment
Premium:              The Borrower may make optional prepayments of any tranche of the New First
                      Lien Term Loans at its election. Such optional prepayments, certain mandatory
                      prepayments (i.e. in respect of the incurrence of non-permitted debt, Specified
                      Sale-Leaseback Transactions, Asset Sales and Casualty Events) and
                      acceleration for any reason shall each be subject to the following prepayment
                      premium, in each case plus accrued and unpaid interest:

                      With respect to New FLFO Loans:

                       Plan Effective Date through the date 103.0%
                       that is 12 months thereafter

                       12 months through 24 months            102.0%

                       24 months through 36 months            101.0%

                       36 months through Maturity Date        100.0%



                      With respect to New FLSO Loans: make-whole payment upon a bankruptcy
                      filing of the Company Parties within three years of the Plan Effective Date in
                      an amount equal to 20% of the total original principal amount of First Lien
                      Term Loans and Second Lien Term Loans exchanged for New FLSO Loans.


                                              -5-
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 95 of 138




                       New Second Lien Term Loans:

                       Optional prepayment of any Second Lien Term Loans shall be subject to
                       availability of restricted payment capacity under the New First Lien Credit
                       Facility Documents but shall not be subject to any prepayment premium.

Representations and    Customary for facilities similar to the New Credit Facilities.
Warranties:

Reporting/             Generally consistent with the reporting and information rights under the First
Information Rights:    Lien Term Loan Credit Agreement, with additional reporting set forth on
                       Schedule 2 and otherwise to be mutually agreed by the Borrower and the
                       Required Consenting Lenders.

Covenants and Events   With respect to the New First Lien Credit Facility:
of Default:
                       Generally consistent with the covenants and events of default under the First
                       Lien Term Loan Credit Agreement (as modified by “Exhibit B” to Amendment
                       No. 1 to the First Lien Term Loan Credit Agreement), with the following
                       modifications:

                           -   Anti-Priming Debt. No incurrence of indebtedness that is senior in
                               right of payment or with respect to security to the New First Lien Term
                               Loans or has the benefit of additional guarantors who are not
                               guarantors of the New First Lien Term Loans without the consent of
                               all lenders holding New First Lien Term Loans unless the
                               (a) opportunity to participate in such indebtedness is offered ratably on
                               substantially the same terms (including, without limitation, any fees or
                               other benefits offered in connection with such indebtedness) to all
                               holders of New First Lien Term Loans, (b) the terms of such
                               indebtedness would not reasonably be expected to preclude any holder
                               of New First Lien Term Loans from participating in such indebtedness
                               on a pro rata basis on substantially the same terms as any other holder
                               of New First Lien Term Loans (without regard to any individua l
                               investment, compliance or other restrictions that any specific holder
                               may be subject to, including, without limitation, the capacity to make
                               new money loans of the type, size or terms being offered, but excluding
                               restrictions as to, or capacity to make, equity investments) and
                               (c) terms of such indebtedness are approved by Required Lenders.

                           -   Anti-Layering. No incurrence of indebtedness that is subordinated in
                               right of payment to other indebtedness unless such indebtedness is
                               subordinated in right of payment to the New First Lien Term Loans to
                               the same extent and in the same manner (consent to any such layering
                               to be provided by Required Facility Lenders of the tranche(s) being
                               layered).

                           -   Incremental New FLFO Loan Capacity. There shall be no incremental
                               debt capacity to incur additional New FLFO Loans, including after


                                                -6-
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 96 of 138




                               repayment of any New FLFO Loans existing on the Plan Effective
                               Date.

                           -   Assignments. Same as the First Lien Term Loan Credit Agreement
                               except that solely with respect to any assignment of the New FLSO
                               Loans, consent of the Borrower shall not be required. No assignment
                               shall be made to any competitor of the Borrower or any affiliate thereof
                               or to any person that is a disqualified lender set forth on a list delivered
                               to the Consenting Lenders on the date of the Restructuring Support
                               Agreement or any other person added to such list on or prior to the Plan
                               Effective Date and acceptable to the Required Consenting Lenders.

                       With respect to the New Second Lien Credit Facility:

                       The New Second Lien Credit Facility Documents shall (i) contain covenant and
                       event of default terms that include a 20% cushion with respect to dollar baskets
                       and a 0.25x cushion with respect to ratio baskets under the New First Lien
                       Credit Facility Documents, (ii) shall not include the restrictions in Section
                       7.08(2) of the Second Lien Term Loan Credit Agreement, (iii) shall include the
                       anti-layering provisions set forth in Section 7.10 of the Second Lien Term Loan
                       Credit Agreement and (iv) shall cross accelerate (instead of cross default) to all
                       debt secured on a senior lien basis to the New Second Lien Term Loans,
                       including the New First Lien Term Loans and the ABL Facility and shall cross
                       default to all other debt above a threshold amount (set at a 20% cushion above
                       the threshold amount under the New First Lien Credit Facility Documents).

Financial Covenants:   With respect to the New First Lien Credit Facility:

                       Solely for the benefit of the New FLFO Loans:

                       Minimum Liquidity: Average daily Liquidity for each fiscal quarter ended
                       after the Plan Effective Date (or, in the case of the first fiscal quarter ended
                       after the Plan Effective Date, average daily Liquidity for the period
                       commencing on the Plan Effective Date through the end of the applicable fiscal
                       quarter) shall not be less than $40 million.

                       “Liquidity” means as of the applicable date of determination, all unrestricted
                       cash and cash equivalents of the Borrower and its restricted subsidiaries
                       (without duplication of any excess availability resulting from any qualified cash
                       included in the borrowing base and excluding store deposits) plus excess
                       availability under the ABL Facility (excluding (i) any amount of the excess
                       availability that, if drawn, would trigger a breach of the financial covenant
                       under the ABL Facility and (ii) to the extent not already reflected in the excess
                       availability, any reserves or other actual deductions from the borrowing base as
                       of such date that are not reflected in the most recent borrowing base certificate).

                       Maximum Leverage Ratio Covenant: Commencing with the fourth fiscal
                       quarter of fiscal year 2023 (i.e. fiscal year ending January 31, 2023), Total Net
                       Leverage Ratio (defined in a manner substantially the same as the existing First


                                                -7-
          Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 97 of 138




                       Lien Term Loan Credit Agreement) tested as of the end of any fiscal quarter
                       shall not be greater than the level set forth below:

                        Q4 2023 - Q3 2024                       10.00x

                        Q4 2024 - Q2 2025                       8.75x

                        Q3 2025 - Q4 2025                       8.00x

                        Thereafter                              7.00x



                       Solely for the benefit of the New FLSO Loans:

                       Maximum Leverage Ratio Covenant: Commencing with the fourth fiscal
                       quarter of fiscal year 2023 (i.e. fiscal year ending January 31, 2023), Total Net
                       Leverage Ratio (defined in a manner substantially the same as the existing First
                       Lien Term Loan Credit Agreement) tested as of the end of any fiscal quarter
                       shall not be greater than the level set forth below:

                        Q4 2023 - Q3 2024                       11.00x

                        Q4 2024 - Q2 2025                       9.75x

                        Q3 2025 - Q4 2025                       9.00x

                        Thereafter                              8.00x



                       With respect to the New Second Lien Credit Facility: none

Rating:                The Company Parties will use commercially reasonable efforts (which use of
                       efforts shall not require the Company Parties to change the terms of the New
                       Credit Facilities) to obtain, prior to the Plan Effective Date, at the Company
                       Parties’ expense, monitored public corporate credit/family ratings of the
                       Borrower and ratings of the New Credit Facilities from Moody’s Investors
                       Service and Standard & Poor’s Ratings Group; provided, that no particular
                       ratings shall be required.

Affiliated Lenders:    Consistent with the existing First Lien Term Loan Credit Agreement, except
                       (a) Affiliated Lender Cap (as defined in the First Lien Term Loan Credit
                       Agreement) to be amended to account for the Consenting Sponsor holding of
                       the New FLFO Loans (if any), (b) provisions treating Debt Fund Affiliates in a
                       different manner than other Affiliated Lenders shall be deleted (including Debt
                       Fund Affiliates shall not be carved out from the defined term “Affiliated
                       Lenders” and shall be subject to the same caps on Term Loan holdings and
                       voting restrictions as Affiliated Lenders), (c) with respect to any matter
                       requiring Required Lender consent or Required Facility Lender consent, all fees

                                                -8-
          Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 98 of 138




                       and other benefits made available to any other consenting lender with New First
                       Lien Term Loans of the same class shall be made available to Affiliated
                       Lenders on a no less than pro rata basis and (d) Affiliated Lenders shall receive
                       all information made available by the Borrower to any lender holding the same
                       tranche of New First Lien Term Loans and shall be entitled to attend all lender
                       meetings with the Borrower that are open to any holder holding the same
                       tranche of New First Lien Term Loans; it being understood and agreed that no
                       provision relating to sacred rights shall be amended to impair or limit the voting
                       rights of Affiliated Lenders in any respect and that Section 10.07(j) will not be
                       amended.

                       “Permitted Holders” definition shall be expanded to include Blackstone, KKR
                       and their respective affiliates, and funds or partnerships managed or advised by
                       them or their affiliates, but not including any portfolio company of any of the
                       foregoing.

                       “Affiliated Lender” and “Affiliates” definitions shall be amended to provide
                       that no Lender (or its affiliates or permitted transferees) as of the consummation
                       of the Restructuring Transaction (other than the Consenting Sponsor) will be
                       deemed an “Affiliated Lender” or an “Affiliate” of Holdings, the Borrower or
                       any of its Subsidiaries.

Voting:                With respect to the New First Lien Credit Facility:

                       Consistent with the existing First Lien Term Loan Credit Agreement, except
                       that (x) the consent of each lender under the New First Lien Credit Facility
                       adversely affected thereby shall be required with respect to: (A) provisions
                       requiring pro rata payments or pro rata sharing of payments, (B) the payment
                       waterfall in connection with the exercise of remedies or the priority set forth
                       herein, or (C) subordinating the New Term Loans in right of payment or
                       subordinating the liens securing the New Term Loans, in each case of (B) and
                       (C), except as set forth above under the first bullet point (Anti-Priming Debt)
                       under the heading “Covenants and Events of Defaults” and (y) the consent of
                       each lender under the New First Lien Credit Facility shall be required with
                       respect to the addition of any new Unrestricted Subsidiary or any amendment
                       to such defined term.

                       “Required Lenders” under the New First Lien Credit Facility Documents shall
                       be defined to mean (i) lenders holding more than 50% of the New FLFO Loans
                       and (ii) lenders holding more than 50% of the New FLSO Loans.

                       With respect to the New Second Lien Credit Facility:

                       Consistent with the existing Second Lien Term Loan Credit Agreement, except
                       that the consent of each lender under the New Second Lien Credit Facility
                       adversely affected thereby shall be required with respect to: (A) provisions
                       requiring pro rata payments or pro rata sharing of payments or (B) the payment
                       waterfall in connection with the exercise of remedies.



                                                -9-
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 99 of 138




Intercreditor Terms:   The rights of the holders of the New FLFO Loans and the New FLSO Loans
                       shall be generally consistent with the intercreditor terms provided under the
                       existing first lien/second lien Term Intercreditor Agreement, mutatis mutandis.

                       The rights of the holders of the New First Lien Term Loans and the New Second
                       Lien Term Loans shall be generally consistent with the intercreditor terms
                       provided under the existing first lien/second lien Term Intercreditor
                       Agreement, with the following modifications:

                               (a) The holders of the New Second Lien Term Loans (the “Second
                                   Lien Lenders”) shall be required to vote, and shall be deemed to
                                   have voted, in favor of, any amendment, consent, waiver or other
                                   modification of any term under the New Second Lien Credit
                                   Facility Documents if the requisite lenders under the New First
                                   Lien Credit Facility have voted in favor of a similar amendment,
                                   consent, waiver or other modification of any comparable term
                                   under the New First Lien Credit Facility Document to incur any
                                   indebtedness or grant liens to secure such indebtedness (including
                                   indebtedness provided under the New First Lien Credit Facility
                                   Documents, indebtedness with priority in right of payment or
                                   security that is pari passu or senior to any New First Lien Term
                                   Loans or indebtedness incurred by non-guarantor restricted or
                                   unrestricted subsidiaries) (provided that the New First Lien Loans
                                   and New Second Lien Loans shall be or remain secured by liens on
                                   the same collateral) and, in connection therewith, to designate any
                                   restricted subsidiary to be an unrestricted subsidiary (provided that
                                   such subsidiary is designated an unrestricted subsidiary under the
                                   New First Lien Credit Facility Documents), to release liens on
                                   assets or property of the Borrower or any guarantor (provided that
                                   the New First Lien Loans and New Second Lien Loans shall be or
                                   remain secured by liens on the same collateral) or to transfer assets
                                   or property of the Borrower or any of its Restricted Subsidiaries to
                                   any non-guarantor subsidiary (provided that such non-guarantor
                                   subsidiary does not guarantee the New First Lien Loans), or any
                                   asset sale that is implemented pursuant to, or is permitted by, the
                                   New First Lien Credit Facility as in effect on the Restructuring
                                   Effective Date or any amendment, consent, waiver or other
                                   modification to the New First Lien Credit Facility approved by the
                                   Required Senior Lenders (as defined below) (other than an asset
                                   sale to the holders of the New First Lien Loans in exchange for the
                                   New First Lien Loans), except for (i) any amendment, consent,
                                   waiver or modification that requires the consent of all lenders or
                                   each lender affected thereby under the terms of the Second Lien
                                   Credit Agreement as in effect on the Restructuring Effective Date
                                   and (ii) any such transaction which constitutes an incurrence of
                                   indebtedness that is junior in right of payment or with respect to
                                   security to the New FLSO Loans and senior with respect to security
                                   to the New Second Lien Term Loans.

                               (b) Unless otherwise agreed by the Required Senior Lenders, the
                                   Second Lien Lenders shall vote in favor of any plan of
                                               - 10 -
Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 100 of 138




                        reorganization approved by the Required Senior Lenders that is
                        consistent with the priority terms herein (including those set forth
                        under “Priority”) and does not provide for treatment of the New
                        Second Lien Term Loans in a manner that is materially less
                        favorable than other similarly situated claims and shall not
                        propose, pursue or vote in favor of any plan of reorganization
                        unless such plan provides for the payment in full in cash of the New
                        First Lien Term Loans and related obligations.

                    (c) The Second Lien Lenders shall waive (i) the right to offer or
                        provide any DIP financing that is pari passu with or senior to any
                        New First Lien Term Loans so long as Lenders holding a majority
                        in principal amount of all New First Lien Term Loans in the
                        aggregate have agreed to offer, provide or otherwise consent to
                        such other DIP Financing and (ii) the right to challenge any make-
                        whole payment or prepayment premium (as in effect on the
                        Restructuring Effective Date) paid to the holders of the New First
                        Lien Term Loans.

                    (d) Following an event of default, the Second Lien Lenders shall have
                        the option to purchase all, but in no event any amount less than all,
                        of the outstanding New First Lien Term Loans in an amount equal
                        to par plus the amount of any premium, make-whole or penalty
                        payments (in each case, under the New First Lien Credit Facility
                        Documents as in effect on the Restructuring Effective Date) that
                        would be due and payable in the event such New First Lien Term
                        Loans were paid or prepaid at such time under the New First Lien
                        Credit Facility Documents.

             “Required Senior Lenders” shall have meaning ascribed to the term Required
             Lenders in the New First Lien Credit Facility Documents.




                                    - 11 -
Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 101 of 138



                              Schedule 1

                        BackstopCommitments

                         Intentionally Omitted




                               - 12 -
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 102 of 138



                                                 Schedule 2

                           Additional Reporting and Information Requirements

    1. As soon as available, but in any event within ninety (90) days after the end of each
fiscal year of the Borrower, a report setting forth in reasonable detail the portion of revenues and gross
margin derived from (1) brick and mortar store sales and (2) e-commerce sales (inclusive of drop-ship
business but without providing gross margin with respect thereto) and the amount of revenues from drop-
ship business, which shall include in comparative form (both in dollars and percentage terms, as applicable),
the figures for the previous fiscal year (to the extent such information is provided for such previous fiscal
year under the New Credit Facility Documents).

     2. As soon as available, but in any event within forty-five (45) days after the end of each of the first
three (3) fiscal quarters of each fiscal year of the Borrower, a report setting forth in reasonable detail the
portion of revenues and gross margin derived from (1) brick and mortar store sales and (2) e-commerce
sales (inclusive of drop-ship business but without providing gross margin with respect thereto) and the
amount of revenues from drop-ship business, which shall include in comparative form (both in dollars and
percentage terms, as applicable), the figures for the corresponding fiscal quarter of the previous fiscal year
(to the extent such information is provided for such previous fiscal quarter under the New Credit Facility
Documents) and the corresponding portion of the previous fiscal year (to the extent such information is
provided for such period under the New Credit Facility Documents).

    3. Concurrently with the delivery the annual budget required to be delivered under the New Credit
Facility Documents, projections of the portion of revenues and gross margin derived from (1) brick and
mortar store sales and (2) e-commerce sales (inclusive of drop-ship business but without providing gross
margin with respect thereto) and the amount of revenues from drop-ship business, in each case, prepared
on a quarterly basis.

     4. Quarterly, at a time to be mutually agreed with the Administrative Agent that is promptly after the
delivery of financial statements pursuant to Sections 6.01(1) and (2) of the First Lien Term Loan Credit
Agreement (but no earlier than five business days following the delivery of such financial statements), the
Borrower (including, without limitation, the chief executive officer and chief financial officer) shall
participate in a conference call with Lenders to discuss the financial condition and results of operations of
the Borrower and its Subsidiaries for the fiscal quarter or fiscal year, as applicable, with respect to which
such financial statements were delivered.




                                                   - 13 -
Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 103 of 138




                             Exhibit 2

               New FLFO New Money Commitment Letter




                              - 18 -
          Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 104 of 138




February 2, 2021

PERSONAL AND CONFIDENTIAL

Belk, Inc.
2801 West Tyvola Road
Charlotte, NC 28217
Attention: Will Langley

                                   New First Lien Credit Facility -
                           Commitment Letter for New FLFO New Money Loans

Ladies and Gentlemen:

Belk, Inc., a Delaware corporation (“Belk”) and certain of its subsidiaries (the “Subsidiary Loan
Parties”) and Bear Parent Inc., a Delaware corporation and the direct parent of Belk (“Holdings”
and, collectively with Belk and the Subsidiary Loan Parties, the “Loan Parties”), are implementing
a restructuring and recapitalization transaction in accordance with that certain Restructuring
Support Agreement (as may be amended, supplemented, or otherwise modified from time to time
in accordance with the terms thereof, and including the “Restructuring Term Sheet” (as defined
therein), the “New Credit Facilities Term Sheet” attached as Exhibit 1 to the Restructuring Term
Sheet (the “New Credit Facilities Term Sheet”) and the other exhibits, schedules, annexes and
supplements thereto, the “RSA”), dated as of January 26, 2021, by and among Holdings, the other
Loan Parties party thereto, the Consenting First Lien Lenders (as defined therein) party thereto,
the Consenting Second Lien Lenders (as defined therein) party thereto and the Consenting
Sponsors (as defined therein), including the investment funds managed by, or other Affiliates
(excluding Fashion Holdings Intermediate LLC or any of its direct or indirect subsidiaries,
including any of the Company Parties) of, Sycamore Partners Management, L.P. whose name(s)
are listed on the signature pages hereto (the “Sponsor”).1 Each party that validly executes this
Commitment Letter (as defined below) in accordance with the terms hereof (each, a “Commitment
Party”) acknowledges that it has received a copy of the RSA.

Unless otherwise specified herein, all references to “$” shall refer to U.S. dollars. As used herein,
“Commitment Letter” or this “Letter” refers to this letter together with the exhibits, schedules,
annexes and supplements hereto. For the avoidance of doubt, it is intended that the terms set forth
in this Letter shall be consistent with the terms set forth in the Restructuring Term Sheet and to the
extent any conflict arises, the terms of the Restructuring Term Sheet shall prevail.

In accordance with the terms of the Restructuring Term Sheet, this Commitment Letter is being
executed in connection with Belk’s offer to (a) each lender holding a First Lien Term Loan as of
January 21, 2021 (the “Record Date”) (each, an “Existing First Lien Lender”) the opportunity to
commit to provide New FLFO New Money Loans (as defined in the New Credit Facilities Term
Sheet) under the New First Lien Credit Facility (each such commitment, a “New Money
Commitment” and, collectively with all other such commitments, the “New Money
Commitments”) in an amount equal to not less than its pro rata share (based on the principal

1   Capitalized terms used herein without definition shall have the meaning assigned thereto in the RSA.
      Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 105 of 138




amount of the First Lien Term Loans held by such Existing First Lien Lender relative to the
aggregate principal amount of the First Lien Term Loans outstanding,2 in each case, as of the
Record Date) of $83,333,333.33 in aggregate principal amount of New FLFO New Money Loans
(such Existing First Lien Lender’s “Minimum First Lien New Money Commitment Amount”) and
(b) each lender holding a Second Lien Term Loan as of the Record Date (each, an “Existing Second
Lien Lender” and together with the Existing First Lien Lenders, the “Existing Lenders”) the
opportunity to provide a New Money Commitment in an amount equal to not less than its pro rata
share (based on the principal amount of the Second Lien Term Loans held by such Existing Second
Lien Lender relative to the aggregate principal amount of the Second Lien Term Loans
outstanding, in each case, as of the Record Date) of $41,666,666.67 in aggregate principal amount
of New FLFO New Money Loans (such Existing Second Lien Lender’s “Minimum Second Lien
New Money Commitment Amount” and together with its Minimum First Lien New Money
Commitment Amount, its “Minimum New Money Commitment Amount”).

As used herein, “Related Funds” means, with respect to any person, any funds, accounts or
investment vehicles managed or advised by such person or an affiliate of such person, or any funds,
accounts or investment vehicles managed or advised by the investment manager or advisor of such
person or any affiliate of such person. As used herein, “Permitted Assignee” means, (1) with
respect to any person, such person’s Related Funds or (2) any other Commitment Party or its
Related Funds. Notwithstanding anything to the contrary herein, each Commitment Party may
allocate its New Money Commitment and any related fees or other consideration among itself
and/or any Permitted Assignee in its sole discretion. Notwithstanding anything to the contrary
herein, each Existing First Lien Lender and each Commitment Party (a) may elect to participate in
the New Money Commitments on behalf of itself or any Related Fund, and (b) may allocate its
participation in the New Money Commitments and any related fees or other consideration among
itself and/or any Permitted Assignee, in its sole discretion.

Each Existing Lender electing to provide a New Money Commitment and become a Commitment
Party hereunder must timely submit the materials set forth below in the section titled
“SUBMISSION OF COMMITMENT LETTER”; provided, that a Lender Backstop Party (as
defined in the Restructuring Term Sheet) shall only be required to execute this Commitment Letter
if such Lender Backstop Party wishes to subscribe for an amount of New FLFO New Money Loans
in excess of its Minimum First Lien New Money Commitment Amount or its Minimum Second
Lien New Money Commitment Amount.




2     As of the Record Date, the aggregate principal amount of outstanding First Lien Term
Loans was $999,446,692.01.
      Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 106 of 138




                       SUBMISSION OF COMMITMENT LETTER:

 For your Commitment Letter to be valid, you must submit either (A) if you are not a
 Lender Backstop Party, (i) an executed copy of this Commitment Letter with your
 completed Schedule 1 hereto and (ii) an executed joinder to the RSA or (B) if you are a
 Lender Backstop Party, an executed copy of this Commitment Letter with your completed
 Schedule 2 hereto, in each case, to the following parties via email by no later than
 February 2, 2021, at 4:00 p.m. prevailing Central Time:

    Kirkland & Ellis LLP: matthew.fagen@kirkland.com and rachael.bazinski@kirkland.com

    Willkie Farr & Gallagher LLP: mfeldman@willkie.com and dsinclair@willkie.com

    Latham & Watkins LLP: ted.dillman@lw.com and ebba.gebisa@lw.com

    O’Melveny & Myers LLP: jzujkowski@omm.com and djohnson@omm.com


By executing this Commitment Letter, each Commitment Party commits, severally and not jointly,
on the Plan Effective Date to become a Lender under the New First Lien Credit Facility and to
fund its New Money Commitments thereunder in a principal amount calculated in accordance with
the terms of the New First Lien Credit Facility Term Sheet (the “New Money Allocation”), which
amount shall not exceed the desired participation amount set forth on Schedule 1 hereto (or, if such
party is a Lender Backstop Party, its oversubscription amount shall not exceed the amount set forth
on Schedule 2 hereto). Each of the parties hereto agrees to use its respective commercially
reasonable efforts to assist the Administrative Agent in connection with the New Money
Allocation.



                                              ___________________________________, as a
                                              Commitment Party



                                              By: _________________________________
                                              Name:
                                              Title:
      Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 107 of 138




                                      SCHEDULE 1



             Commitment Party                        Requested Commitment Amount


 ___________________________________          $




                           By checking this box, you hereby elect to subscribe for New
                           FLFO New Money Loans in an amount such that any
                           oversubscription amount reduces only the Lender Backstop
                           Commitment.

If the box above has not been checked, you hereby elect to subscribe for New Money FLFO
New Money Loans in the full amount set forth the above with oversubscriptions to be applied
to reduce both the Lender Backstop Commitment and, if applicable, the Sponsor Backstop
Commitment.
      Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 108 of 138




                                      SCHEDULE 2

           Lender Backstop Party                   Requested Oversubscription Amount


 ___________________________________          $




                           By checking this box, you hereby confirm that you are a Lender
                           Backstop Party who wishes subscribe to the New FLFO New
                           Money Loans in excess of your Minimum New Money
                           Commitment Amount in the amount set forth above.

                           By checking this box, you hereby elect to subscribe for New
                           FLFO New Money Loans in an amount such that any
                           oversubscription amount reduces only the Lender Backstop
                           Commitment.

If the box above has not been checked, you hereby elect to subscribe for New Money FLFO
New Money Loans in the full amount set forth the above with oversubscriptions to be applied
to reduce both the Lender Backstop Commitment and, if applicable, the Sponsor Backstop
Commitment.
Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 109 of 138




                              Exhibit 3

                     Backstop Commitment Letter




                               - 19 -
      Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 110 of 138

                                                                                   Execution Version


January 26, 2021

PERSONAL AND CONFIDENTIAL

Belk, Inc.
2801 West Tyvola Road
Charlotte, NC 28217
Attention: Will Langley

                               New First Lien Credit Facility -
                   Backstop Commitment Letter for New Money First-Out Loans

Ladies and Gentlemen:

Belk, Inc., a Delaware corporation (“Belk”, “you” or “your”), has advised each party listed on the
signature pages hereto as a backstop commitment party (each, a “Backstop Commitment Party”,
and collectively, the “Backstop Commitment Parties”, “we”, “us” or “our”), that Belk, and certain
of its subsidiaries (the “Subsidiary Loan Parties”) and Bear Parent Inc., a Delaware corporation
and the direct parent of Belk (“Holdings” and, collectively with Belk and the Subsidiary Loan
Parties, the “Loan Parties”), are considering a restructuring and recapitalization transaction in
accordance with that certain Restructuring Support Agreement (as may be amended,
supplemented, or otherwise modified from time to time in accordance with the terms thereof, and
including the “Restructuring Term Sheet” (as defined therein), the “New Credit Facilities Term
Sheet” attached as Exhibit 1 to the Restructuring Term Sheet (the “New Credit Facilities Term
Sheet”) and the other exhibits, schedules, annexes and supplements thereto, the “RSA”) attached
hereto as Exhibit A, dated as of January 26, 2021, by and among Holdings, the other Loan Parties
party thereto, the Consenting First Lien Lenders (as defined therein) party thereto, the Consenting
Second Lien Lenders (as defined therein) party thereto and the Consenting Sponsors (as defined
therein), including the investment funds managed by, or other Affiliates (excluding Fashion
Holdings Intermediate LLC or any of its direct or indirect subsidiaries, including any of the
Company Parties) of, Sycamore Partners Management, L.P. whose name(s) are listed on the
signature pages hereto (the “Sponsor”). Capitalized terms used herein without definition shall
have the meaning assigned thereto in the RSA. Unless otherwise specified herein, all references
to “$” shall refer to U.S. dollars. As used herein, “Backstop Commitment Letter” or this “Letter”
refers to this letter together with the exhibits, schedules, annexes and supplements hereto. For the
avoidance of doubt, it is intended that the terms set forth in Sections 1, 2 and 4 of this Letter shall
be consistent with the terms set forth in the Restructuring Term Sheet and to the extent any conflict
arises, the terms of the Restructuring Term Sheet shall prevail.

In connection with the proposed Restructuring Transactions, you have requested that the Backstop
Commitment Parties agree to backstop and commit to provide new money first priority “New
FLFO New Money Loans” (as defined in the New Credit Facilities Term Sheet) (the “New Money
First-Out Loans”) under the New First Lien Credit Facility in an aggregate principal amount equal
to $225,000,000 (the “Total Backstop Commitment Amount”), subject to the terms and conditions
hereof.
      Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 111 of 138




1.   Backstop Commitment.

To provide assurance that the New Money First-Out Loans under the New First Lien Credit
Facility shall be available on the terms and conditions set forth herein and in the RSA (as may be
modified to incorporate changes necessary to implement the Restructuring Transactions pursuant
to the Plan), subject to and in accordance with the terms and conditions set forth herein, each
Backstop Commitment Party is pleased to advise Belk of its several (and not joint) commitme nt
(the “Backstop Commitment”), to commit or backstop, as applicable, itself or on behalf of one or
more of its Related Funds (as defined below), the New Money First-Out Loans under the New
First Lien Credit Facility by:

               (a)    with respect to each Backstop Commitment Party that is a Consenting First
       Lien Lender (each, a “First Lien Lender Backstop Party” and collectively with each other
       First Lien Lender Backstop Party, the “First Lien Lender Backstop Parties”), electing to
       commit to provide New Money First-Out Loans in an amount not less than its respective
       Minimum First Lien New Money Commitment Amount (as defined below) in accordance
       with the terms set forth in Section 2 hereof;

                (b)    with respect to each Backstop Commitment Party that is a Consenting
       Second Lien Lender (each, a “Second Lien Lender Backstop Party”, collectively with each
       other Second Lien Lender Backstop Party, the “Second Lien Lender Backstop Parties” and
       collectively with the First Lien Lender Backstop Parties, each a “Lender Backstop Party”,
       and collectively, the “Lender Backstop Parties”), electing to commit to provide New
       Money First-Out Loans in an amount not less than its respective Minimum Second Lien
       New Money Commitment Amount (as defined below) in accordance with the terms set
       forth in Section 2 hereof;

               (c)    with respect to the Sponsor as a Backstop Commitment Party, committing
       to provide to Belk, on the Plan Effective Date, New Money First-Out Loans in an amount
       up to $100,000,000, subject to Section 2 hereof; and

               (d)    with respect to each Lender Backstop Party, committing to provide to Belk,
       on the Plan Effective Date, its ratable share, based on the applicable “Backstop
       Commitment Percentage” set forth on Schedule 1 hereto (as may be updated pursuant to
       Section 7 below), of New Money First-Out Loans not subscribed to by Existing Lenders
       (as defined below) under Section 2 hereof or not funded by Existing Lenders with New
       Money Commitments on the Plan Effective Date,

              in each case of clauses (a) - (d) above, on the terms set forth in the New First Lien
       Credit Facility Term Sheet.

As used herein, “Related Funds” means, with respect to any person, any funds, accounts or
investment vehicles managed or advised by such person or an affiliate of such person, or any funds,
accounts or investment vehicles managed or advised by the investment manager or advisor of such
person or any affiliate of such person. As used herein, “Permitted Assignee” means, (1) with
respect to any person, such person’s Related Funds or (2) any other Lender Backstop Party or its
Related Funds. Notwithstanding anything to the contrary herein, each Backstop Commitment Party
      Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 112 of 138




may allocate its Backstop Commitment and any related fees or other consideration among itself
and/or any Permitted Assignee in its sole discretion.

The Backstop Commitment Parties may, at the election of the Required Backstop Commitme nt
Parties (as defined below), arrange for the definitive documentation for the New First Lien Credit
Facility (as defined in in the New First Lien Credit Facility Term Sheet) (the “Amended Credit
Agreement”), as applicable, to be executed by one or more financial institutions selected by the
Required Backstop Commitment Parties and reasonably acceptable to Belk (the “Fronting
Lender(s)”), to act as an initial lender(s) and to fund some or all of the Backstop Commitme nt
Party’s Backstop Commitment, in which case the applicable Backstop Commitment Party will
acquire its share of the New Money First-Out Loans by assignment from the Fronting Lender(s)
in accordance with the assignment provisions of the Amended Credit Agreement. Notwithstand ing
the foregoing, any Backstop Commitment Party acquiring its share of the New Money First-Out
Loans by assignment from the Fronting Lender(s) may thereafter provide notice to Belk and the
administrative agent under the New First Lien Credit Agreement that such Backstop Commitme nt
Party desires to thereafter hold its New Money First-Out Loans directly, and Belk shall promptly
(but in no case in more than five (5) Business Days) direct the administrative agent to permit such
an assignment.

“Required Backstop Commitment Parties” means, at any time, Backstop Commitment Parties
having Backstop Commitments outstanding that, when taken together, represent a majority (or, in
the case of joining additional Backstop Commitment Parties to this Backstop Commitment Letter
pursuant to the last paragraph of Section 7, 60%) of the Backstop Commitments of all Backstop
Commitment Parties in the aggregate outstanding at such time; provided, that the Required
Backstop Commitment Parties must include at all times at least two unaffiliated Backstop
Commitment Parties.

2.   New Money First-Out Loan Commitment Allocations.

In accordance with the terms of the Restructuring Term Sheet, Belk shall offer:

                (a)     each lender holding a First Lien Term Loan as of the date Belk commences
       solicitation of votes on the Plan (the “Record Date”) (each, an “Existing First Lien Lender”)
       the opportunity to commit to provide New Money First-Out Loans (each such commitme nt,
       a “First Lien New Money Commitment” and, collectively with all other such commitme nts,
       the “First Lien New Money Commitments”) in an amount equal to not less than its pro rata
       share (based on the principal amount of the First Lien Term Loans held by such Existing
       First Lien Lender relative to the aggregate principal amount of the First Lien Term Loans
       outstanding, in each case, as of the Record Date) of $83,333,333.33 in aggregate principa l
       amount of New Money First-Out Loans (such Existing First Lien Lender’s “Minimum First
       Lien New Money Commitment Amount”), and

               (b) each lender holding a Second Lien Term Loan as of the Record Date (each, an
       “Existing Second Lien Lender”, and together with each Existing First Lien Lender, the
       “Existing Lenders”) the opportunity to commit to provide New Money First-Out Loans
       (each such commitment, a “Second Lien New Money Commitment” and, collectively with
       all other such commitments, the “Second Lien New Money Commitments”; each of the
      Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 113 of 138




       First Lien New Money Commitments and the Second Lien New Money Commitments are
       referred to herein as a “New Money Commitment” and, collectively with all other such
       commitments, the “New Money Commitments”) in an amount equal to not less than its pro
       rata share (based on the principal amount of the Second Lien Term Loans held by such
       Existing Second Lien Lender relative to the aggregate principal amount of the Second Lien
       Term Loans outstanding, in each case, as of the Record Date) of $41,666,666.67 in
       aggregate principal amount of New Money First-Out Loans (such lender’s “Minimum
       Second Lien New Money Commitment Amount”).

New Money Commitments of the Existing Lenders (excluding commitments of the Lender
Backstop Parties set forth in clauses (a) and (b) of Section 1 above but including commitme nts
from the Lender Backstop Parties in excess of such commitments) will be deemed to be New
Money Commitments that are backstopped by the Lender Backstop Parties set forth in clause (d)
of Section 1 above before they are deemed to be New Money Commitments that are backstopped
by the Sponsor pursuant to clause (c) of Section 1 above. To the extent the total subscriptions by
the Existing First Lien Term Lenders and/or the Existing Second Lien Term Lenders exceed the
applicable New Money Commitments allocated to such group of Existing Lenders set forth in
clause (a) or (b) above of this Section 2, the excess amount would first reduce the New Money
Commitments not subscribed by their respective first lien or second lien group of Existing Lenders
on a dollar for dollar basis (if any) with the remaining excess amount to reduce the Sponsor’s New
Money Commitment set forth in clause (c) of Section 1 above on a dollar for dollar basis; provided
that, notwithstanding anything to the contrary herein, in no event shall the Sponsor’s New Money
Commitment that is required to be funded on the Plan Effective Date be reduced to less than
$65,000,000; provided, further that such Existing First Lien Term Lenders and/or Existing Second
Lien Term Lenders may elect to limit any such oversubscription to reduction of the Existing First
Lien Term Lenders’ and/or Existing Second Lien Term Lenders’ New Money Commitments. In
the event that the aggregate amount of First Lien New Money Commitments and Second Lien New
Money Commitments exceeds $160,000,000 in aggregate principal amount of New Money First-
Out Loans, to ensure that the aggregate amount of New Money First-Out Loans funded on the Plan
Effective Date by the Existing Lenders does not exceed such amount, up to $35,000,000 of such
oversubscribed commitment amounts shall be allocated among the Existing Lenders who have
requested oversubscriptions ratably based on the relative principal amount of the First Lien Term
Loans and Second Lien Term Loans held by such oversubscribing Existing Lenders (but in no
event greater than the amount of such oversubscribing Existing Lender’s requested
oversubscription).

Notwithstanding anything to the contrary herein, each Existing Lender and each Backstop
Commitment Party (a) may elect to participate in the New Money Commitments on behalf of itself
or any Permitted Assignee, and (b) may allocate its participation in the New Money Commitme nts
and any related fees or other consideration among itself and/or any Permitted Assignee, in its sole
discretion.

Each Existing Lender electing to participate in the New Money First-Out Loans shall, among other
things, be required to, pursuant to the terms of the Restructuring Term Sheet, (i) provide written
notification of such Existing Lender’s subscription for New Money Commitments, including, its
desired participation amount which shall not be less than, as applicable: (A) for each participating
Existing First Lien Lender, its Minimum First Lien New Money Commitment Amount and (B) for
      Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 114 of 138




each participating Existing Second Lien Lender, its Minimum Second Lien New Money
Commitment Amount and (ii) an executed joinder to the RSA;

provided, that, by executing this Backstop Commitment Letter, each Lender Backstop Party shall
be deemed to have provided such notice of election to participate in the New Money First-Out
Loans in its respective Minimum First Lien New Money Commitment Amount and Minimum
Second Lien New Money Commitment Amount, as applicable, unless it timely elects to participate
in an amount greater than such amount in accordance with the terms hereof.

Subject to Section 7 below, any Existing Lender with a New Money Commitment shall become a
Lender under the New First Lien Credit Facility and shall fund its New Money Commitme nts
thereunder substantially in accordance with the terms and conditions of the New First Lien Credit
Facility Term Sheet (the “New Money Allocation”).

Each of the parties hereto agrees to use its respective commercially reasonable efforts to assist the
Administrative Agent in connection with the New Money Allocation.

You acknowledge and agree that nothing in this Backstop Commitment Letter or the nature of our
services or in any prior relationship will be deemed to create an advisory, fiduciary or agency
relationship between any Backstop Commitment Party, any Agent or its affiliates, on the one hand,
and you, your equity holders or your affiliates, on the other hand, and you waive, to the fullest
extent permitted by law, any claims you may have against any Backstop Commitment Party, any
Agent or its affiliates for breach of fiduciary duty or alleged breach of fiduciary duty in connection
with this Backstop Commitment Letter or the transactions contemplated hereby, and agree that no
Backstop Commitment Party, Agent or affiliates of any of the foregoing will have any liability
(whether direct or indirect) to you in respect of such a fiduciary duty claim or to any person
asserting a fiduciary duty claim on your behalf, including your equity holders, employees or
creditors. You acknowledge that the transactions contemplated hereby (including the exercise of
rights and remedies hereunder) are arms’-length commercial transactions and that we and the
Agents are acting as principals and in our own respective best interests. You are relying on your
own experts and advisors to determine whether the transactions contemplated hereby are in your
best interests and are capable of evaluating and understanding, and you understand and accept, the
terms, risks and conditions of the transactions contemplated hereby. In addition, you acknowledge
that we and the Agents may employ the services of our respective affiliates in providing certain
services hereunder and may exchange with such affiliates information concerning Belk and other
companies that may be the subject of the transactions contemplated hereby and such affiliates will
be entitled to the benefits afforded to us and the Agents hereunder; provided, that any such
affiliates receiving information concerning Belk and other companies in accordance with this
paragraph shall be subject to the same confidentiality obligations provided for in this Backstop
Commitment Letter.

3.   Information.

You hereby represent and warrant that (a) all written information concerning you and your
subsidiaries and your and their respective business (other than financial projections, estimates,
forecasts and budgets and other forward-looking information (collectively, the “Projections”) and
information of a general economic or industry specific nature) (the “Information”) that has been
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 115 of 138




or will be made available to us or any of our respective affiliates by or on behalf of you is or will
be, when furnished, complete and correct in all material respects, when taken as a whole, and does
not or will not, when furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not materially mislead ing
in light of the circumstances under which such statements are made (after giving effect to the
updates provided for in the penultimate sentence of this Section 3) and (b) the Projections that
have been or will be made available to us or any of our affiliates by or on behalf of you or any of
your representatives have been or will be prepared in good faith based upon assumptions that are
believed by the preparer thereof to be reasonable at the time made and at the time the related
Projections are made available to us or any of our affiliates (it being acknowledged that (i) such
Projections are merely a prediction as to future events and are not to be viewed as facts, (ii) such
Projections are subject to significant uncertainties and contingencies, many of which are beyond
your control, (iii) the actual results during the period or periods covered by any such Projections
may differ significantly from the projected results, and (iv) no guarantee or assurance can be given
that the projected results will be realized). You agree that if, at any time prior to the Plan Effective
Date, any of the representations, warranties and covenants in the preceding sentence would be
incorrect in any material respect if the Information and Projections were being furnished, and such
representations, warranties and covenants were being made, at such subsequent time, then you will
promptly supplement the Information and the Projections so that such representations, warranties
and covenants would be correct in material respects. In conducting the transactions hereunder,
each of the Backstop Commitment Parties will be entitled to use and rely primarily on the
Information and the Projections without responsibility for independent verification thereof and
assumes no responsibility for the accuracy or completeness of the Information or the Projections
and assumes no responsibility for the accuracy or completeness of the Information or the
Projections.

4.   Fees/Other Consideration.

As consideration for the Backstop Commitments and agreements of the Backstop Commitme nt
Parties hereunder, Belk agrees to pay (or cause to be paid): (a) to each Lender Backstop Party (or,
upon written notice to Belk (which may be provided by electronic communication), its Permitted
Assignee), a non-refundable backstop fee equal to 10.00% of such Lender Backstop Party’s
applicable “Maximum Backstop Commitment Amount” as set forth on Schedule 1 hereto (as may
be updated pursuant to Section 7 below) (collectively, the “Lender Backstop Commitment Fees”)
and (b) to the Lender Backstop Parties set forth on Schedule 3 hereto (or, upon written notice to
Belk (which may be provided by electronic communication), their respective Permitte d
Assignees), a non-refundable supplemental backstop fee in an aggregate amount equal to
$12,000,000 (such fees, the “Supplemental Backstop Commitment Fees”, and together with the
Lender Backstop Commitment Fees, collectively, the “Backstop Commitment Fees”). The
Backstop Commitment Fees (i) shall be earned on the date hereof and (ii) shall be due and payable
in cash on, and subject to the occurrence of, the Plan Effective Date. No Backstop Commitme nt
Fee shall be due and payable to any Backstop Commitment Party that fails to fund any New Money
First-Out Loans committed to be funded by such Backstop Commitment Party. The parties hereby
acknowledge and agree that the obligation of Belk to pay the Backstop Commitment Fees shall
constitute an “Obligation” under the Amended Credit Agreement.
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 116 of 138




As further consideration for the Backstop Commitments and agreements of the Backstop
Commitment Parties hereunder, on the Plan Effective Date, each First Lien Lender Backstop Party
shall have the right to exchange on a “dollar-for-dollar” basis First Lien Term Loans held by it or
its Related Funds in a principal amount equal to its ratable share (based on such First Lien Lender
Backstop Party’s Lender Backstop Commitments as a proportion of the aggregate amount of all
of the Lender Backstop Commitments provided by the First Lien Lender Backstop Parties) of
$30,000,000 into an equal principal amount of New FLFO Roll-Up Loans under the New First
Lien Credit Facility.

5.   Conditions.

The Backstop Commitment Parties’ Backstop Commitme nts (including its commitments to fund
the applicable New Money First-Out Loans under the New First Lien Credit Facility on the Plan
Effective Date) and other agreements hereunder in respect of the New First Lien Credit Facility
are subject solely to the satisfaction (or waiver) of the conditions precedent set forth herein and in
the “Conditions Precedent to Plan Effective Date” section of the Restructuring Term Sheet and
Schedule 2 attached hereto.

6.   Indemnification and Expenses.

You agree to (a) indemnify and hold harmless each Backstop Commitment Party and the Agents,
in each case, in their capacity as such, their respective affiliates and their and their affilia tes’
officers, directors, employees, agents, attorneys, accountants, advisors (including investme nt
managers and advisers), consultants, representatives, controlling persons, members and permitted
successors and assigns (each, an “Indemnified Person”) from and against any and all losses, claims,
damages, liabilities and expenses, joint or several (“Losses”) to which any such Indemnif ied
Person may become subject arising out of or in connection with this Backstop Commitment Letter,
the New First Lien Credit Facility, the use of proceeds thereof or any claim, litigation, investiga tio n
or proceeding relating to any of the foregoing, and to (b) reimburse each Backstop Commitme nt
Party in their capacity as such from time to time within five (5) days of receipt of their reasonable
demand by presentation of a summary statement, for any reasonable and documented out-of-
pocket legal or other expenses incurred in connection with any insolvency proceeding, the New
First Lien Credit Facility, the enforcement of this Backstop Commitment Letter, the definitive
documentation for the New First Lien Credit Facility, and any ancillary documents and security
arrangements in connection therewith; provided, that the foregoing indemnity will not, as to any
Indemnified Person, apply to Losses to the extent (a) they are found in a final non-appealable
judgment of a court of competent jurisdiction to have resulted from such Indemnified Person’s (i)
gross negligence, bad faith or willful misconduct or (ii) material breach of its obligations under
this Backstop Commitment Letter or (b) they relate to a dispute solely among Indemnif ied Persons
and not arising out of any act or omission of the Loan Parties or any of their respective subsidiar ies
(other than any claim, litigation, investigation or proceeding against the Administrative Agent or
Collateral Agent in its capacity or in fulfilling its role as such).

None of you, the Sponsor, the other Loan Parties, any of your or their respective subsidiaries, we
nor any other Indemnified Person will be responsible or liable to one another for any indirect,
special, punitive or consequential damages which may be alleged as a result of or arising out of,
or in any way related to, the New First Lien Credit Facility, the enforcement of this Backstop
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 117 of 138




Commitment Letter, the definitive documentation for the New First Lien Credit Facility, or any
ancillary documents and security arrangements in connection therewith; provided that your
indemnity and reimbursement obligations under this Section 6 shall not be limited by this sentence.

7.   Assignments, Amendments, Additional Backstop Commitment Parties.

This Backstop Commitment Letter (including any commitments hereunder) shall not be assignable
by you or us (except pursuant to the immediate succeeding paragraph below) without the prior
written consent of each of the parties hereto (and any attempted assignment without such consent
shall be null and void), is intended to be solely for the benefit of the parties hereto, the Indemnif ied
Persons and with respect to Section 2, Section 6 and this Section 7, the Agents, and is not intended
to confer any benefits upon, or create any rights in favor of, any person or entity other than the
parties hereto, the Indemnified Persons and with respect to Section 2 and Section 6 and this Section
7, the Agents. This Backstop Commitment Letter may be amended or any provision hereof may
be waived or modified by an instrument in writing signed by you and the Required Backstop
Commitment Parties; provided that (1) subject to the last paragraph of this Section 7, the written
consent of each Backstop Commitment Party shall be required to effect an amendment, waiver or
modification that has the effect of modifying the Backstop Commitment of any Backstop
Commitment Party, (2) no Backstop Commitment Party may be disproportionately affected as
compared to other Backstop Commitment Parties without its consent, (3) the written consent of
each Backstop Commitment Party affected thereby shall be required to effect an amendment,
waiver or modification that has the effect of reducing any Backstop Commitment Fee payable to
such Backstop Commitment Party hereunder or reducing any Backstop Commitment Party’s
participation in the New FLFO Roll-up Loans and (4) the written consent of both (a) First Lien
Lender Backstop Parties having Backstop Commitments outstanding that, taken together,
represent a majority of the Backstop Commitments of all First Lien Lender Backstop Parties in the
aggregate outstanding at such time and (b) Second Lien Lender Backstop Parties having Backstop
Commitments outstanding that, taken together, represent a majority of the Backstop Commitme nts
of all Second Lien Lender Backstop Parties in the aggregate outstanding at such time shall be
required to effect any amendment, waiver or modification of (i) Section 4 hereof or (ii) the
allocation of Backstop Commitments or New Money Commitments between lenders holding First
Lien Term Loans and lenders holding Second Lien Term Loans.

Notwithstanding anything to the contrary herein, any Backstop Commitment Party may assign this
Backstop Commitment Letter (including any commitments, any related fees or other consideratio n
hereunder) to any of its Related Funds or Permitted Assignees, in each case, without the consent
of you or any other party hereto; provided that, notwithstanding anything to the contrary herein,
(i) subject to the last paragraph of this Section 7 and except in the case of an assignment from a
Backstop Commitment Party to another Backstop Commitment Party, no Backstop Commitme nt
Party shall be relieved, released or novated from its obligations pursuant to its Backstop
Commitment hereunder (including its obligation to fund the New Credit Facility on the Plan
Effective Date on the terms and conditions set forth herein), until after the initial funding of the
New Money First-Out Loans has occurred on the Plan Effective Date and (ii) unless you otherwise
agree in writing, each Backstop Commitment Party, on behalf of itself and any of its Related Funds
with a Backstop Commitment, shall retain exclusive control over all rights and obligations with
respect to its Backstop Commitments in respect of the New Credit Facility, including all rights
      Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 118 of 138




with respect to consents, modifications, supplements, waivers and amendments, until the Plan
Effective Date has occurred.

This Backstop Commitment Letter may be executed in any number of counterparts, each of which
shall be an original and all of which, when taken together, shall constitute one agreement. Deliver y
of an executed counterpart of a signature page of this Backstop Commitment Letter by facsimile
or other electronic transmission (including E-Signature) shall be effective as delivery of a manually
executed counterpart hereof. Section headings used herein are for convenience of reference only,
are not part of this Backstop Commitment Letter and are not to affect the construction of, or to be
taken into consideration in interpreting, this Backstop Commitment Letter. You acknowledge that
information and documents relating to the New First Lien Credit Facility may be transmitted
through the internet, e-mail or similar electronic transmission systems and that neither any
Backstop Commitment Party nor any Agent, nor any of their respective affiliates, shall be liable
for any damages arising from the unauthorized use by others of information or documents
transmitted in such manner.

This Backstop Commitment Letter supersedes all prior understandings, whether written or oral,
between us with respect to the New First Lien Credit Facility.

Notwithstanding the anything to the contrary herein, at any time prior to the Plan Effective Date,
the Required Backstop Commitment Parties may add additional Backstop Commitment Parties to
this Backstop Commitment Letter and proportionately reduce the Backstop Commitments of the
Lender Backstop Parties by delivering to the other parties hereto (1) an executed counterpart of a
signature page to this Backstop Commitment Letter from such additional Backstop Commitme nt
Party (which may be delivered by facsimile or other electronic transmission) and (2) an updated
Schedule 1 hereto; provided that in no event shall the Sponsor’s Backstop Commitment be reduced
other than pursuant to the second paragraph of Section 2.

8.   Governing Law, Etc.; Jurisdiction.

THIS BACKSTOP COMMITMENT LETTER AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS BACKSTOP COMMITMENT LETTER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW
OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, (A) THE LAWS OF THE
STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF
LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE
DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE) AND (B) IF THE CHAPTER
11 CASES ARE FILED, THE BANKRUPTCY CODE.

Each Party hereto agrees that it shall bring any action or proceeding in respect of any claim arising
under or related to this Backstop Commitment Letter, in courts of (a) if the Chapter 11 Cases are
not filed, the State of New York and the United States District Court, in each case, located in the
borough of Manhattan in the City of New York (the “Chosen Courts”), (b) if the Chapter 11 Cases
are filed, to the extent possible, the Bankruptcy Court and (c) if the Bankruptcy Court chooses not
to accept jurisdiction or abstains from jurisdiction, the Chosen Courts, and solely in connection
with claims arising under this Backstop Commitment Letter: (a) irrevocably submits to the
      Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 119 of 138




exclusive jurisdiction of the Chosen Courts and the Bankruptcy Court, as applicable; (b) waives
any objection to laying venue in any such action or proceeding in the Chosen Courts and the
Bankruptcy Court, as applicable; and (c) waives any objection that any Chosen Court and the
Bankruptcy Court, as applicable, is an inconvenient forum or does not have jurisdiction over any
Party hereto.

9.   Waiver of Jury Trial.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES (TO THE EXTENT
PERMITTED BY APPLICABLE LAW) THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS BACKSTOP COMMITMENT LETTER
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

10. Confidentiality.

This Backstop Commitment Letter is delivered to Belk on the understanding that neither this
Backstop Commitment Letter nor any of its terms or substance shall be disclosed, directly or
indirectly, to any other person or entity except (a) you, the Sponsor and your and their officers,
directors, employees, legal counsel, accountants, financial advisors, existing and prospective
holders of indebtedness and their respective affiliates, representatives, officers, directors and legal
counsel, in each case, who are involved in the consideration of the financing transactions
contemplated hereby who have been informed by you or the Sponsor, as applicable, of the
confidential nature of this Backstop Commitment Letter and have agreed to treat such informa tio n
confidentially, (b) in any legal, judicial or administrative proceeding or as otherwise required by
law or regulation or as requested by a governmental authority (in which case you agree, to the
extent not prohibited by law, to inform Backstop Commitment Parties promptly in advance
thereof), (c) the office of the U.S. Trustee, any ad-hoc or statutorily appointed committee of
unsecured creditors, and their respective representatives and professional advisors on a
confidential and “need to know” basis, (d) to the Bankruptcy Court to the extent required to obtain
Bankruptcy Court approval in connection with any acts or obligations to be taken pursuant to this
Backstop Commitment Letter or the transactions contemplated hereby, (e) you may disclose the
fees contained herein as part of generic disclosure regarding fees and expenses in connection with
the disclosure of the RSA and (e) with the written consent of the Required Backstop Commitme nt
Parties and the Sponsor (which may include through electronic means). Your obligations under
this paragraph shall terminate will terminate on the earlier of (x) the second anniversary of the date
hereof and (y) the one year anniversary following the termination of this Commitment Letter.

Each Backstop Commitment Party agrees to keep confidential, and not to publish, disclose or
otherwise divulge, confidential information with respect to the transactions contemplated hereby
or obtained from or on behalf of you, Holdings or your and its respective affiliates in the course of
the transactions contemplated hereby, except that the Backstop Commitment Parties shall be
permitted to disclose such confidential information (a) to their affiliates and their and the ir
affiliates’ respective directors, officers, agents, employees, attorneys, accountants and advisors
involved in the transactions contemplated hereby on a “need to know” basis and who are made
aware of and agree to comply with the provisions of this paragraph, in each case on a confidentia l
basis (with the Backstop Commitment Party responsible for such persons’ compliance with this
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 120 of 138




paragraph), (b) on a confidential basis to any bona fide prospective Permitted Assignee or any
prospective Lender, prospective participant or swap counterparty that agrees to keep such
information confidential in accordance with (x) the provisions of this paragraph (or language
substantially similar to this paragraph that is reasonably acceptable to you) for your benefit or (y)
other customary confidentiality language in a “click-through” arrangement, (c) as required by the
order of any court or administrative agency or in any pending legal, judicial or administra tive
proceeding, or otherwise as required by applicable law, regulation or compulsory legal process (in
which case you agree, to the extent not prohibited by law, to inform Belk promptly in advance
thereof), (d) to the extent such information: (i) becomes publicly available other than as a result of
a breach of this Backstop Commitment Letter or other confidentiality obligation owed by such
Backstop Commitment Party to you or your affiliates or (ii) becomes available to the Backstop
Commitment Parties on a non-confidential basis from a source other than you or on your behalf
that, to such Backstop Commitment Party’s knowledge, is not in violation of any confidentia lity
obligation owed to you or your affiliates, (e) to the extent you shall have consented to such
disclosure in writing (which may include through electronic means), (f) as is necessary in
protecting and enforcing the Backstop Commitment Parties’ rights with respect to this Backstop
Commitment Letter and/or the New First Lien Credit Facility, (g) to the extent independently
developed by such Backstop Commitment Party or its affiliates without reliance on confidentia l
information or (h) with respect to the existence and contents of the Backstop Commitment Letter
and the New First Lien Credit Facility, to market data collectors or similar service providers in
connection with the arrangement, administration or management of the New First Lien Credit
Facility and to industry trade organizations where such information with respect to the New First
Lien Credit Facility is customarily included in league table measurements. The Backstop
Commitment Parties’ and their respective affiliates’, if any, obligations under this paragraph shall
terminate automatically to the extent superseded by the confidentiality provision in the Amended
Credit Agreement upon the effectiveness thereof and, in any event, will terminate on the earlier of
(x) the second anniversary of the date hereof and (y) the one year anniversary following the
termination of this Commitment Letter.

11. Ratings.

You shall use commercially reasonable efforts to procure, at your expense, prior to the Plan
Effective Date, public ratings (but no specific rating) for the New Credit Facilities (the “Facilities
Ratings”) from each of Standard & Poor’s Ratings Services (“S&P”) and Moody’s Investors
Service, Inc. (“Moody’s”), and a public corporate credit rating (but no specific rating) and a public
corporate family rating (but no specific rating) (collectively, the “Corporate Ratings” and, together
with the Facilities Ratings, the “Ratings”) in respect of Belk after giving effect to the Restructur ing
Transactions from each of S&P and Moody’s, respectively. For the avoidance of doubt, the failure
to receive the Ratings shall not constitute to a condition to the occurrence of the Plan Effective
Date.

12. Miscellaneous.

The Backstop Commitment Parties hereby notify Belk that, pursuant to the requirements of the
USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law on October 26, 2001) (the
“PATRIOT Act”) and the requirements of 31 C.F.R. §1010.230 (as amended, the “Benefic ia l
Ownership Regulation”), it and its affiliates are required to obtain, verify and record informa tio n
      Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 121 of 138




that identifies Belk, each other Loan Party, which information includes names, addresses, tax
identification numbers and other information that will allow Backstop Commitment Parties and its
affiliates to identify Belk and each other Loan Party in accordance with the PATRIOT Act or the
Beneficial Ownership Regulation. This notice is given in accordance with the requirements of the
PATRIOT Act and the Beneficial Ownership Regulation and is effective for Backstop
Commitment Parties and its affiliates.

Each of the parties hereto agrees that this Backstop Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein, including an agreement
to negotiate in good faith the definitive documentation for the New First Lien Credit Facility by
the parties hereto in a manner consistent with this Backstop Commitment Letter, it being
acknowledged and agreed that the availability of the New First Lien Credit Facility is subject to
the conditions precedent expressly set forth in Section 5 hereof.

If the foregoing correctly sets forth our agreement, please indicate Belk’s acceptance of the terms
of this Backstop Commitment Letter by returning to the Backstop Commitment Parties executed
counterparts of this Backstop Commitment Letter not later than 11:59 p.m., New York City time,
on January 26, 2021. This offer will automatically expire at such time if the Backstop Commitme nt
Parties have not received such executed counterparts in accordance with the preceding sentence.
This Backstop Commitment Letter and the Backstop Commitments and agreements hereunder
shall automatically terminate on the earlier of (i) the Plan Effective Date, (ii) the termination of
the RSA and (iii) the Outside Date. Notwithstanding the immediately preceding sentence, the
indemnification and expenses, confidentiality, information, jurisdiction, governing law and waiver
of jury trial provisions contained herein shall remain in full force and effect in accordance with
their terms notwithstanding the termination of this Backstop Commitment Letter or the Backstop
Commitment Parties’ Backstop Commitments hereunder; provided that your obligations under this
Backstop Commitment Letter, other than with respect to confidentiality, shall automatica lly
terminate and be superseded by the applicable provisions in the Amended Credit Agreement, in
each case, to the extent covered thereby, upon the initial funding on the Plan Effective Date, and
you shall be released from all liability in connection therewith at such time.

                                     [Signature Pages follow.]
Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 122 of 138



                              Schedule 1

                        BackstopCommitments

                          Intentionally Omitted
Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 123 of 138




                            Schedule 2

                        Conditions Precedent
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 124 of 138




                                                   Schedule 2

                                            Conditions Precedent1

The obligation of each Existing Lender with a New Money Commitment, the Sponsor and the
Lender Backstop Parties to make the New Money First-Out Loans is subject to satisfaction (or
waiver by the Required Lenders (as defined in the New Credit Facilities Term Sheet) and the
Sponsor) of the following conditions precedent:

        1.     The Administrative Agent (as defined in the New Credit Facility Term Sheet) shall
have received each of the following, each of which shall be .pdf copies unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party and, in the case of
clause (a) below, by the Administrative Agent and each Lender with a New Money Commitme nt,
each dated as of the [Closing Date] (or, in the case of certificates of government officials, a recent
date before the [Closing Date]) and each in form and substance consistent with the Backstop
Commitment Letter and the New Credit Facility Term Sheet and otherwise reasonably satisfactory
to the Required Lenders and the Sponsor:

                  (a)      a Committed Loan Notice;

                  (b)      executed counterparts of the Amended Credit Agreement, duly executed by
                           the Borrower, the other Loan Parties, the Administrative Agent and each
                           Lender with a New Money Commitment;2

                  (c)      certificates of good standing from the secretary of state of the state of organization
                           of each Loan Party (to the extent such concept exists in such jurisdiction), a
                           certificate from the Borrower and each other Loan Party with appropriate
                           insertions and attachments of resolutions or other actions, evidence or
                           incumbency and the signature of authorized signatories and Organizatio na l
                           Documents, executed by a Responsible Officer and the secretary or any
                           assistant secretary or other authorized representative of such Loan Party;

                  (d)      each Collateral Document required to be executed on the [Closing Date]
                           under the Amended Credit Agreement, duly executed by each Loan Party
                           thereto, together with:

                           (i)      certificates, if any, representing the Pledged Equity referred to in the
                                    Amended Credit Agreement accompanied by undated stock powers
                                    executed in blank and instruments evidencing the Pledged Debt
                                    indorsed in blank (or confirmation in lieu thereof that such



1        Capitalized terms used but not defined in this Schedule 2 or the Backstop Commitment Letter to which this
Schedule 2 is attached shall have the meanings ascribed to them in the existing First Lien Term Loan Credit Agreement
(as defined in the New Credit Facility Term Sheet), as applicable.
2        Confirmation Order will provide that any Lender receiving a distribution of FLSO Loans shall be deemed to
have executed the Amended Credit Agreement. Signature pages from such other Lenders will also be sought, but will
not be a closing condition.
      Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 125 of 138




                               certificates, powers and instruments have been sent for overnight
                               delivery to the Administrative Agent);

                       (ii)    evidence that all other actions, recordings and filings required by the
                               Collateral Documents that the Required Lenders may deem
                               reasonably necessary to satisfy the Collateral and Guarantee
                               Requirement (as amended in a manner consistent with the New
                               Credit Facility Term Sheet and otherwise as reasonably acceptable
                               to the Required Lenders) shall have been taken, completed or
                               otherwise provided for in a manner reasonably satisfactory to the
                               Required Lenders;

                       (iii)   a perfection certificate, duly executed and delivered by the Loan
                               Parties, in form and substance reasonably satisfactory to the
                               Required Lenders; and

                       (iv)    copies of a recent Lien and judgment search in each jurisdic t io n
                               reasonably requested by the Required Lenders with respect to the
                               Loan Parties;

               (e)     a certificate of an officer of the Borrower certifying that the conditions set
                       forth in Paragraphs 2 and 3 have been satisfied;

               (f)     a certificate of the chief financial officer (or other comparable officer) of
                       the Borrower certifying the Solvency, after giving effect to the New Money
                       First-Out Loans and the other transactions contemplated by the RSA on the
                       [Closing Date], of the Borrower and its Subsidiaries on a consolidated basis;

               (g)     executed legal opinion of (i) Kirkland & Ellis LLP, New York and Delaware
                       counsel to the Borrower and the other Loan Parties, (ii) [●], special South
                       Carolina counsel to certain of the Loan Parties, (iii) [●], special North
                       Carolina counsel to certain of the Loan Parties, and (iv) [●], special
                       Mississippi counsel to certain of the Loan Parties; and

               (h)     a solvency certificate from a Financial Officer of the Borrower (after giving effect
                       to the transactions contemplated by the Amended Credit Agreement) substantially
                       in the form of Exhibit I attached to the First Lien Term Loan Credit Agreement;

        2.      The representations and warranties of the Loan Parties contained in the Amended
Credit Agreement shall be true and correct in all material respects on and as of the [Closing Date];
provided that to the extent such representations and warranties specifically refer to an earlier date,
they shall be true and correct in all material respects as of such earlier date; provided further that,
any representation and warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any qualification therein) in all
respects on such respective dates.



                                                  -2-
      Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 126 of 138




       3.     At the time of and immediately after giving effect to the New Money First-Out
Loans and the other transactions contemplated by the RSA on the [Closing Date], no Default or
Event of Default under the Amended Credit Agreement shall exist;

       4.      The Administrative Agent shall have received an executed amended Second Lien
Credit Agreement and an executed amended Term Intercreditor Agreement, each in form and
substance consistent with the Backstop Commitment Letter and the New Credit Facility Term
Sheet and otherwise reasonably satisfactory to the [Required Lenders and [Required Second Lien
Lenders]];

       5.      The Lender Backstop Commitment Parties shall have received all fees required to
be paid pursuant to the Backstop Commitment Letter payable to them to the extent due (which
may be offset against the proceeds of the New Money First-Out Loans);

         6.     The Administrative Agent, the Ad Hoc Crossover Lender Group, the Ad Hoc First
Lien Lender Group and the Consenting Sponsors (each as defined in the RSA) shall have received
all fees, expenses and other amounts required to be reimbursed or paid by the Borrower under the
RSA or any applicable fee letters executed by the Borrower and such parties or their respective
professionals (with respect to amounts incurred, or reasonably estimated to be incurred, on or prior
to the [Closing Date]), to the extent invoiced at least one (1) Business Day prior to the [Closing
Date];

        7.     The Administrative Agent and the Lenders shall have received at least three (3)
Business Days prior to the Closing Date (or such later date as the Administrative Agent or such
Lender shall reasonably agree) all documentation and other information about the Loan Parties
reasonably requested by the Administrative Agent or the Lenders as required by the U.S.
regulatory authorities under applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act and 31 C.F.R. § 1010.230, that has been reasonably
requested in writing (including by email);

       8.      The RSA shall remain in full force and effect;

       9.      The entry of the Confirmation Order (as defined in the RSA) shall have occurred;
and

       10.     The Plan Effective Date (as defined in the RSA) shall have occurred.




                                                -3-
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 127 of 138




                                              Schedule 3

                                    Supplemental Backstop Fee

                       Lender Backstop Parties                 Supplemental Backstop Fee

           Midtown Acquisitions L.P. (an entity managed
           by Davidson Kempner Capital Management              $2,000,000
           LP)
                                                               $10,000,0001
           Hein Park Capital Management LP, Nuveen
           Asset Management, LLC, Jefferies Leveraged
           Credit Products LLC, Greywolf Loan
           Management LP, Voya Investment
           Management Co. LLC and Guggenheim
           Partners Investment Management, LLC.

                                                   TOTAL: $12,000,000




1The $10,000,000 shall be paid and divided amongst Hein Park Capital Management LP, Nuveen Asset
Management, LLC, Jefferies Leveraged Credit Products LLC, Greywolf Loan Management LP, Voya Investment
Management Co. LLC and Guggenheim Partners Investment Management, LLC as agreed by such parties.
Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 128 of 138




                             EXHIBIT A

                   [Restructuring Support Agreement]

                         Intentionally Omitted
Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 129 of 138




                            EXHIBIT C

                         Equity Term Sheet
          Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 130 of 138




                         SUMMARY OF TERMS OF COMMON STOCK 1

Issuer:                   Fashion Holdings Intermediate LLC (which shall be converted to a corporation
                          organized under the Delaware General Corporation Law and treated as a C
                          corporation for federal income tax purposes as of the Plan Effective Date),
                          which, as of the Plan Effective Date, shall constitute the indirect parent of the
                          reorganized Company Parties (“Parent”).

Security:                 Common Stock, par value $0.001 per share, each share of which entitles the
                          holder thereof (each, a “Stockholder”, and collectively, the “Stockholders”) to
                          one vote on all matters on which Stockholders are entitled to vote.

Board and Committee       Subject to the provisions hereof, the business and affairs of Parent and its
Composition:              subsidiaries will be managed by a Board of Directors (the “Board”), constituted
                          as follows:

                                  Four designees of investment funds managed by, or other Affiliates
                                   (excluding Fashion Holdings Intermediate LLC or any of its direct or
                                   indirect subsidiaries, including any of the Company Parties) of,
                                   Sycamore Partners Management, L.P. (the “Sponsor”)2 , so long as the
                                   Sponsor holds at least 40% of the issued and outstanding Common
                                   Stock of Parent, three designees, if the Sponsor holds at least 30% but
                                   less than 40% of the issued and outstanding Common Stock of Parent,
                                   two designees, if the Sponsor holds at least 20% but less than 30% of
                                   the issued and outstanding Common Stock of Parent, and one designee,
                                   if the Sponsor holds at least 10% but less than 20% of the issued and
                                   outstanding Common Stock of Parent; provided that in the event that
                                   the Sponsor elects to fill less than the number of Board seats the
                                   Sponsor is entitled to designate, the Board members so designated by
                                   the Sponsor shall be entitled to cast votes on behalf of such
                                   undesignated Board seats, and this rule shall apply, mutatis mutandis,
                                   to any Board Committee (as defined below);

                                  Two designees of Blackstone Credit3 so long as Blackstone Credit
                                   holds at least 20% of the issued and outstanding Common Stock of



1
    Capitalized terms not otherwise defined herein have the meanings given to them in the Restructuring
    Support Agreement.
2
    Sponsor will include any Affiliate or transferee managed by Sponsor of any of entities managed by
    Sponsor that hold Parent Equity Interests as of the Plan Effective Date and any Affiliates of the
    foregoing to which shares of Common Stock are transferred after the Plan Effective Date in
    accordance with the stockholders’ agreement.
3
    “Blackstone Credit” means, collectively, GSO Beacon Holdings LP and GSO Credit Alpha Fund LP,
    and any Affiliate or transferee managed by Blackstone Group Inc. or its Affiliates of any of the
    foregoing entities that hold Parent Equity Interests as of the Plan Effective Date and any Affiliates of
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 131 of 138




                                  Parent, and one designee, if Blackstone Credit holds at least 10% but
                                  less than 20% of the issued and outstanding Common Stock of Parent;
                                  and

                                 One designee of KKR4 (together with Sponsor and Blackstone Credit,
                                  collectively, the “Major Stockholders”, and each, a “Major
                                  Stockholder”), so long as KKR holds at least 10% of the issued and
                                  outstanding Common Stock of Parent.

                          Quorum requires attendance by (i) at least one of the Sponsor designees (for so
                          long as the Sponsor retains a designation right), (ii) at least one of the
                          Blackstone Credit designees (for so long as Blackstone Credit retains a
                          designation right), and (iii) the KKR designee (for so long as KKR retains a
                          designation right); provided that if the Sponsor designees, the Blackstone
                          Credit designees or the KKR designee have not been present for two
                          consecutive duly called meetings of the Board, such designee(s), as applicable,
                          presence will not be required to establish a quorum at any subsequent meeting
                          relating to the same subject matter until such designee(s), as applicable, have
                          been present at any such subsequent meeting.

                          Sponsor designees shall represent a majority of the members of each committee
                          of the Board (a “Board Committee”). So long as there is at least one Blackstone
                          Credit designee, a Blackstone Credit designee shall be a member of each Board
                          Committee. So long as there is at least one KKR designee, a KKR designee
                          shall be a member of each Board Committee. Notwithstanding the foregoing,
                          in the case of a transaction or similar special committee established for the
                          purpose of evaluating and negotiating a transaction with a Major Stockholder
                          or any Affiliate thereof, such Major Stockholder shall not be entitled to a
                          designee on such committee.

                          To the extent that a Major Stockholder designates one or more independent
                          directors (with each Major Stockholder permitted to designate such number of
                          independent directors equal to the total number of directors it is entitled to
                          designate), such independent director will receive compensation commensurate
                          with the market rate for independent directors of similarly situated companies.
                          In addition, each Major Stockholder shall be entitled to appoint one (1) non-
                          voting board observer to the Board in its discretion, which observer shall be
                          entitled to attend all meetings of the Board.



    the foregoing to which shares of Common Stock are transferred after the Plan Effective Date in
    accordance with the stockholders’ agreement.
4
    “KKR” means, collectively, Polar Bear Fund L.P., CPS Managers Master Fund L.P., KKR TFO
    Partners L.P., FS KKR Capital Corp, and PCOP II Cayman Investors A L.P ., and any Affiliate or
    transferee managed by KKR & Co. Inc. or its Affiliates of any of the foregoing entities that hold
    Parent Equity Interests as of the Plan Effective Date and any Affiliates of the foregoing to which
    shares of Common Stock are transferred after the Plan Effective Date in accordance with the
    stockholders’ agreement.


                                                   -2-
      Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 132 of 138




Actions Requiring   Parent shall not, and shall cause its subsidiaries not to, directly or indirectly, by
Major Stockholder   merger, consolidation or otherwise, take any of the following actions without
Approval:           the consent of each Major Stockholder (as long as such Major Stockholder
                    holds at least 5% of the issued and outstanding Common Stock of Parent) (the
                    “Requisite Majority”):

                        1. a Parent Sale (as defined below);

                        2. the purchase or sale of assets or other businesses with an aggregate
                           purchase price greater than $10 million, excluding any purchases or
                           sales of assets in the ordinary course of business;

                        3. the issuance of any equity securities other than in accordance with the
                           preemptive rights provisions or issuance of Common Stock (or options
                           therefor) to employees otherwise approved by the Board pursuant to a
                           management incentive equity plan approved pursuant to Item 8 below;

                        4. any redemption or other acquisition by Parent or any of its subsidiaries
                           of any security of Parent, other than (i) on a pro rata basis, (ii) the
                           repurchase or redemption of an employee’s equity interests upon
                           termination of the employee’s employment pursuant to an agreement
                           or plan previously approved by the Board and (iii) the repurchase or
                           redemption of any debt securities in accordance with the terms of their
                           governing agreements;

                        5. any incurrence or re-financing of indebtedness for borrowed money in
                           excess of $15 million (other than intercompany loans solely among
                           Parent and its subsidiaries);

                        6. any change to or exit from the principal business, or entry into any new
                           material line of business, of Parent or any of its subsidiaries;

                        7. any capital expenditures or commitments therefor in excess of $2
                           million individually, or $8 million in the aggregate, in any fiscal year,
                           except for such capital expenditures or commitments therefor that are
                           reflected in a budget that has been approved by the Board;

                        8. adoption of or material amendment to (including any increase in the
                           size of the pool of) any management incentive equity plan;

                        9. any transactions between Parent or any of its subsidiaries, on the one
                           hand, and Sponsor or any of its affiliates on the other hand, unless on
                           arm’s length, commercially reasonable terms and approved by a
                           majority of the disinterested directors on the Board;

                        10. any amendment to the organizational documents of Parent; and

                        11. any non-pro rata dividends or non-pro rata distributions; provided that
                            this item 11 also requires the approval of a majority of the Stockholders




                                              -3-
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 133 of 138




                                 other than those Major Stockholders who hold at least 5% of the issued
                                 and outstanding Common Stock of Parent.

Transfer Restrictions:   Stockholders may not transfer any shares of Common Stock except in
                         accordance with relevant securities laws and (a) to Affiliates of such
                         Stockholder that agree to be bound by the stockholders’ agreement; (b) to a
                         third party, provided that, in the case of any Stockholder that, together with its
                         Affiliates, at the relevant time, owns at least 2.5% of the issued and outstanding
                         Common Stock of Parent, such shares are first offered for sale by the
                         transferring Stockholder to the Major Stockholders on a pro rata basis on the
                         same material terms, including the price per share, proposed by the transferring
                         Stockholder; any shares not purchased by the Major Stockholders may be sold
                         to a third party on the same material terms; provided that the price per share
                         may be equal to or higher than the price offered to the Major Stockholders; (c)
                         in connection with a sale to a third party of all or substantially all assets of
                         Parent (other than as part of a proceeding under Chapter 11 or Chapter 7 of the
                         U.S. Bankruptcy Code) or sale of all or substantially all of the shares of capital
                         stock of Parent (each, a “Parent Sale”) and any corresponding drag along right,
                         and (d) to a third party if the Major Stockholders’ tag along rights are triggered,
                         and (e) by the Major Stockholders pursuant to such Major Stockholders’ tag
                         along rights.

Tag Along Rights:        Customary tag along rights of each Major Stockholder that, at the relevant time,
                         owns at least 5% of the issued and outstanding Common Stock of Parent, if a
                         Major Stockholder wishes to transfer more than 5% of the issued and
                         outstanding Common Stock of Parent to a third party.

Drag Along Right:        In the event that a Parent Sale in which all Stockholders will receive the same
                         form of consideration is approved by the Board and, if required, the Requisite
                         Majority, all other Stockholders shall be deemed to have consented to such
                         Parent Sale, waive appraisal rights, if applicable, and be subject, on a several
                         and not joint basis, to the same representations and warranties and pro rata
                         share of indemnities, holdback and escrow provisions (on a several, and not
                         joint basis and with the liability of each Stockholder capped at the amount of
                         the net proceeds to be received by such Stockholder), if any; provided that no
                         Stockholder will be forced to become subject to any restrictive covenant other
                         than a customary confidentiality provision and any restrictive covenant to
                         which such Stockholder may already be subject prior to such Parent Sale;
                         provided, further, that, in the event that the consideration to be paid in such
                         Parent Sale includes equity or equity-linked securities, and the receipt thereof
                         by any Stockholder would be restricted or prohibited pursuant to such
                         Stockholder’s pre-existing governing documents, the Board will use
                         commercially reasonable efforts to provide such Stockholder with the
                         opportunity to elect (in lieu thereof) either (i) to be paid an amount in cash equal
                         to the fair market value (as determined in good faith by the Board) of the equity
                         or equity-linked securities which such Stockholder would otherwise receive as
                         of the date of issuance of such equity or equity-linked securities (to the extent
                         such cash is then available for such use, in the discretion of the Board), or (ii)



                                                   -4-
       Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 134 of 138




                         to dispose of such equity or equity-linked securities to one or more third parties
                         concurrently with the closing of such Parent Sale.

Preemptive Rights:       Stockholders will have pro rata preemptive rights in respect of any future
                         issuances of equity securities and securities convertible into or exchangeable
                         for equity securities, subject to exceptions for customary excluded issuances.
                         Each Stockholder may assign its preemptive rights to one or more Affiliates of
                         such Stockholder.

Registration Rights:     At or prior to the consummation of an initial public offering, the Stockholders
                         and the issuer in such initial public offering shall enter into a registration rights
                         agreement in customary form providing for registration rights for certain of the
                         holders of shares.

Information Rights:      Each Stockholder holding at least 5% of the issued and outstanding Common
                         Stock of Parent (other than any Stockholder that is an employee or former
                         employee) will have customary inspection rights and will receive the following
                         information: (a) audited financial statements after the end of each fiscal year,
                         (b) quarterly unaudited financial reports after the end of each quarter, (c)
                         monthly reporting package which is in line with standard internal reporting, (d)
                         forecasts and an annual budget and business plan as approved by the Board,
                         and (e) upon request by such Stockholder, information reasonably required to
                         file tax returns in accordance with applicable tax laws. Items (a) through (d)
                         shall be delivered by Parent at the same time such items are required to be
                         delivered to the lenders under the New Credit Facility; provided, however, that
                         any such items not required to be delivered thereunder shall be delivered as
                         promptly as reasonably practicable after they are available.

Management Incentive     New management incentive equity plan to be discussed and approved as
Equity:                  promptly as reasonably practicable following the closing of the transaction.

Amendments/Waivers: Any amendment to or waiver of a provision of the stockholders’ agreement (a)
                    that would alter or change the rights, obligations, powers or preferences of a
                    Stockholder in a disproportionate and adverse manner compared to the other
                    Stockholders shall require the prior written consent of each such affected
                    Stockholder; and (b) in respect of the enumerated actions requiring approval of
                    the Requisite Majority shall require the prior written consent of the Requisite
                    Majority. No waiver of a Stockholder’s preemptive or tag along rights, or
                    amendment disproportionately affecting such rights as compared to any other
                    Stockholders, shall be valid unless approved by such Stockholder.

                                                   ***




                                                   -5-
Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 135 of 138




                           EXHIBIT D

                    Form of Transfer Agreement
         Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 136 of 138




                                         TRANSFER AGREEMENT

        The undersigned (“Transferee”) hereby acknowledges that it has read and understands the
Restructuring Support Agreement, dated as of __________ (the “Agreement”),1 by and among
the Company Parties and the Consenting Stakeholders, including the transferor to the Transferee
of Participating Claims (each such transferor, a “Transferor”), and agrees to be bound by the
terms and conditions thereof to the extent the Transferor was thereby bound, and shall be deemed
a “Consenting Stakeholder” and a “Consenting First Lien Term Lender” or “Consenting Second
Lien Term Lender” (as applicable) under the terms of the Agreement.

        The Transferee specifically agrees to be bound by the terms and conditions of the
Agreement and makes all representations and warranties contained therein as of the date of the
Transfer, including the agreement to be bound by the vote of the Transferor if such vote was cast
before the effectiveness of the Transfer discussed herein.

Date Executed:

______________________________________
Name:
Title:
Address:
E-mail address(es):



    Aggregate Amounts Beneficially Owned or Managed on Account of:

    First Lien Term Loans

    Second Lien Term Loans




1     Capitalized terms used but not defined herein shall having the meaning ascribed to such terms in the Agreement.
Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 137 of 138




                            EXHIBIT E

                          Form of Joinder
         Case 21-30630 Document 8 Filed in TXSB on 02/23/21 Page 138 of 138




                                                    JOINDER

        The undersigned (“Joinder Party”) hereby acknowledges that it has read and understands
the Restructuring Support Agreement, dated as of ______________ (the “Agreement”),1 by and
among the Company Parties and the Consenting Stakeholders party thereto and agrees to be bound
by the terms and conditions thereof to the extent the other Parties are thereby bound, and shall be
deemed a “Consenting Stakeholder” and a “Consenting First Lien Term Lender” or “Consenting
Second Lien Term Lender” (as applicable) under the terms of the Agreement.

        The Joinder Party specifically agrees to be bound by the terms and conditions of the
Agreement and makes all representations and warranties contained therein as of the date of this
joinder and any further date specified in the Agreement.

Date Executed:

______________________________________
Name:
Title:
Address:
E-mail address(es):



    Aggregate Amounts Beneficially Owned or Managed on Account of:

    First Lien Term Loans

    Second Lien Term Loans




1     Capitalized terms used but not defined herein shall having the meaning ascribed to such terms in the Agreement.
